--------------------------------------------------------------------------------

EXHIBIT 10.13
 

CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

 

INVESTMENT NUMBER 27807




MORTGAGE LOAN AGREEMENT




among




INTERNATIONAL FINANCE CORPORATION,




SUNPOWER PHILIPPINES MANUFACTURING LTD.




and




SPML LAND, INC.


Dated May 6, 2010
 
 

 


 
 

--------------------------------------------------------------------------------

 

CONTENTS


Part
Page
   
Part 1 General Agreement
1
   
Part 2 Loan Agreement
6
   
Part 3 Mortgage Agreement
78



 
- 2 -

--------------------------------------------------------------------------------

 


PART 1


GENERAL AGREEMENT


This MORTGAGE LOAN AGREEMENT (the “Mortgage Loan Agreement”) is made on May 6,
2010 by and between:


INTERNATIONAL FINANCE CORPORATION, an international organization established by
Articles of Agreement among its member-countries, with address at 2121
Pennsylvania Ave., N.W., Washington, D.C. 20433, United States of America (“IFC”
or “Lender” or “Mortgagee” or “Lender-Mortgagee”);


SUNPOWER PHILIPPINES MANUFACTURING LTD., a company organized and existing under
the laws of the Cayman Islands and duly licensed to do business under the laws
of the Philippines as a branch, with Philippine office address at 100 Trade
Avenue, Phase 4, Special Economic Zone, Laguna Technopark, Biñan, Laguna
(“Borrower” or “Mortgagor” or “Borrower-Mortgagor”); and


SPML LAND INC., a corporation organized and existing under Philippine laws, with
office address at 100 Trade Avenue, Phase 4, Special Economic Zone, Laguna
Technopark, Biñan, Laguna (“SPML Land” or “Mortgagor”).




RECITALS:


WHEREAS, the Borrower has requested the Lender to provide the Loan described in
this Mortgage Loan Agreement to finance the Borrower’s capital expenditures or
working capital requirements, in each case in the Philippines;


WHEREAS, as part of the security for its full and prompt payment of the Loan and
its faithful performance of all its other obligations, the Borrower has agreed,
and has caused SPML Land to agree, to jointly constitute a mortgage in favor of
the Lender over certain real property owned by SPML Land and chattel and other
real property owned by the Borrower; and


WHEREAS, IFC is willing to provide such Loan upon the terms and conditions set
forth in this Mortgage Loan Agreement.


 
 

--------------------------------------------------------------------------------

 


WHEREFORE, IT IS AGREED as follows:


ARTICLE I


DEFINITIONS


Section 1.01.   Definitions.  Terms used in the Mortgage Loan Agreement shall,
unless otherwise expressly defined in a Part, have the following meanings
opposite them:


“Authority”
 
any national, supranational, regional or local government, or governmental,
administrative, fiscal,, judicial or government-owned body, department,
commission, authority, tribunal, agency or entity, or central bank (or any
Person whether or not government-owned and howsoever constituted or called, that
exercises the functions of the central bank);
     
“Business Day”
 
a day when banks are open for business in New York, New York or, solely for the
purpose of determining any Interest Rate, London, England;
     
“Dollars” and “$”
 
the lawful currency of the United States of America;
     
“Lien”
 
any mortgage, pledge, charge, assignment, hypothecation, security interest,
title retention, preferential right, trust arrangement, right of set-off,
counterclaim or banker’s lien, privilege or priority of any kind having the
effect of security, any designation of loss payees or beneficiaries or any
similar arrangement under or with respect to any insurance policy or any
preference of one creditor over another arising by operation of law;
     
“Loan Agreement”
 
the agreement entitled “Loan Agreement” and which constitutes Part 2 of the
Mortgage Loan Agreement, entered into by and between the Borrower and IFC;
     
“Mortgage Agreement”
 
the agreement entitled “Mortgage Agreement” and  which constitutes Part 3 of the
Mortgage Loan Agreement, entered into by and among the Borrower, SPML Land and
IFC, and all Mortgage Supplements and any and all documents arising from the
Mortgage Agreement, including any amendments or supplements to the foregoing;
     
“Person”
 
any natural person, corporation, company, partnership, firm, voluntary
association, joint venture, trust, unincorporated organization, Authority or any
other entity whether acting in an individual, fiduciary or other capacity;



 
- 2 -

--------------------------------------------------------------------------------

 


“Philippines”
 
the Republic of the Philippines;
     
“Transaction Documents”
 
(a)           the Mortgage Loan Agreement;
         
(b)           the Guarantee Agreement;
         
(c)           the Share Retention Agreement;
         
(d)           the Subordination Agreement;
         
(e)           the Security Documents;
         
(f)           the Project Documents; and
         
(g)           any other agreement or document which IFC and the Borrower agree
is a “Transaction Document”;
     
“Taxes”
 
any present or future taxes, withholding obligations, duties and other charges
of whatever nature levied by any Authority; and
     
“U.S.” or “United States”
 
the United States of America.





ARTICLE II


INTERPRETATION


Section 2.01.   Certain Terms.  Except as otherwise expressly provided herein,
the rules of interpretation set forth in Section 6.07 (Interpretation) of the
Loan Agreement shall apply herein, mutatis mutandis, as if set out in this
General Agreement in full.  In addition, when used in an agreement comprising a
Part of the Mortgage Loan Agreement:


(a)            a “party” shall be construed so as to include such party and any
subsequent successors and permitted transferees in accordance with their
respective interests;


(b)            a “Part” shall be construed as a reference to a Part of the
Mortgage Loan Agreement;


(c)            “this Agreement”, “this Deed”, “hereunder”, “hereto” or “this
Part” shall be construed as a reference to only that Part of the Mortgage Loan
Agreement in which the reference is made and not to the Mortgage Loan Agreement
or any other Part thereof;


(d)            a “Section”, “Clause”, “Annex” or “Schedule” shall be construed
as a reference to the corresponding Section, Clause, Annex or Schedule (as the
case may be) in the Part in which the reference is made (unless the context
indicates otherwise); and


 
- 3 -

--------------------------------------------------------------------------------

 


(e)            “parties hereto” or “parties to this Agreement” and similar
references are shall mean references only to the parties to such agreement
comprising such Part;


Section 2.02.   Agreements and Statutes.  Any reference in the Mortgage Loan
Agreement to:


(a)            the Mortgage Loan Agreement or any other agreement or document
shall be construed as a reference to the Mortgage Loan Agreement or, as the case
may be, such other agreement or document as the same may have been, or may from
time to time be, amended, varied, novated, or supplemented; and


(b)            a statute or treaty shall be construed as a reference to such
statute or treaty as the same may have been, or may from time to time be,
amended or, in the case of a statute, re-enacted.


Section 2.03.   Headings.  Section, Clause, Annex and Schedule headings are for
ease of reference only.


ARTICLE III


BINDING EFFECT; SEVERABILITY


Section 3.01.   Binding Effect.  Each party to the Mortgage Loan Agreement is
entering into the same for the purpose of binding it to the agreements in the
applicable Parts to which it is a party.  Each Part of the Mortgage Loan
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
only the parties described therein as parties thereto, assignees and transferees
of such parties permitted under such Part, and not any other Person (even if
such other Person may be party to the Mortgage Loan Agreement).


Section 3.02.   Benefit of Parts.  Each party executing this General Agreement
acknowledges and agrees that:


(a)            it shall not be entitled (by way of third party beneficiary
status or otherwise) to any of the benefits of, and shall have no rights to
enforce, any of the provisions of the other Parts of the Mortgage Loan Agreement
to which it is not a party, except to the extent expressly provided in such
other Parts; and


(b)            each party to any Part of the Mortgage Loan Agreement shall be
entitled to enforce such Part as a separate agreement, and the inclusion of such
agreement as a Part herein shall in no way derogate from or impair such rights.


Section 3.03.   Severability.  Without limiting any similar provision of any
other Transaction Document, if any provision of any Part of the Mortgage Loan
Agreement is declared invalid or unenforceable by any lawful tribunal, then it
shall be construed, to the extent feasible, to conform to legal requirements of
that tribunal.  If no feasible interpretation would save such provision, it
shall be severed from the remainder of such Part as though never included in
such Part and the remaining provisions of such Part shall remain in full force
and effect unless such invalidity or unenforceability causes substantial
deviation from the underlying intent of the


 
- 4 -

--------------------------------------------------------------------------------

 


parties expressed in such Part.  In such a case the parties thereto shall
replace the invalid or unenforceable provisions with a valid or enforceable
provision which corresponds as far as possible to the spirit and purpose of the
invalid or unenforceable provision.
 
ARTICLE IV


MISCELLANEOUS


Section 4.01.   Waivers and Amendments.  Neither this Part 1 nor any of its
terms may be changed, waived, discharged, or terminated unless such change,
waiver, discharge, or termination is in writing signed by each of the parties to
this General Agreement.  Each other Part of the Mortgage Loan Agreement may be
changed, waived, discharged, or terminated in accordance with the terms set out
in such Part.


Section 4.02.   Counterparts.  The Mortgage Loan Agreement may be signed in any
number of counterparts, all of which taken together shall be deemed to
constitute one and the same document.


Section 4.03.   Waiver of notarization.  The parties hereto acknowledge and
confirm that the notarization of the Mortgage Loan Agreement is intended solely
for the purpose of complying with the requirements of the laws of the Republic
of the Philippines with respect to the formalization of the Security granted
under Part 3.


Section 4.04.   Effectiveness.  The Mortgage Loan Agreement shall be effective
on the date that it is executed by all the parties hereto.  Each party hereto
hereby confirms and acknowledges (a) the contemporaneous execution by the
parties of the Mortgage Loan Agreement and each of the Parts included therein,
for the purpose of providing the financings thereunder, and (b) that the
Mortgage Loan Agreement and each of its Parts shall be part of a single
integrated financing transaction.


Section 4.05.   Parts.  This Mortgage Loan Agreement shall be comprised of the
following parts (each, a “Part”):




Part 1 – General Agreement;


 Part 2 – Loan Agreement; and


Part 3 – Mortgage Agreement.


 
- 5 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the duly authorized signatories of the following parties
have executed this Part 1 of this Mortgage Loan Agreement on May 6, 2010, in
Taguig City, Philippines:




INTERNATIONAL FINANCE CORPORATION
           
By: 
 
/s/ Jesse O. Ang
       
Name:
JESSE O. ANG
 
Title:
Resident Representative
             
SUNPOWER PHILIPPINES MANUFACTURING LTD.
       
By:
 
/s/ Gregory D. Reichow
       
Name:
GREGORY D. REICHOW
 
Title:
Attorney-in-Fact
             
SPML LAND, INC.
       
By:
 
/s/ Telesforo P. Alfelor
       
Name:  
TELESFORO P. ALFELOR
 
Title:
President
 



 
- 6 -

--------------------------------------------------------------------------------

 


PART 2


 

 

INVESTMENT NUMBER 27807




Loan Agreement


between
 
SUNPOWER PHILIPPINES MANUFACTURING LTD.
 
 
and
 
INTERNATIONAL FINANCE CORPORATION
 
Dated May 6, 2010
 
 

 

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


Article/
Section
Item
Page No.
           
ARTICLE I
1
     
General
1
     
Section 1.01.
General
1
     
ARTICLE II
1
     
The Loan
1
     
Section 2.01.
The Loan
1
Section 2.02.
Disbursement Procedure
1
Section 2.03.
Interest
2
Section 2.04.
Default Rate Interest
4
Section 2.05.
Repayment
4
Section 2.06.
Prepayment
4
Section 2.07.
Fees
4
Section 2.08.
Currency and Place of Payment
5
Section 2.09.
Allocation of Partial Payments
5
Section 2.10.
Increased Costs
5
Section 2.11.
Unwinding Costs
5
Section 2.12.
Taxes
6
Section 2.13.
Expenses
6
Section 2.14.
Business Day Adjustment
7
Section 2.15.
Illegality of Participation
7
Section 2.16.  
Conditions of Disbursement
7
     
ARTICLE III
11
     
Representations and Warranties
11
     
Section 3.01.
Representations and Warranties
11
Section 3.02.
IFC Reliance
14
     
ARTICLE IV
14
     
Covenants
14
     
Section 4.01.
Affirmative Covenants
14
Section 4.02.
Negative Covenants
16
Section 4.03.
Reporting Requirements
19



 
 

--------------------------------------------------------------------------------

 


ARTICLE V
21
     
Events of Default
21
     
Section 5.01.
Acceleration After Default
21
Section 5.02.
Events of Default
21
Section 5.03.
Bankruptcy
23
     
ARTICLE VI
23
     
Miscellaneous
23
     
Section 6.01.
Saving of Rights
23
Section 6.02.
Notices
24
Section 6.03.
English Language
24
Section 6.04.
Applicable Law and Jurisdiction
25
Section 6.05.
Disclosure of Information
26
Section 6.06.
Financial Calculations
26
Section 6.07.
Interpretation
26
Section 6.08.
Indemnification; No Consequential Damages
27
Section 6.09.
Successors and Assignees
27
Section 6.10.
Amendments, Waivers and Consents
27
Section 6.11.  
Counterparts
27
     
ANNEX A
30
     
DEFINITIONS
30
     
ANNEX B
44
     
SANCTIONABLE PRACTICES
44
     
ANNEX C
47
     
AUTHORIZATIONS
47
     
ANNEX D
49
     
INSURANCE REQUIREMENTS
49
     
ANNEX E
50
     
FORM OF ANNUAL MONITORING REPORT
50
     
ANNEX F
62
     
PROHIBITED ACTIVITIES
62
     
ANNEX G
64
     
EXISTING LIENS
64



 
-ii-

--------------------------------------------------------------------------------

 


ANNEX H
65
     
ACTION PLAN
65
     
ANNEX I
65
     
SPML LAND ACTION PLAN
65
     
SCHEDULE 1
68
     
FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY
68
     
SCHEDULE 2
70
     
FORM OF REQUEST FOR DISBURSEMENT
70
     
SCHEDULE 3
72
     
FORM OF DISBURSEMENT RECEIPT
72
     
SCHEDULE 4
73
     
FORM OF LETTER TO BORROWER’S AUDITORS
73
     
SCHEDULE 5
74
     
INFORMATION TO BE INCLUDED IN ANNUAL REVIEW OF OPERATIONS
74
     
SCHEDULE 6
75
     
FORM OF SERVICE OF PROCESS LETTER
75



 
-iii-

--------------------------------------------------------------------------------

 


LOAN AGREEMENT


LOAN AGREEMENT (this “Agreement”), dated May 6, 2010, between SUNPOWER
PHILIPPINES MANUFACTURING LTD., a company organized and existing under the laws
of the Cayman Islands, (the “Borrower”) and INTERNATIONAL FINANCE CORPORATION,
an international organization established by Articles of Agreement among its
member countries (“IFC”).


ARTICLE I


General


Section 1.01.   General.  This Agreement and the documents referred to herein,
including the attached Annexes and Schedules, constitute the entire obligation
of the Borrower and IFC.  Wherever used in this Agreement (including the Annexes
and Schedules), unless the context otherwise requires, terms have the meaning as
set out in Annex A.


ARTICLE II


The Loan


Section 2.01.   The Loan.  Subject to the terms and conditions of this
Agreement, IFC agrees to lend to the Borrower, and the Borrower agrees to
borrow, the Loan consisting of a principal amount of up to seventy-five million
Dollars ($75,000,000) (the “Loan”).


Section 2.02.   Disbursement Procedure.  (a)  The Borrower may request
Disbursements by delivering to IFC at least ten (10) Business Days before the
proposed date of disbursement, a Disbursement request substantially in the form
of Schedule 2.  Each Disbursement shall be made by IFC at a bank in New York,
New York for further credit to the Borrower’s account at a bank in the
Philippines, or any other place acceptable to IFC, all as specified by the
Borrower in the relevant Disbursement request.  The first Disbursement shall be
in an amount of not less than twenty million Dollars ($20,000,000) and each
Disbursement thereafter (other than the last Disbursement) shall be in an amount
of not less than ten million Dollars ($10,000,000).
 
(b)            The Borrower shall deliver to IFC a receipt substantially in the
form of Schedule 3, within five (5) Business Days following each Disbursement.


(c)            IFC may, by notice to the Borrower, suspend the right of the
Borrower to Disbursements or cancel the undisbursed portion of the Loan in whole
or in part:  (i) if the first Disbursement has not been made by the one (1) year
anniversary of the date of this Agreement;  (ii)  if any Event of Default has
occurred and is continuing or if the Event of Default specified in Section 5.02
(e) (Events of Default) is, in the reasonable opinion of IFC, imminent;  (iii)
if any event or condition has occurred which has or can reasonably be expected
to have a Material Adverse Effect; or (iv) on or after the two-year anniversary
of the date of this Agreement.  Upon any cancellation, the Borrower shall,
subject to subsection (e) of this Section 2.02, pay to IFC all
 
 
 

--------------------------------------------------------------------------------

 


fees and other amounts accrued (whether or not then due and payable) under this
Agreement up to the date of that cancellation.
 
(d)            The Borrower may, by notice to IFC, irrevocably request IFC to
cancel the undisbursed portion of the Loan on the date specified in that notice
(which shall be a date not earlier than thirty (30) days after the date of that
notice) provided that, subject to subsection (e) of this Section 2.02, IFC has
received all fees and other amounts accrued (whether or not then due and
payable) under this Agreement up to such specified date.


(e)            In the case of partial cancellation of the Loan pursuant to
subsection (c) or (d) of this Section 2.02, interest on the amount then
outstanding of the Loan remains payable as provided in Section 2.03 (Interest).


(f)             Any portion of the Loan that is cancelled under this Section
2.02 may not be reinstated or disbursed.  Except as provided in Section 2.07
(Fees) and Section 2.13 (Expenses), no interest or fees shall accrue in respect
of such portion of the Loan that is cancelled under this Section 2.02
(Disbursement Procedure).


Section 2.03.   Interest.  Subject to the provisions of Section 2.04 (Default
Rate Interest), the Borrower shall pay interest on the Loan in accordance with
this Section 2.03:


(a)            During each Interest Period, the Loan (or, with respect to the
first Interest Period for each Disbursement, the amount of that Disbursement)
shall bear interest at the applicable Interest Rate for that Interest Period.


(b)            Interest on any Disbursement or, as the case may be, on the Loan,
shall accrue from day to day, be prorated on the basis of a 360 day year for the
actual number of days in the relevant Interest Period and be payable in arrears
on the Interest Payment Date immediately following the end of that Interest
Period, provided that with respect to any Disbursement made less than fifteen
(15) days before an Interest Payment Date, interest on that Disbursement shall
be payable commencing on the second Interest Payment Date following the date of
that Disbursement.


(c)            Subject to Sections 2.03 (e) and (f), the Interest Rate for any
Interest Period shall be the rate which is the sum of:


 
(i)
the Spread; and



 
(ii)
LIBOR on the Interest Determination Date for that Interest Period for six (6)
months (or, in the case of the first Interest Period for any Disbursement, for
one (1) month, two (2) months, three (3) months or six (6) months, whichever
period is closest to the duration of the relevant Interest Period (or, if two
periods are equally close, the longer one)) rounded upward to the nearest three
decimal places.



(d)            If, for any Interest Period, IFC cannot determine LIBOR by
reference to the Reuters Service or any other service that displays BBA rates,
IFC shall notify the Borrower and shall instead determine LIBOR:


 
-2-

--------------------------------------------------------------------------------

 


 
(i)
on the second Business Day before the beginning of the relevant Interest Period
by calculating the arithmetic mean (rounded upward to the nearest three decimal
places) of the offered rates advised to IFC on or around 11:00 a.m., London
time, for deposits in the Loan Currency and otherwise in accordance with Section
2.03 (c) (ii), by any four (4) major banks active in the Loan Currency in the
London interbank market, selected by IFC; provided that if less than four
quotations are received, IFC may rely on the quotations so received if not less
than two (2); or



 
(ii)
if less than two (2) quotations are received from the banks in London in
accordance with subsection (i) above, on the first day of the relevant Interest
Period, by calculating the arithmetic mean (rounded upward to the nearest three
decimal places) of the offered rates advised to IFC on or around 11:00 a.m., New
York time, for loans in the Loan Currency and otherwise in accordance with
Section 2.03 (c) (ii), by a major bank or banks in New York, New York selected
by IFC.



(e)            Subject to any alternative basis agreed as contemplated by
Section 2.03(f) below, if a Market Disruption Event occurs in relation to all or
any part of the Loan for any Interest Period, IFC shall promptly notify the
Borrower of such event and the relevant Interest Rate for that Interest Period
shall be the rate which is the sum of:


 
(i)
the Spread; and



 
(ii)
either (A) the rate which expresses as a percentage rate per annum the cost to
IFC (or the relevant Participant as notified to IFC as soon as practicable and
in any event not later than the close of business on the first day of the
relevant Interest Period) of funding the Loan or such Participation (as
applicable) from whatever source it may reasonably select or (B) at the option
of IFC (or any such Participant, as applicable), LIBOR for the relevant period
as determined in accordance with Section 2.03 (c) (ii) above.



 
(f)
(i)
If a Market Disruption Event occurs in relation to all or any part of the Loan
and the Borrower so requests, within 5 Business Days of the notification by IFC
pursuant to Section 2.03 (e), IFC and the Borrower shall enter into good faith
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest applicable to the Loan, or
the relevant portion thereof.



(ii)            Any alternative basis agreed pursuant to sub-paragraph (i) above
shall take effect in accordance with its terms and be binding on the Borrower
and IFC.


 
-3-

--------------------------------------------------------------------------------

 


(iii)           If agreement cannot be reached, the Borrower may prepay the
relevant portion of the Loan in accordance with Section 2.06 (a) but without any
prepayment premium.


(g)            On each Interest Determination Date for any Interest Period, IFC
shall determine the Interest Rate applicable to that Interest Period and
promptly notify the Borrower of that rate.


(h)            The determination by IFC, from time to time of the applicable
Interest Rate shall be final and conclusive and bind the Borrower (unless the
Borrower shows to IFC’s satisfaction that the determination involves manifest
error).


Section 2.04.   Default Rate Interest.  Without limiting the remedies available
to IFC under this Agreement or otherwise (and to the maximum extent permitted by
applicable law), if the Borrower fails to make any payment of principal or
interest (including interest payable pursuant to this Section) or any other
payment provided for in Section 2.07 (Fees) when due as specified in this
Agreement, the Borrower shall pay interest on the amount of that payment due and
unpaid at the rate which shall be the sum of two per cent (2%) per annum and the
Interest Rate in effect from time to time determined in accordance with Section
2.03 (Interest); and that interest shall accrue from the date on which payment
of the relevant overdue amount became due until the date of actual payment of
that amount (as well after as before judgment), and shall be payable on demand
or, if not demanded, on each Interest Payment Date falling after any such
overdue amount became due.


Section 2.05.   Repayment.  Subject to Section 2.14 (Business Day Adjustment),
the Borrower shall repay the principal amount outstanding of each Disbursement
in ten (10) equal installments on the ten (10) consecutive Interest Payment
Dates beginning on the first Interest Payment Date to occur at least two (2)
years after the date of such Disbursement.


Section 2.06.   Prepayment.  (a)  Without prejudice to Section 2.10 (Increased
Costs), Section 2.03 (f) (iii), Section 2.12 (Taxes) and Section 2.15
(Illegality of Participation), the Borrower may prepay on any Interest Payment
Date all or any part of the Loan on not less than thirty (30) days’ prior notice
to IFC, but only if, simultaneously with the prepayment, the Borrower pays all
accrued interest on the amount of the Loan to be prepaid, together with all
amounts payable under Section 2.11 (Unwinding Costs), all amounts payable under
Section 2.10 (Increased Costs) and a prepayment premium equal to one per cent
(1%) of the amount to be prepaid.  Any partial prepayment shall (i) be in an
amount of not less than ten million Dollars ($10,000,000) and (ii) applied to
the remaining repayment installments of the Loan in inverse order of maturity.


(b)            Upon delivery of a notice in accordance with Section 2.06 (a),
the Borrower shall make the prepayment in accordance with the terms of that
notice.


(c)            Any principal amount of the Loan prepaid under this Agreement may
not be re-borrowed.


Section 2.07.   Fees.  The Borrower shall pay to IFC:


 
-4-

--------------------------------------------------------------------------------

 


(a)            a front-end fee equal to one per cent (1%) of the principal
amount of each Disbursement, on the Business Day immediately preceding the date
of such Disbursement, provided that, upon any cancellation of the undisbursed
portion of the Loan pursuant to Section 2.02 (c) (Disbursement Procedures), the
Borrower shall, on the date of such cancellation, pay to IFC a fee equal to one
per cent (1%) of the amount so cancelled;


(b)            a commitment fee at the rate of one half of one per cent (½%) per
annum on that part of the Loan that from time to time has not been disbursed or
cancelled, beginning to accrue on the date of this Agreement and pro-rated on
the basis of a 360-day year for the actual number of days elapsed; such
commitment fee to be payable semi-annually in arrears on each Interest Payment
Date, beginning on July 15, 2010; and


(c)            a portfolio supervision fee of ten thousand Dollars ($10,000) per
annum, payable promptly upon receipt of a statement from IFC.


Section 2.08.   Currency and Place of Payment.  (a)  The Borrower shall pay all
amounts due under this Agreement in the Loan Currency, in same day funds, to
Citibank, N.A., 111 Wall Street, New York, New York, U.S.A., ABA#021000089, for
credit to IFC’s account number *** unless a different account has been
designated from time to time by IFC.


(b)            The payment obligations of the Borrower under this Agreement
shall be discharged or satisfied only to the extent that (and as of the date
when) IFC actually receives funds in the Loan Currency in the account referred
to in subsection (a) above, notwithstanding the tender or payment (including by
way of recovery under a judgment) of any amount in any currency other than the
Loan Currency.  Accordingly, the Borrower shall, as a separate obligation or by
way of indemnity, as the case may be, pay such additional amount as is necessary
to enable IFC to receive, after conversion to the Loan Currency at a market rate
and transfer to that account, the full amount due to IFC under this Agreement in
the Loan Currency and in the account referred to in subsection (a) above.


Section 2.09.   Allocation of Partial Payments.  If IFC at any time receives
less than the full amount then due and payable under this Agreement, IFC may
allocate and apply the amount received as IFC in its sole discretion determines,
notwithstanding any instruction of the Borrower to the contrary.


Section 2.10.   Increased Costs.  On each Interest Payment Date, the Borrower
shall pay, in addition to interest, the amount which IFC from time to time
notifies to the Borrower in an Increased Costs Certificate as being the
aggregate Increased Costs of IFC and each Participant accrued and unpaid prior
to that Interest Payment Date.


Section 2.11.   Unwinding Costs.  (a)  If IFC or any Participant incurs any
cost, expense or loss as a result of the Borrower:


 
(i)
failing to borrow in accordance with a request for Disbursement made pursuant to
Section 2.02 (Disbursement Procedure);



 
(ii)
failing to prepay in accordance with a notice of prepayment made pursuant to
Section 2.06 (Prepayment);

 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
-5-

--------------------------------------------------------------------------------

 


 
(iii)
prepaying all or any portion of the Loan on a date other than an Interest
Payment Date; or



 
(iv)
after acceleration of the Loan, paying all or any portion of the Loan on a date
other than an Interest Payment Date;



then the Borrower shall immediately pay to IFC the amount that IFC from time to
time notifies to the Borrower as being the amount of those costs, expenses and
losses incurred.


(b)            For the purposes of this Section, “costs, expenses and losses”
include any premium, penalty or expense incurred to liquidate or obtain third
party deposits, borrowings, hedges or swaps in order to make, maintain, fund or
hedge all or any part of any Disbursement or prepayment of the Loan, or any
payment of all or part of the Loan upon acceleration.


Section 2.12.   Taxes.  (a) The Borrower shall pay or cause to be paid all Taxes
on or in connection with the payment of all amounts due under this Agreement,
and make all payments under this Agreement without deducting any present or
future Taxes whatsoever by whomsoever levied or imposed in connection with the
payment of any amount under this Agreement; provided that, if the Borrower is
prevented from making payments without deduction, the Borrower shall, in each
case, pay to IFC an increased amount such that, after deduction, IFC receives
the full amount it would have received had that payment been made without
deduction.


(b)            Subsection (a) does not apply to Taxes which directly result from
a Participant having its principal office in the Cayman Islands or the
Philippines or maintaining a permanent office or establishment in the Cayman
Islands or the Philippines, if and to the extent that such permanent office or
establishment acquires the relevant Participation.


Section 2.13.   Expenses.  (a)  The Borrower shall pay, or reimburse IFC for any
amount paid by IFC on account of, all Taxes (including stamp Taxes), duties,
fees or other charges payable on or in connection with the execution, issue,
delivery, registration or notarization of the Transaction Documents and any
other documents related to them.


(b)            The Borrower shall pay to IFC or as IFC may direct, the fees and
expenses of IFC’s counsel, accountants and consultants incurred in connection
with:  (i) the preparation, review, execution, translation and, where
appropriate, registration of the Transaction Documents and any other documents
related to them; (ii) the preparation, administration and implementation by IFC
of the investment provided for in this Agreement or otherwise in connection with
any amendment, supplement or modification to, or consents or waiver under, any
Transaction Document; (iii) the giving of any legal opinions required by IFC
under this Agreement and any other Transaction Document; (iv) the occurrence of
any Event of Default or Potential Event of Default; (v) the release of the
Security following repayment in full of the Loan and (vi) costs of any
environmental or social audits.


(c)            The Borrower shall pay to IFC, or as IFC may direct, the costs
and expenses incurred by IFC in relation to efforts to enforce or protect its
rights under any Transaction Document, or the exercise of its rights or powers
consequent upon or arising out of the occurrence of any Event of Default or
Potential Event of Default, including legal and other professional consultant’s
fees.


 
-6-

--------------------------------------------------------------------------------

 


Section 2.14.   Business Day Adjustment.  (a)  When an Interest Payment Date is
not a Business Day, then such Interest Payment Date shall be automatically
changed to the next Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not).


(b)            When the day on or by which a payment (other than a payment of
principal or interest) is due to be made is not a Business Day, that payment
shall be made on or by the next Business Day in that calendar month (if there is
one) or the preceding Business Day (if there is not).


Section 2.15.   Illegality of Participation.  If IFC has sold a Participation
and after the date of this Agreement, any change made in any applicable law or
regulation or official directive (or its interpretation or application by any
Authority charged with its administration) (herein the "Relevant Change") makes
it unlawful for the Participant acquiring that Participation to continue to
maintain or to fund that Participation:


(a)            the Borrower shall, upon request by IFC (but subject to any
applicable Authorization having been obtained), on the earlier of (x) the next
Interest Payment Date and (y) the date that IFC advises the Borrower is the
latest day permitted by the Relevant Change, prepay (without prepayment premium
referred to in Section 2.06 (Prepayment)) in full that part of the Loan that IFC
advises corresponds to that Participation; provided that, only with respect to
any such prepayment required under clause (x) above, default interest under
Section 2.04 (Default Rate Interest) shall not begin to accrue in respect of
such prepayment amount if not paid when due until the tenth (10th) day after the
Borrower receives such request for prepayment from IFC;


(b)            concurrently with the prepayment of the part of the Loan
corresponding to the Participation affected by the Relevant Change, the Borrower
shall pay all accrued interest, Increased Costs (if any) on that part of the
Loan (and, if that prepayment is not made on an Interest Payment Date, any
amount payable in respect of the prepayment under Section 2.11 (Unwinding
Costs)), but without prepayment premium referred to in Section 2.06
(Prepayment); and


(c)            the Borrower agrees to take all reasonable steps to obtain, as
quickly as possible after receipt of IFC’s request for prepayment, the
Authorization referred to in Section 2.15 (a) if any such Authorization is then
required.


Section 2.16.   Conditions of Disbursement.  (a)  IFC is not obligated to make
the first Disbursement unless and until the following conditions have all been
met:


 
(i)
all Transaction Documents, each in form and substance satisfactory to IFC, have
been entered into by all parties to them and have become (or, as the case may
be, remain) unconditional and fully effective in accordance with their
respective terms, and IFC has received a copy of each of those agreements to
which it is not a party;



 
(ii)
the Borrower has obtained, and provided to IFC copies of all Authorizations
listed in Annex C, and such other Authorizations



 
-7-

--------------------------------------------------------------------------------

 
 
not listed in these Sections that may become necessary for the Loan, its
Operations, the execution of, and performance under, this Agreement and each
Transaction Document and the remittance to IFC of all monies payable with
respect to the Transaction Documents; and all those Authorizations are in full
force and effect;
 
 
(iii)
IFC has received legal opinions, each in form and substance satisfactory to it,
from the Borrower’s and Guarantor’s counsel in the U.S., IFC’s counsel in the
Philippines, counsel in the Cayman Islands acceptable to IFC and, if requested
by IFC, Borrower’s counsel in the Philippines and IFC’s counsel in the U.S.,
covering such matters relating to the transactions contemplated by the
Transaction Documents as IFC may reasonably request;



 
(iv)
the Borrower’s and each other Loan Party’s organizational documents are in form
and substance satisfactory to IFC;



 
(v)
IFC has received the fees which Section 2.07 (Fees) requires to be paid before
the date of the first Disbursement and all other amounts then due under this
Agreement including but not limited to, reimbursement of all invoiced fees and
expenses of IFC’s counsel, if IFC so requires;



 
(vi)
IFC has received from the Borrower, and only with respect to clause (A) below,
from each other Loan Party, (A) a Certificate of Incumbency and Authority; and
(B) a copy of a letter in the form attached as Schedule 4, authorizing its
auditors to communicate directly with IFC and provide any information regarding
the financial condition of the Borrower as IFC may from time to time request;



 
(vii)
the Borrower has delivered to IFC evidence, satisfactory to IFC, of the
appointment of an agent for service of process for the Borrower and the
Guarantor, each in the form of Schedule 6;



 
(viii)
the Security has been duly created, perfected and registered or delivered, as
the case may be;



 
(ix)
IFC has received copies of all insurance policies required to be obtained
pursuant to Section 4.01 (m) (Affirmative Covenants) and Annex D, and a
certification of the Borrower’s insurers or insurance agents confirming that
such policies are in full force and effect and all premiums then due and payable
under those policies have been paid;



 
(x)
the Borrower and the Guarantor have agreed and documented the conversion of the
Borrower’s outstanding inter-company accounts



 
-8-

--------------------------------------------------------------------------------

 
 
payables to the Guarantor into the Subordinated Promissory Note, on terms and
conditions satisfactory to IFC;
 
 
(xi)
(A) the Borrower has delivered to IFC the S&EA and the Action Plan, each in form
and substance acceptable to IFC, and (B) the Borrower and IFC have agreed on the
form of Annual Monitoring Report;



 
(xii)
the Borrower has initiated a review of the (A) solid and hazardous materials and
waste management practices (including training, handling, storage and emergency
procedures) at its Operations, and (B) workplace air quality against relevant
standards such as those established by the Occupational Safety and Health Act of
1970 (as amended) of the United States of America for exposure to industrial
chemicals and vapor, by a qualified professional acceptable to IFC;



 
(xiii)
the Borrower has retained a consultant acceptable to IFC who has either
established alternate discharge standards or confirmed the applicability of
existing regulatory standards for (A) emissions to air and (B) discharge to
surface water, based on assimilative capacity of ambient environment, with the
terms of reference for the scope of work to be established in consultation with
IFC;



 
(xiv)
IFC has received the audited 2009 financial statements for each of the Borrower
and the Guarantor (or, if more recent financial statements of the Borrower or
the Guarantor are available, such more recent financial statements), in each
case, restated (if so required) following completion by the Guarantor of its
investigation into its accounting entries and financial statements, which shall
be in form and substance satisfactory to IFC;



 
(xv)
the Borrower has implemented accounting, management information and cost control
systems in a manner satisfactory to IFC, and as required by and consistent with
the Securities  Laws;



 
(xvi)
the Borrower has established the Debt Service Reserve Account and provided IFC
evidence satisfactory to IFC that the amount on deposit in the Debt Service
Reserve Account is not less than the aggregate principal and interest due or
expected to become due to IFC under this Agreement during the 6-month period
commencing on the date of such Disbursement;



 
(xvii)
the Borrower has delivered to IFC a copy of a completed environmental and social
impact assessment for its Operations, as approved by all relevant Authorities;



 
-9-

--------------------------------------------------------------------------------

 


 
(xviii)
IFC has received a legal opinion from legal counsel acceptable to IFC and in
form and substance satisfactory to IFC, with respect to the Debt Service Reserve
Account Agreement; and



 
(xix)
IFC has received a duly executed amendment extending the term of that certain
lease agreement between SPML Land, as lessor, and SPML, as lessee, in respect of
the land and building located in Sta. Anastacia, Sto. Tomas, Batangas,
Philippines.



(b)            IFC is not obligated to make any Disbursement unless and until
the following conditions have all been met:


 
(i)
no Event of Default and no Potential Event of Default has occurred and is
continuing;



 
(ii)
the proceeds of that Disbursement:



 
(A)
are, at the date of the relevant request, needed by the Borrower in connection
with its capital expenditures and/or working capital requirements in the
Philippines, or will be needed for such purpose within three (3) months of that
date; and



 
(B)
are not in reimbursement of, or to be used for, expenditures in the territories
of any country that is not a member of the World Bank or for goods produced in
or services supplied from any such country;



 
(iii)
since the date of this Agreement nothing has occurred which has or could
reasonably be expected to have a Material Adverse Effect;



 
(iv)
after giving effect to that Disbursement, the Borrower would not be in violation
of:



 
(A)
its organizational documents;



 
(B)
any provision contained in any document to which the Borrower is a party
(including this Agreement) or by which the Borrower is bound; or



 
(C)
any law, rule, regulation, Authorization or agreement or other document binding
on the Borrower directly or indirectly limiting or otherwise restricting the
Borrower’s borrowing power or authority or its ability to borrow;



 
(v)
IFC has received the request for disbursement referred to in Section 2.02
(Disbursement Procedure) and the Borrower’s



 
-10-

--------------------------------------------------------------------------------

 
 
certifications set out in paragraph 3 of Schedule 2 are true and accurate;
 
 
(vi)
the Borrower has provided IFC evidence satisfactory to IFC that the amount on
deposit in the Debt Service Reserve Account is not less than the aggregate
principal and interest due or expected to become due to IFC under this Agreement
during the 6-month period commencing on the date of such Disbursement, as
notified by IFC to the Borrower;



 
(vii)
the representations and warranties made in Article III of this Agreement and in
the other Transaction Documents are true and correct in all material respects on
and as of the date of that Disbursement with the same effect as if those
representations and warranties had been made on and as of the date of that
Disbursement;



 
(viii)
IFC has received evidence satisfactory to IFC that, prior to such Disbursement,
the Current Ratio of the Borrower (which, for the purpose of calculating the
Current Ratio in this clause (viii), shall exclude (A) any intercompany payables
and receivables between the Borrower and other Subsidiaries of the Guarantor and
(B) and indebtedness under the Subordinated Promissory Note); is not less than
1.1 and, after giving effect to such Disbursement, the Prospective Debt Service
Coverage Ratio of the Borrower would not be less than 1.5;



 
(ix)
the Borrower has implemented the S&E Management System diligently and in
accordance with the timetable described in the Action Plan; and



 
(x)
IFC has received all amounts then due under this Agreement, including but not
limited to all invoiced fees and expenses of IFC’s counsel.



ARTICLE III


Representations and Warranties


Section 3.01.   Representations and Warranties.  The Borrower represents and
warrants that on the date of (x) this Agreement, (y) each Disbursement request
and (z) each Disbursement:


(a)            it is duly incorporated and validly existing under the laws of
the Cayman Islands and has the corporate power to own its assets, conduct its
business as presently conducted and to enter into, and comply with its
obligations under, this Agreement and the Transaction Documents to which it is
or will be a party;


 
-11-

--------------------------------------------------------------------------------

 


(b)            each Transaction Document to which the Borrower is a party has
been duly authorized and executed by it and constitutes its valid and legally
binding obligation, enforceable in accordance with its terms;


(c)            neither the making of any Transaction Document to which it is a
party nor  the compliance with its terms will conflict with or result in a
breach of any of the material terms, conditions or provisions of, or constitute
a default or require any consent that has not been obtained under, any
indenture, mortgage, agreement or other instrument or arrangement to which it is
a party or by which it is bound, or violate any of the terms or provisions of
its organizational documents or any Authorization, judgment, decree or order or
any statute, rule or regulation applicable to it;


(d)            it has good and marketable title to all of the assets purported
to be owned by it and possesses a valid leasehold interest in all assets which
it purports to lease, in all cases free and clear of all Liens, and no contracts
or arrangements, conditional or unconditional, exist for the creation by the
Borrower of any Lien, except for the Security and as otherwise listed in Annex
G;


(e)            the provisions of the Security Documents are effective to create,
in favor of IFC, legal, valid and enforceable Liens on or in all of the assets
covered by the Security;


(f)             all recordings and filings have been made in all public offices,
all necessary consents obtained and all other action has been taken so that the
Liens created by each Security Document constitute perfected Liens on the
Security with the priority specified in the Security Documents;


(g)            all tax returns and reports of the Borrower and its Subsidiaries
required by law to be filed have been duly filed and all Taxes, obligations,
fees and other governmental charges, and non-governmental fees, dues, charges or
levies, upon the Borrower or any of its Subsidiaries, or their respective
properties, income or assets, which are due and payable or to be withheld, have
been paid or withheld, other than those presently payable without penalty or
interest, except those which (i) are being contested in good faith by
appropriate proceedings being diligently conducted, (ii) for which adequate
reserves have been provided for in the Borrower’s books, (iii) as to which Taxes
no Liens have been filed and (iv) such contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligations;


(h)            neither the Borrower nor any of its Subsidiaries is in breach or
violation of any indenture, mortgage, agreement or other instrument or
arrangement to which it is a party or by which it is bound, and no condition
exists with respect to the Borrower, its Subsidiaries, or their respective
property that, with notice or the passage of time, or both, has resulted or is
reasonably likely to result in a breach or violation which could reasonably be
expected to have a Material Adverse Effect;


(i)             to the best of the Borrower’s knowledge and belief after due
inquiry, neither the Borrower nor any of its Subsidiaries is in violation of any
statute or regulation of any Authority, and neither the Borrower nor any of its
Subsidiaries is engaged in or threatened by any


 
-12-

--------------------------------------------------------------------------------

 


litigation, arbitration or administrative proceedings, the outcome of which
could reasonably be expected to have a Material Adverse Effect; no judgment or
order has been issued which has or may reasonably be expected to have a Material
Adverse Effect;
 
(j)             to the best of the Borrower’s knowledge after due inquiry, the
Authorizations specified in Annex C are all the Authorizations (other than
Authorizations that are of a routine nature and are obtained in the ordinary
course of business) needed by the Borrower to conduct its business, carry out
its Operations and execute, and comply with its obligations under this Agreement
and each of the other Transaction Documents to which it is a party and those
Authorizations have all been obtained and are in full force and effect;


(k)            the Borrower is duly authorized and licensed to conduct business
in the Philippines;


(l)             its charter documents have not been amended since May 22, 2003;


(m)           neither the Borrower nor any of its Subsidiaries nor any of their
respective properties enjoys any right of immunity from set-off, suit, or
execution with respect to their respective assets or their respective
obligations under any Transaction Document;


(n)            since January 3, 2010, it has not (i) suffered any change that
has a Material Adverse Effect, (ii) incurred losses or liabilities in excess of
ten million Dollars ($10,000,000) in the aggregate, or (iii) undertaken or
agreed to undertake any substantial obligation with a value in excess of ten
million Dollars ($10,000,000);


(o)            it is not a party to, or committed to enter into, any contract
which would or would be reasonably likely to have a Material Adverse Effect;


(p)            its financial statements for the period ending on January 3, 2010
have been prepared in accordance with the Accounting Standards, and give a true
and fair view of its financial condition as of that date and the results of its
operations during the period then ended;


(q)            there are no ongoing or, to the best knowledge of the Borrower
after due inquiry, threatened strikes, slowdowns or works stoppages by employees
of the Borrower or any of its Subsidiaries;


(r)             (i) to the best of the Borrower’s knowledge and belief after due
inquiry, there are no material social or environmental risks or issues in
respect of its Operations other than those identified in the S&EA; and (ii)
neither it nor any of its Subsidiaries has received nor is it or any of its
Subsidiaries aware of either (A) any existing or threatened complaint, order,
directive, claim, citation or notice from any Authority or (B) any material
written communication from any Person, in either case, concerning  the failure
of its Operations to comply with any matter covered by the Performance Standards
which failure has, or could be reasonably expected to have, a Material Adverse
Effect or a material adverse impact on its Operations in accordance with the
Performance Standards;


(s)            neither the Borrower, nor any of its Subsidiaries, nor the
Guarantor, nor any of their respective Affiliates, nor any Person acting on its
or any of their behalf, has committed or


 
-13-

--------------------------------------------------------------------------------

 


engaged in, with respect to any of their respective Operations or any
transaction contemplated by this Agreement, any Sanctionable Practice;
 
(t)             the Power Agreement with NAPOCOR is in full force and effect and
with such terms as previously disclosed to IFC;


(u)            by reason of the Borrower’s registration with the Philippine
Economic Zone Authority, the Borrower is exempt from Philippine national, state
or regional income taxes;


(v)            none of the representations and warranties in this Section omits
any matter the omission of which makes any of them misleading in any material
respect;


(w)           neither the Borrower nor any of its Subsidiaries nor any of its
respective officers, directors, employees, agents or Affiliates, in each case
acting on its or its Subsidiary’s behalf, has taken any action in connection
with its Operations that violates the anti-graft laws of the Philippines,
including the Anti-Graft and Corrupt Practices Act (Republic Act No. 3019) or
any similar law of any other jurisdiction; and


(x)             neither the Borrower nor any of its Subsidiaries has entered
into any transaction or engaged in any activity prohibited by any resolution of
the United Nations Security Council under Chapter VII of the United Nations
Charter.


Section 3.02.   IFC Reliance.  The Borrower acknowledges that it makes the
representations and warranties in Section 3.01 (Representations and Warranties)
with the intention of inducing IFC to enter into this Agreement and that IFC
enters into this Agreement in full reliance on each of them.


ARTICLE IV


Covenants


Section 4.01.   Affirmative Covenants.  Unless IFC otherwise agrees, the
Borrower shall:


(a)            maintain its corporate existence, comply with its organizational
documents, and conduct its business and its Operations with due diligence and
efficiency and in accordance with sound and standard solar industry and
manufacturing, financial and business practices;


(b)            comply in all material respects with all applicable law,
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Authorities in respect of its Operations and the ownership of its property
(including applicable law, statutes, regulations, orders and restrictions
relating to environmental standards and controls);


(c)            maintain an accounting and control system, management information
system, and books of account and other records, which together adequately give a
fair and true view the financial condition of the Borrower and the results of
its operations in conformity with the Accounting Standards;


 
-14-

--------------------------------------------------------------------------------

 


(d)            pay and discharge all Taxes, assessments and governmental charges
or levies, and non-governmental fees, dues, charges or levies, imposed upon it
or upon its income or profits or upon any properties belonging to it; provided
that the Borrower shall not be required to pay any such Tax, assessment, charge,
levy or claim which is being contested in good faith and by proper proceedings
if it has maintained adequate reserves with respect thereto in accordance with
the Accounting Principles;


(e)            maintain at all times Isla Lipana and Co. (an affiliate of
PricewaterhouseCoopers LLP in the Philippines) or any other auditor that is
affiliated with the Guarantor’s auditor, as the auditor of the Borrower and
authorize such auditor in the form of Schedule 4 to communicate directly with
IFC;


(f)             upon IFC’s request and with reasonable prior notice to the
Borrower, permit representatives of IFC and CAO, during normal office hours, to
(i) visit and inspect any of the premises where the business of the Borrower or
any of its Subsidiaries is conducted and to have access to their books of
account and records and to their employees, agents, contractors and
subcontractors, and (ii) provide to IFC such other information as IFC from time
to time requests about the Borrower or any of its Subsidiaries, their respective
assets and their respective Operations, provided that (A) no such reasonable
prior notice shall be necessary if an Event of Default or Potential Event of
Default is continuing or if special circumstances so require and (B) in the case
of the CAO, such access shall be for the purpose of carrying out the CAO’s role;


(g)            (i) obtain, renew, maintain in force, and comply with all
Authorizations including the Authorizations set forth in Annex C which are
material and necessary for the Borrower’s business and Operations and compliance
by the Borrower with all its obligations under the Transaction Documents; (ii)
renew or maintain in full force and effect all leasehold interest and lease
agreements relating to the premises subject to the Security; and (iii) create,
perfect, renew, maintain perfected and in force, and comply with the terms of,
the Security;


(h)            apply the proceeds of the Loan to finance the Borrower’s capital
expenditures or working capital requirements in the Philippines;


(i)             undertake its Operations in compliance with (i) the Action Plan,
and (ii) the applicable requirements of the Performance Standards;


(j)             periodically review the form of Annual Monitoring Report and
advise IFC as to whether revision of the form is necessary or appropriate in
light of changes to the Borrower’s or its Subsidiaries’ business or Operations,
or in light of environmental or social risks identified by the Borrower’s S&E
Management System; and revise the form as agreed with IFC;


(k)            use all reasonable efforts to (i) implement the S&E Management
System in accordance with the timetable specified in the Action Plan and (ii)
ensure the continuing implementation and operation of the S&E Management System
to assess and manage the social and environmental performance of the Borrower’s
and its Subsidiaries’ Operations in a manner consistent with the Performance
Standards;


(l)             maintain a control and monitoring plan to ensure performance in
compliance with emission standards as described in the Action Plan.  The
established standards


 
-15-

--------------------------------------------------------------------------------

 


shall also form the basis for revising the compliance and reporting requirements
for emissions to the environment in the Annual Monitoring Report submitted to
IFC;
 
(m)           (i) insure and keep insured with financially sound and reputable
insurers and reinsurers, all its assets and business against all insurable
losses, including the insurances specified in Annex D , with IFC (and any
contractor during construction works) being named as additional named insured on
all liability policies and as beneficiary or loss payee on those insurance
policies relating to assets covered by the Security and business interruption;
(ii) promptly notify the relevant insurer of all claims and IFC of any claim by
the Borrower in excess of two million Dollars ($2,000,000) under the applicable
policy; (iii) not terminate, cancel or materially change any insurance policy;
and (iv) ensure that every insurance policy cannot expire or be cancelled,
suspended, terminated or changed by the insurer or the Borrower for any reason
(including failure to renew the policy or to pay the premium or any other
amount) unless both IFC and the Borrower receive at least forty-five (45) days’
prior written notice;


(n)            maintain the Debt Service Reserve Account and ensure that the
balance on deposit in the Debt Service Reserve Account is at all times
sufficient to pay all principal and interest due to IFC under this Agreement for
the next succeeding 6 months;


(o)            from time to time, execute, acknowledge and deliver or cause to
be executed, acknowledged and delivered any and all further agreements,
instruments, supplements or filings which may be required under any applicable
law or as may reasonably be requested by IFC in order to grant, preserve,
protect, perfect the validity or priority of, or maintain in full force and
effect the Security, or for amending, supplementing, registering or
re-registering the Security and, if necessary or if requested by IFC, ensure
that the value of the Security is at all times twice the aggregate principal
amount outstanding of the Loan; provided that, if the value of the Security is
less than twice the aggregate principal amount outstanding of the Loan and if
the Borrower has additional assets in the form of equipment in the Philippines,
IFC may request, and the Borrower shall grant and perfect additional Security
over such equipment that the Borrower owns as of the date of such request in
order to meet such shortfall; and


(p)            adopt and implement, and cause SPML Land to likewise adopt and
implement pro tanto, each action item set forth in the SPML Land Action Plan and
deliver to IFC documentary evidence of the completion of such action within the
applicable deadline set forth therein.


Section 4.02.   Negative Covenants.  Unless IFC otherwise agrees, the Borrower
shall not:


(a)            declare or pay any dividend or make any cash distribution on its
share capital (other than dividends or distributions payable in shares of the
Borrower), or purchase, redeem or otherwise acquire any shares of the Borrower
or any option over them or make a payment under any inter-company payable or
subordinated Financial Debt (including shareholder loans) unless, after giving
effect to any such action, no Event of Default or Potential Event of Default has
occurred and is continuing;


 
-16-

--------------------------------------------------------------------------------

 


(b)            incur any expenditures or commitments for expenditure for fixed
or other non-current assets, other than those required for repairs, replacements
and maintenance of essential satisfactory operating conditions (the “Capital
Expenditures”), in an aggregate amount not exceeding the equivalent of ten
million Dollars ($10,000,000) in any Financial Year, provided that, if the
Borrower purchases a new solar cell manufacturing line or upgrades an existing
solar cell manufacturing line, the limitation set forth above shall be increased
to forty million Dollars ($40,000,000) in any Financial Year, and provided
further, that, in calendar year 2010, the Borrower may incur Capital
Expenditures in an aggregate amount not to exceed the equivalent of sixty-five
million Dollars ($65,000,000);


(c)            incur or maintain any Financial Debt other than (i) the Loan,
(ii) the Subordinated Promissory Note and (iii) other Financial Debt if, after
the incurrence of any such other Financial Debt, the Borrower’s Peak Debt
Service Coverage Ratio shall not be less than 1.5;


(d)            lease any property or equipment of any kind, except (i) Financial
Leases to the extent (if any) permitted under subsection (c) above, and (ii)
otherwise only to the extent the aggregate payments in respect of all such
leases do not exceed the equivalent of five million Dollars ($5,000,000) in any
Financial Year;


(e)            enter into or maintain any Derivative Transaction that are (i)
speculative or (ii) outside what is normal, customary, prudent and in the
ordinary course of business, including, in the case of clauses (i) and (ii)
above, transactions to hedge foreign exchange, interest rate, commodity price
and credit risks of the Borrower;


(f)             guarantee, assume or become obligated for any obligation of
another Person, except with respect to the guarantee by the Borrower of the
obligations of First Philec, which guaranteed amount shall not at any time
exceed twenty-five million Dollars ($25,000,000) in the aggregate;


(g)            create or permit to exist any Lien (other than the Security) on
any property, revenues or other assets, present or future, of the Borrower,
except for:


 
(i)
any Tax or other Lien arising by operation of law while the obligation
underlying that Lien is not yet due or, if due, is being contested in good faith
by appropriate proceedings and so long as the Borrower has set aside adequate
cash reserves sufficient to promptly pay in full any amounts that the Borrower
may be ordered to pay on final determination of any such proceedings;



 
(ii)
Liens in existence on the date hereof which are listed, and the property subject
thereto described, in Annex G, without giving effect to any extension or renewal
thereof; and



 
(iii)
Liens on assets other than assets covered by the Security to secure Financial
Debt permitted under Section 4.02 (c) (ii);



(h)            enter into any transaction except (i) with the Guarantor and
wholly-owned Subsidiaries of the Guarantor in the ordinary course of business on
ordinary commercial terms and


 
-17-

--------------------------------------------------------------------------------

 


(ii) with any non-wholly owned Subsidiary of the Guarantor or any Affiliate
(other than the Guarantor and wholly-owned Subsidiaries of the Guarantor) in the
ordinary course of business on ordinary commercial terms and on the basis of
arm’s length arrangements;
 
(i)             form or have any Subsidiary or joint ventures other than
Subsidiaries or joint ventures existing as of the date hereof and any new
Subsidiaries or joint ventures; provided that (i) the aggregate amount of all
investments, loans and advances by the Borrower from and after the date hereof
in or to all such Subsidiaries and joint ventures shall not exceed eight million
Dollars ($8,000,000) in any Financial Year or twenty-five million Dollars
($25,000,000) in the aggregate and (ii) before and after giving effect to the
formation of any new Subsidiary or joint venture (or any investment, loan or
advance by the Borrower in or to such new Subsidiary or joint venture), no Event
of Default or Potential Events of Default shall exist or be continuing;


(j)             make or permit to exist loans or advances to, or deposits
(except bank deposits in the ordinary course of business and the Debt Service
Reserve Account) with, other Persons or investments in any Person or enterprise
other than the following:


 
(i)
the Borrower may make loans and advances to its Subsidiaries and to First
Philec;



 
(ii)
the Borrower may make loans and advances to its officers and employees in the
ordinary course of business;



 
(iii)
the Borrower may make advances in the form of a prepayment of expenses to
vendors, suppliers and trade creditors, so long as such expenses were incurred
in the ordinary course of business of the Borrower; and



 
(iv)
the Borrower may make loans and advances to the Guarantor or any wholly owned
Subsidiary of the Guarantor;



provided that before and after giving effect to such loan or advance, no Event
of Default or Potential Event of Default shall exist or be continuing; and
provided further that the amount of such loans and advances specified in items
(i) and (ii) above shall not exceed eight million Dollars ($8,000,000) in the
aggregate;


(k)            change its organizational documents in any manner which would be
inconsistent with the provisions of any Transaction Document, or change its
Financial Year;


(l)             change in any material respect its business or its Operations;


(m)           undertake or permit any merger, spin-off, consolidation or
reorganization; or sell, transfer, lease or otherwise dispose of all or a
substantial part of its assets (other than inventory), whether in a single
transaction or a series of transactions, related or otherwise;


(n)            (i) terminate, amend or grant any waiver with respect to any
provision of any of the Transaction Documents or (ii) amend the Action Plan in
any material respect;


 
-18-

--------------------------------------------------------------------------------

 


(o)            prepay (whether voluntarily or involuntarily) or repurchase any
Long-term Debt (other than the Loan) unless the Borrower gives IFC at least
thirty (30) days’ advance notice of its intention to make the proposed
prepayment and, if IFC so requires, contemporaneously makes a proportionate
prepayment of the Loan in accordance with the provisions of Section 2.06
(Prepayment) (including any amounts due under Section 2.10 (Increase Costs) and
Section 2.11 (Unwinding Costs)) except that there shall be no minimum amount,
prepayment premium or advance notice period for that prepayment;


(p)            use the proceeds of any Disbursement in the territories of any
country that is not a member of the World Bank or for reimbursements of
expenditures in those territories or for goods produced in or services supplied
from any such country;


(q)            engage in (and neither the Borrower nor any of its Subsidiaries
shall authorize or permit any Affiliate or any other Person acting on its behalf
to engage in) with respect to its Operations or any transaction contemplated by
this Agreement, any Sanctionable Practices.  The Borrower further covenants that
should IFC notify the Borrower of its concerns that there has been a violation
of the provisions of this Section or of Section 3.01(s) of this Agreement, it
shall cooperate, and it shall cause each relevant Subsidiary to cooperate, in
good faith with IFC and its representatives in determining whether such a
violation has occurred, and shall respond promptly and in reasonable detail to
any notice from IFC, and shall furnish documentary support for such response
upon IFC’s request;


(r)             engage, directly or indirectly, in any business other than the
business engaged in by the Borrower and its Subsidiaries as of the date hereof
and generally within the solar and other renewable (excluding nuclear) energy
generation and management business, and businesses ancillary or complementary
thereto; or engage in any business or own any significant assets or have any
material liabilities relating to any Prohibited Activity;


(s)            enter into, nor allow its Subsidiaries to enter into, any
transaction or engage in any activity prohibited by any resolution of the United
Nations Security Council under Chapter VII of the United Nations Charter;


(t)             conduct business or enter into, nor allow its Subsidiaries to
conduct business or enter into, any transaction with or transmit any funds
through, a Shell Bank; or


(u)            amend or modify, or consent to the amendment or modification of,
the Subordinated Promissory Note without IFC’s prior written consent.


Section 4.03.   Reporting Requirements.  Unless IFC otherwise agrees, the
Borrower shall:


(a)            within ninety (90) days after the end of each Financial Year,
deliver to IFC the corresponding Annual Monitoring Report, confirming compliance
with the Action Plan, the social and environmental covenants set forth in
Sections 4.01 (Affirmative Covenants) and 4.02 (Negative Covenants) and
Applicable S&E Law, or, as the case may be, identifying any non-compliance or
failure, and the actions being taken to remedy it;


 
-19-

--------------------------------------------------------------------------------

 


(b)            within sixty (60) days after the end of each quarter of its
Financial Year, deliver to IFC a copy of the financial statements for such
quarter prepared in accordance with the Accounting Standards, certified by an
officer of the Borrower, and a report on any factors that have or could
reasonably be expected to have a Material Adverse Effect;


(c)            within one hundred and twenty (120) days after the end of each
Financial Year, deliver to IFC copies of: (i) its complete annual financial
statements for such Financial Year prepared in accordance with the Accounting
Standards, together with its auditors’ audit report thereon, all in form
satisfactory to IFC; (ii) a management letter and any other communication from
its auditors commenting, inter alia, on the adequacy of the Borrower’s financial
control procedures and accounting systems and management information system; and
(iii) a report of its operations during that Financial Year in the form of, and
addressing the topics listed in, Schedule 5;


(d)            within five (5) days after its occurrence, notify IFC of any
social, labor, health and safety, security or environmental incident, accident
or circumstance having, or which could reasonably be expected to have, a
Material Adverse Effect or a material adverse impact on its or any of its
Subsidiaries’ Operations in accordance with the Performance Standards,
specifying in each case the nature of the incident, accident or circumstance and
any effects resulting or likely to result therefrom, and the measures the
Borrower or the relevant Subsidiary is taking or plans to take to address them
and to prevent any future similar event; and keep IFC informed of the on-going
implementation of those measures and plans;


(e)            as soon as available, deliver to IFC copies of (i) all notices,
reports and other communications of the Borrower to its shareholders; and (ii)
the minutes of all shareholders’ meetings;


(f)             promptly upon becoming aware of any litigation or administrative
proceedings before any Authority or arbitral body which has or may reasonably be
expected to have a Material Adverse Effect, notify IFC by facsimile specifying
the nature of that litigation or proceedings and the steps the Borrower is
taking or proposes to take with respect thereto;


(g)            promptly upon the occurrence of an Event of Default or Potential
Event of Default, notify IFC by facsimile specifying the nature of that Event of
Default or Potential Event of Default and any steps the Borrower is taking to
remedy it;


(h)            promptly provide to IFC such information about the Borrower or
its Subsidiaries, their respective assets and their respective Operations that
IFC requests from time to time on behalf of any Participant for such Participant
to satisfy requirements under applicable law and regulations, including those
concerning anti-money laundering and combating the financing of terrorism
(AML/CFT); and


(i)             promptly provide to IFC such other information as IFC from time
to time reasonably requests about the Borrower, any of its Subsidiaries, their
respective assets and their respective Operations.


 
-20-

--------------------------------------------------------------------------------

 


ARTICLE V


Events of Default


Section 5.01.   Acceleration After Default.  If any Event of Default occurs and
is continuing, IFC may, by notice to the Borrower, require the Borrower to repay
the Loan immediately.  On receipt of any such notice, the Borrower shall
immediately repay the Loan and pay all accrued interest on it, the prepayment
premium specified in Section 2.07 (Prepayment) and any other amounts payable
under this Agreement.  The Borrower waives any right that it might have to
further notice, presentment, demand or protest with respect to that demand for
immediate payment.


Section 5.02.   Events of Default  .  It shall be an Event of Default if:


(a)            the Borrower fails to pay when due any principal of or interest
on the Loan and such failure continues for five (5) days;


(b)            the Borrower, the Guarantor or any of the Guarantor’s
Subsidiaries fails to pay when due any part of the principal of, or interest on,
any loan from IFC other than the Loan and any such failure continues for the
relevant period of grace provided for in the agreement providing for that loan;


(c)            the Borrower or any party to a Transaction Document fails to
comply with any of its obligations under this Agreement or any other Transaction
Document or any other agreement between the Borrower and IFC (other than for the
payment of principal of, or interest on, the Loan or any other loan from IFC to
the Borrower) and such failure continues for a period of thirty (30) days after
the earlier of (i) the date the Borrower becomes aware of such failure and (ii)
the date IFC notifies the Borrower;


(d)            any representation or warranty made in Article III or any other
Transaction Document in connection with the execution of, or any request
(including a request for Disbursement) under, this Agreement or any other
Transaction Document is found to be incorrect in any material respect;


(e)            any Authority condemns, nationalizes, seizes, expropriates or
otherwise assumes custody or control of (i) all or any substantial part of the
business, Operations, property, land or other assets of the Borrower or of its
share capital, or (ii) at least thirty million Dollars ($30,000,000) in fair
market value of the assets of the Borrower or Guarantor, or takes any action for
the dissolution of the Borrower or any action that would prevent the Borrower or
its officers from carrying on all or a substantial part of its business or
Operations;


(f)            a court finds the Borrower bankrupt or insolvent, or approves as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Borrower under any applicable law, or
appoints a receiver, liquidator, trustee, sequestrator (or similar official) of
the Borrower or of any substantial part of its property or other assets, or
orders the winding up or liquidation of its affairs or any petition is filed
seeking any of the foregoing and is not dismissed within ninety (90) days; the
Borrower itself institutes proceedings to be adjudicated bankrupt or insolvent,
or consents to the institution of bankruptcy or insolvency


 
-21-

--------------------------------------------------------------------------------

 


proceedings against it, or files a petition or answer or consent seeking
reorganization or relief under any applicable law, or consents to the filing of
any such petition or to the appointment of a receiver, liquidator, trustee,
sequestrator (or other similar official) of the Borrower or of any substantial
part of its property, or makes a general assignment for the benefit of
creditors, or admits in writing its inability to pay its debts generally as they
become due; or any other event occurs which under any applicable law would have
an effect similar to any of those events listed above in this subsection;
 
(g)            (i) the Borrower fails to make any payment in respect of or fails
to perform any obligation under any agreement pursuant to which there is
outstanding


 
(A)
any Financial Debt (other than the Loan) described in clause (i), (ii) or (vi)
of the definition of “Financial Debt”, and any Financial Debt described in
clause (viii) or (xii) of such definition which secures or guarantees or
indemnifies any Financial Debt described in clause (i), (ii) or (vi) of such
definition;



 
(B)
any Financial Debt (other than the Loan) described in clause (v) of the
definition of “Financial Debt”, and any Financial Debt described in clause
(viii) or (xii) of such definition which secures or guarantees or indemnifies
any Financial Debt described in clause (v) of such definition, in an amount,
individually or in the aggregate for all such non-payment and/or Financial Debt,
in excess of five million Dollars ($5,000,000); or



 
(C)
any other Financial Debt (other than the Loan), in an amount, individually or in
the aggregate for all such non-payment and/or Financial Debt, in excess of ten
million Dollars ($10,000,000);



(provided that, with respect to clause (A), (B) or (C) above, such failure is
other than due to administrative oversight or clerical error and if the holders
of such Financial Debt have not yet exercised any rights or remedies with
respect to such non payment or non performance), and


 (ii) any such failure continues for more than any applicable period of grace or
any such Financial Debt becomes prematurely due and payable or is placed on
demand;


(h)            any Transaction Document or any of its provisions for any reason
ceases to be in full force and effect (or in the case of any Security Document,
ceases to provide the security intended) or is repudiated or its validity or
enforceability at any time is challenged by any Person unless such repudiation
or challenge is withdrawn within thirty (30) days of IFC’s notice to the


 
-22-

--------------------------------------------------------------------------------

 


Borrower, except that no such notice shall be required or, as the case may be,
the notice period shall terminate if and when that repudiation or challenge
becomes effective;
 
(i)             any Authorization necessary for the Borrower to comply with its
obligations under any Transaction Document or to carry out its Operations for
any reason ceases to be in full force and effect and is not restored or
reinstated within thirty (30) days of notice by IFC to the Borrower;


(j)             (i) the Borrower fails to make any payment in respect of any of
its Liabilities (other than the Loan or any Financial Debt) in an amount,
individually or in the aggregate for all such non-payment and/or Liabilities, in
excess of ten million Dollars ($10,000,000) or to perform any of its obligations
under any agreement pursuant to which there is outstanding any Liability (other
than the Loan or any Financial Debt) in an amount, individually or in the
aggregate for all such non-payment and/or Liabilities, in excess of ten million
Dollars ($10,000,000), and (ii) any such failure continues for more than any
applicable period of grace or any such Liability becomes prematurely due and
payable or is placed on demand;


(k)            a final judgment, order or arbitral award for the payment of
money in excess of the equivalent of ten million Dollars ($10,000,000) is
rendered against the Borrower or any of its properties and that judgment, order
or arbitral award continues to be unsatisfied for a period of thirty (30)
consecutive days;


(l)             any event described in Sections 5.02 (e), (f) or (g) above has
occurred with respect to any other Loan Party or any of its property, assets or
share capital; or


(m)           any Event of Default (as such term is defined in the Mortgage
Agreement) has occurred.


Section 5.03.   Bankruptcy.  If the Borrower is liquidated or declared bankrupt,
the Loan, all interest accrued on it and any other amounts payable under this
Agreement will become immediately due and payable without any presentment,
demand, protest or notice of any kind, all of which the Borrower waives.


ARTICLE VI


Miscellaneous


Section 6.01.   Saving of Rights.  (a)  The rights and remedies of IFC in
relation to any misrepresentation or breach of warranty on the part of the
Borrower shall not be prejudiced by any investigation by or on behalf of IFC
into the affairs of the Borrower, by the execution or the performance of this
Agreement or any Transaction Document or by any other act or thing by or on
behalf of IFC which might, apart from this Section, prejudice such rights or
remedies.


(b)            No course of dealing and no failure or delay by IFC in exercising
any power, remedy, discretion, authority or other right under this Agreement or
any other Transaction Document shall impair, or be construed to be a waiver of
or an acquiescence in, that or any other power, remedy, discretion, authority or
right under this Agreement or any other Transaction Document, or in any manner
preclude its additional or future exercise.


 
-23-

--------------------------------------------------------------------------------

 


Section 6.02.   Notices.  Any notice, request or other communication to be given
or made under this Agreement to IFC or to the Borrower shall be in writing and
(subject to Section 4.03 (f) and (g) (Reporting Requirements) and Section 6.04
(Applicable Laws and Jurisdiction)) shall be deemed to have been duly given or
made when it is delivered by hand, airmail, established courier service or
facsimile to the party to which it is required or permitted to be given or made
at such party’s address specified below or at such other address as such party
has from time to time designated by notice to the other party hereto, and shall
be effective upon receipt.


For the Borrower:


SunPower Manufacturing Philippines Ltd.
c/o SunPower Corporation
Attn: Treasurer
3939 North First Street
San Jose, CA 95134


With a copy to:


SunPower Corporation
Attn: General Counsel
3939 North First Street
San Jose, CA 95134


Alternative address for communications by facsimile: 408-240-5400




For IFC:


International Finance Corporation
2121 Pennsylvania Ave., N.W.
Washington, D.C. 20433
United States of America


Facsimile:  (202) 974-4320
Attn:  Director, Global Manufacturing and Services Department


With a copy (in the case of communications relating to payments) sent to the
attention of the Director, Department of Financial Operations, at:


Facsimile:  202-522-7419.


Section 6.03.   English Language.  All documents to be provided or
communications to be given or made under this Agreement or any other Transaction
Document shall be in English and, where the original version of any such
document or communication is not in English, shall be accompanied by an English
translation certified by an authorized representative to be a true and correct
translation of the original.  IFC may, if it so requires, obtain an English
translation of any document or communication received in any other language


 
-24-

--------------------------------------------------------------------------------

 


at the cost and expense of the Borrower; and in either case IFC may deem any
such translation to be the governing version.
 
Section 6.04.   Applicable Law and Jurisdiction.  (a)  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
United States of America.


(b)            For the exclusive benefit of IFC, the Borrower irrevocably agrees
that any legal action, suit or proceeding arising out of or relating to this
Agreement may be brought in any federal or state court located in the City and
State of New York.  By the execution of this Agreement, the Borrower irrevocably
submits to the non-exclusive jurisdiction of any such court (and of the
appropriate appellate courts therefrom) in any such action, suit or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any action, suit
or proceeding in any such court or that such action, suit or proceeding brought
in any such court has been brought in an inconvenient forum.


(c)            The Borrower hereby irrevocably designates, appoints and empowers
C T Corporation System, with offices currently located at 111 Eighth Avenue, New
York, New York 10011, as its authorized agent solely to receive for and on its
behalf service of any summons, complaint or other legal process in any action,
suit or proceeding IFC may bring in the State of New York in respect of this
Agreement.  The Borrower also irrevocably consents to the service of  process of
summons, complaint and other legal process in any action, suit or proceeding
being made out of federal and state courts located in the State of New York by
mailing copies of the papers by registered United States air mail, postage
prepaid, or by any other method of delivery specified in Section 6.02 (Notices),
to the Borrower at its address specified pursuant to such Section, whether
within or without the jurisdiction of any court, and the Borrower agrees that
service of process on it as so specified shall be deemed effective service of
process.


(d)            THE BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


(e)            The Borrower hereby explicitly and irrevocably waives any
immunity it may have in respect of its obligations under this Agreement or any
other Transaction Document to which it is a party, or its assets, under the laws
of any jurisdiction, including laws purporting to grant sovereign immunity, to
the fullest extent permitted now or in the future by the laws of such
jurisdiction.


(f)             The Borrower hereby irrevocably waives, to the fullest extent
now or in the future permitted under the laws of the jurisdiction in which the
relevant court is located, the benefit of any provision of law requiring IFC in
any action, suit or proceeding arising out of or in connection with this
Agreement or any other Transaction Document to which the Borrower is a party to
post security for the costs of the Borrower, or to post a bond or to take
similar action.


 
-25-

--------------------------------------------------------------------------------

 


Section 6.05.   Disclosure of Information.  IFC may, notwithstanding the terms
of any other agreement between the Borrower and IFC, disclose any documents,
records or information about any Transaction Document, or the assets, business
or affairs, other than trade secrets (which trade secrets are permitted to be
disclosed if an Event of Default or Potential Event of Default has occurred and
is continuing, or pursuant to clauses (b) and (c)(iii) below), of the Borrower
to (a) its outside counsel, auditors and rating agencies, (b) any Person who
intends to purchase a Participation, and (c) any other Person as IFC may deem
appropriate (i) in connection with the administration of the Loan, including for
purposes of exercising any power, remedy, right, authority, or discretion
relevant to any Transaction Document, (ii) in connection  with any proposed
sale, transfer, assignment or other disposition of IFC’s rights as contemplated
by Section 6.09 (Successors and Assignees), or (iii) to the extent requested by
any governmental authority or representative thereof, or required by applicable
law or pursuant to legal or judicial process; provided that IFC may not make any
such disclosure to a competitor of the Borrower in the solar or other renewable
energy generation and management industry unless IFC has requested the Borrower
to prepay the Loan pursuant to Section 5.01 (Acceleration After Default) and the
Borrower has not repaid the Loan and all other amounts due.


Section 6.06.   Financial Calculations.  (a)  All financial calculations to be
made under, or for the purposes of, this Agreement and any other Transaction
Document shall be made in accordance with the Accounting Standards and, except
as otherwise required to conform to any provision of this Agreement, shall be
calculated from the then most recently issued quarterly financial statements
which the Guarantor is obligated to furnish to IFC under the Guarantee
Agreement.


(b)            Where quarterly financial statements from the last quarter of a
Financial Year are used for the purpose of making certain financial calculations
then, at IFC’s option, those calculations may instead be made from the audited
financial statements for such Financial Year.


(c)            If a financial calculation is to be made under or for the
purposes of this Agreement or any other Transaction Document on a Consolidated
Basis, that calculation shall be made by reference to the sum of all amounts of
similar nature reported in the relevant financial statements of each of the
entities whose accounts are to be consolidated with the accounts of the
Guarantor or the Borrower plus or minus the consolidation adjustments
customarily applied to avoid double counting of transactions among any of those
entities, including, in the case of the Guarantor, the Borrower.


Section 6.07.   Interpretation.  In this Agreement, unless the context otherwise
requires:


(a)            a reference to an Annex, Article, party, Schedule or Section is a
reference to that Article or Section of, or that Annex, party or Schedule to,
this Agreement;


(b)            words importing the singular include the plural and vice versa;


(c)            a reference to a document includes an amendment or supplement to,
or replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement; and


 
-26-

--------------------------------------------------------------------------------

 


(d)            the words “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.


Section 6.08.   Indemnification; No Consequential Damages. (a) The Borrower
shall indemnify IFC and its officers, directors, employees, agents and
representatives (each, an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, and expenses
(including fees, charges and disbursements of counsel) incurred by or asserted
against any Indemnitee arising out of, in connection with, or related to (i) the
execution, delivery or performance of any Transaction Document or any other
agreement or instrument contemplated thereby or the consummation of the
transactions contemplated hereby, (ii) the Loan or the use of proceeds thereof,
(iii) non-compliance with any law or regulation, including any environmental law
or regulation, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is
party thereto; provided that such indemnity will not be available to any
Indemnitee to the extent that such losses, claims, damages, liabilities or
expenses resulted directly from such Indemnitee’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.


(b)            To the maximum extent permitted by applicable law, the Borrower
shall not assert, and hereby agrees to waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of, in connection with, or relating to, this Agreement or
any agreement or instrument contemplated hereby, the Loan or the use of the
proceeds thereof.


Section 6.09.   Successors and Assignees.  This Agreement binds and benefits the
respective successors and assignees of the parties.  However, the Borrower may
not assign or delegate any of its rights or obligations under this Agreement
without the prior written consent of IFC.


Section 6.10.   Amendments, Waivers and Consents.  Any amendment or waiver of,
or any consent given under, any provision of this Agreement shall be in writing
and, in the case of an amendment, signed by the parties to this Agreement.


Section 6.11.   Counterparts.  This Agreement may be executed in several
counterparts, each of which is an original, but all of which constitute one and
the same agreement.


 
-27-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the duly authorized signatories of the following parties
have executed this Part 2 of this Mortgage Loan Agreement on May 6, 2010, in
Taguig City, Philippines.





 
SUNPOWER PHILIPPINES MANUFACTURING LTD.
             
By:
/s/ Gregory D. Reichow
 
Name:
GREGORY D. REICHOW
 
Title:
Attorney-in-Fact
             
INTERNATIONAL FINANCE CORPORATION
             
By:
/s/Jesse O. Ang
 
Name:
JESSE O. ANG
 
Title:
Resident Representative



 
-28-

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT


REPUBLIC OF THE PHILIPPINES
)



TAGUIG CITY
) S.S.



BEFORE ME, a Notary Public for and in the above jurisdiction this 6th day of
May, 2010 personally appeared the following individual/s, representing the
respective corporation/s indicated below his/their names:




Name
 
 
Community Tax Certificate
No. & Passport No.
 
Issued at/on
 
         
SunPower Philippines
Manufacturing Ltd.
 
represented by: Gregory D. Reichow
                 
SPML Land, Inc.
 
represented by:
                 
International Finance Corporation
 
represented by:
       





personally known to me or identified by me through competent evidence of
identity to be the same person[s] who presented to me and signed in my presence
Part 1 and Part 2 of this Mortgage Loan Agreement consisting of ____ pages,
including this Acknowledgment Page, all of which were signed by them and their
instrumental witnesses, and they represented that they executed this Agreement
as their free and voluntary act and that they are duly authorized to sign for
the corporations they respectively represent.


 
Parts 1 and 2 of this Mortgage Loan Agreement including the pages of this
Acknowledgment and the Loan Agreement’s annexes and exhibits are signed by the
parties hereto and their instrumental witnesses on the signature page and on the
left margin of the other pages hereof.


 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal
this 6th day of May, 2010 at Taguig City, Philippines.


Doc No.
Page No.
Book No.
Series of 2010


 
-29-

--------------------------------------------------------------------------------

 


ANNEX A




DEFINITIONS


Section 1.01   Definitions.  The definitions set forth in Article I of Part 1 of
the Mortgage Loan Agreement shall apply herein, mutatis mutandis, as if set out
in this Agreement in full.  Additionally, wherever used in this Agreement, the
following terms have the meanings opposite them:


“Accounting Standards”
 
(i) International Financial Reporting Standards (IFRS) promulgated by the
International Accounting Standards Board (“IASB”) (which include standards and
interpretations approved by the IASB and International Accounting Standards
issued under previous constitutions), together with its pronouncements thereon
from time to time, and applied on a consistent basis, (ii) generally accepted
accounting principles in the United States applied on a consistent basis, as
applicable or (iii) Philippines Financial Reporting Standards, applied on a
consistent basis;
     
“Action Plan”
 
the plan or plans developed by the Borrower, a copy of which is attached hereto
as Annex H setting out specific social and environmental measures to be
undertaken by the Borrower and its Subsidiaries to enable their respective
Operations to comply with the Performance Standards, as such Action Plan may be
amended or supplemented from time to time with IFC’s consent;
     
“Affiliate”
 
(i) First Philec and (ii) any Person directly or indirectly controlling,
controlled by or under common control with, the Borrower (for purposes of this
definition, “control” means the power to direct the management or policies of a
Person, directly or indirectly, whether through the ownership of shares or other
securities, by contract or otherwise, provided that the direct or indirect
ownership of twenty per cent (20%) or more of the voting share capital of a
Person is deemed to constitute control of that Person, and “controlling” and
“controlled” have corresponding meanings);



 
-30-

--------------------------------------------------------------------------------

 


“Annual Monitoring Report”
 
the annual monitoring report substantially in the form attached as Annex E
hereto setting out the specific social, environmental and developmental impact
information to be provided by the Borrower in respect of its and its
Subsidiaries’ Operations as such form of Annual Monitoring Report may be amended
or supplemented from time to time with IFC’s consent;
     
“Applicable S&E Law”
 
all applicable statutes, laws, ordinances, rules and regulations of the Cayman
Islands and the Philippines, including licenses, permits or other governmental
Authorizations setting standards concerning environmental, social, labor, health
and safety or security risks of the type contemplated by the Performance
Standards or imposing liability for the breach thereof;
     
“Authorization”
 
any license or approval (howsoever evidenced), registration, filing or exemption
from, by or with any Authority, and all corporate, creditors’ and shareholders’
approvals or consents;
     
“Authorized Representative”
 
any natural person who is duly authorized by the Borrower to act on its behalf
for the purposes specified in, and whose name and a specimen of whose signature
appear on, the Certificate of Incumbency and Authority most recently delivered
by the Borrower to IFC;
     
“Calculation Period”
 
for any calculation, a period of four consecutive quarters most recently ended
prior to the event requiring the calculation for which financial statements
should have been delivered to IFC pursuant to the terms and conditions hereof;
     
“CAO”
 
Compliance Advisor Ombudsman, the independent accountability mechanism for IFC
that impartially responds to environmental and social concerns of affected
communities and aims to enhance outcomes;
     
“Certificate of Incumbency and Authority”
 
a certificate provided to IFC by the Borrower in the form of Schedule 1;
     
“Coercive Practice”
 
the impairing or harming, or threatening to impair or harm, directly or
indirectly, any party or the property of the party to influence improperly the
actions of a party;
     
“Collusive Practice”
 
an arrangement between two or more parties designed to achieve an improper
purpose, including to influence improperly the actions of another party;
     
“Consolidated” or
 
with respect to any Person (with respect to any financial



 
-31-

--------------------------------------------------------------------------------

 



“Consolidated Basis”   statements to be provided, or any financial calculation
to be made, under or for the purposes of this Agreement and any other
Transaction Document) the method referred to in Section 6.06 (c) (Financial
Calculations); and the entities whose accounts are to be consolidated with the
accounts of such Person are all the Subsidiaries of such Person;      
“Corrupt Practice”
 
the offering, giving, receiving or soliciting, directly or indirectly, of
anything of value to influence improperly the actions of another party;
     
“Current Assets”
 
with respect to any Person, the aggregate of such Person’s cash, inventories,
investments classified as “held for trading”, investments classified as
“available for sale”, trade and other receivables realizable within one year,
and prepaid expenses which are to be charged to income within one year;
     
“Current Liabilities”
 
with respect to any Person, the aggregate of all Liabilities of such Person
falling due on demand or within one year (including the portion of Long-term
Debt falling due within one year);
     
“Current Ratio”
 
with respect to any Person, the result obtained by dividing Current Assets (less
prepaid expenses) by Current Liabilities, in each case, of such Person;
     
“Debt Service Reserve Account”
 
a debt service reserve cash account maintained by the Borrower with Wells Fargo
Bank, National Association;
     
“Debt Service Reserve Account Agreement”
 
the agreement entitled “Debt Service Reserve Account Agreement” entered into or
to be entered into among the Borrower, IFC and Wells Fargo Bank, National
Association;
     
“Derivative Transaction”
 
any swap agreement, cap agreement, collar agreement, future contract, forward
contract or similar arrangement with respect to interest rates, currencies or
commodity prices;
     
“Disbursement”
 
any disbursement of the Loan;
     
“Event of Default”
 
any one of the events specified in Section 5.02 (Events of Default);
     
“Financial Debt”
 
of any Person, means any indebtedness of such Person for or in respect of:
         
(i)            borrowed money;
         
(ii)           the outstanding principal amount of any bonds,



 
-32-

--------------------------------------------------------------------------------

 
 

   
debentures, notes, loan stock, commercial paper, acceptance credits, bills or
promissory notes drawn, accepted, endorsed or issued by such Person;
         
(iii)          the deferred purchase price of assets or services (except trade
accounts incurred and payable in the ordinary course of business to trade
creditors within one hundred eighty (180) days of the date they are incurred and
which are not overdue);
         
(iv)          non-contingent obligations of such Person to reimburse any other
person for amounts payable by that person under a letter of credit or similar
instrument (excluding any letter of credit or similar instrument issued for the
account of such Person with respect to trade accounts incurred and payable in
the ordinary course of business to trade creditors within ninety (90) days of
the date they are incurred and which are not overdue);
         
(v)           the amount of any obligation in respect of any Financial Lease;
         
(vi)          amounts raised under any other transaction having the financial
effect of a borrowing and which would be classified as a borrowing (and not as
an off-balance sheet financing) under the Accounting Standards;
         
(vii)         the amount of such Person’s obligations under derivative
transactions entered into in connection with the protection against or benefit
from fluctuation in any rate or price (but only the net amount owing by such
Person after marking the relevant derivative transactions to market);
         
(viii)        all indebtedness of the types described in the foregoing items
secured by a Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person;
         
(ix)           all obligations of such Person to pay a specified purchase price
for goods and services, whether or not delivered or accepted (i.e., take or pay
or similar obligations);
         
(x)            any repurchase obligation or liability of such Person with
respect to accounts or notes receivable sold by such Person, any liability of
such Person under any



 
-33-

--------------------------------------------------------------------------------

 
 

   
sale and leaseback transactions that do not create a liability on the balance
sheet of such Person, any obligation under a “synthetic lease” or any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person;

 

   
(xi)           any premium payable on a redemption or replacement of any of the
foregoing items; and
         
(xii)          the amount of any obligation in respect of any guarantee or
indemnity for any of the foregoing items incurred by any other Person;
     
“Financial Lease”
 
any lease or hire purchase contract which would, under the Accounting Standards,
be treated as a finance or capital lease;
     
“Financial Year”
 
with respect to the Borrower or the Guarantor, the 52- or 53- week period
commencing each year on the first Monday and ending on the following Sunday
closest to December 31 or such other period as the Borrower or the Guarantor (as
applicable) from time to time designates as its accounting year;
     
“First Philec”
 
First Philec Solar Corporation, a company organized under the laws of the
Philippines;
     
“Fraudulent Practice”
 
any action or omission, including misrepresentation, that knowingly or
recklessly misleads, or attempts to mislead, a party to obtain a financial
benefit or to avoid an obligation;
     
“Guarantee Agreement”
 
the agreement entitled “Guarantee Agreement” entered or to be entered into
between the Guarantor and IFC;
     
“Guarantor”
 
SunPower Corporation, a corporation organized under the laws of the State of
Delaware;
     
“Increased Costs”
 
the amount certified in an Increased Costs Certificate to be the net incremental
costs of, or reduction in return to, IFC, or any Participant in connection with
the making or maintaining of the Loan or its Participation that result from:
         
(i)            any change in any applicable law or regulation or directive
(whether or not having force of law) or in its interpretation or application by
any Authority charged



 
-34-

--------------------------------------------------------------------------------

 
 

                    with its administration; or          
(ii)           compliance with any request from, or requirement of, any central
bank or other monetary or other Authority;
         
which, in either case, after the date of this Agreement:
         
(A)          imposes, modifies or makes applicable any reserve, special deposit
or similar requirements against assets held by, or deposits with or for the
account of, or loans made by, IFC or that Participant;
         
(B)          imposes a cost on IFC as a result of IFC having made the Loan or on
that Participant as a result of that Participant having acquired its
Participation or reduces the rate of return on the overall capital of IFC or
that Participant that it would have achieved, had IFC not made the Loan or that
Participant not acquired its Participation;
         
(C)          changes the basis of taxation on payments received by IFC in
respect of the Loan or by that Participant with respect to its Participation
(otherwise than by a change in taxation of the overall net income of IFC or that
Participant imposed by the jurisdiction of its incorporation or in which it
books its Participation or in any political subdivision of any such
jurisdiction); or
         
(D)          imposes on IFC or on that Participant any other condition regarding
the making or maintaining of the Loan or that Participant’s Participation in the
Loan but excluding any incremental costs of making or maintaining a
Participation that are a direct result of that Participant having its principal
office in the Philippines or having or maintaining a permanent office or
establishment in the Philippines, if and to the extent that permanent office or
establishment acquires that Participation;
     
“Increased Costs Certificate”
 
a certificate provided from time to time by IFC (based on a certificate to IFC
from any Participant) certifying:



 
-35-

--------------------------------------------------------------------------------

 



   
(i)            the circumstances giving rise to the Increased Costs;
         
(ii)           that the costs of IFC or, as the case may be, the Participant,
have increased or the rate of return of either of them has been reduced;
         
(iii)          that, IFC or, as the case may be, the Participant has, in its
opinion, exercised reasonable efforts to minimize or eliminate the relevant
increase or reduction, and
         
(iv)           the amount of Increased Costs;
     
“Interest Determination Date”
 
except as otherwise provided in Section 2.03 (d) (ii) (Interest), the second
Business Day before the beginning of each Interest Period;
     
“Interest Payment Date”
 
January 15 and July 15 in each year;
     
“Interest Period”
 
each period of six (6) months in each case beginning on an Interest Payment Date
and ending on the day immediately before the next following Interest Payment
Date, except in the case of the first period applicable to each Disbursement
when it means the period beginning on the date on which that Disbursement is
made and ending on the day immediately before the next following Interest
Payment Date;
     
“Interest Rate”
 
for any Interest Period, the rate at which interest is payable on the Loan (or
any portion thereof) during that Interest Period, determined in accordance with
Section 2.03 (Interest);
     
“Liabilities”
 
of any Person, means the aggregate of all obligations of such Person to pay or
repay money, including:
         
(i)            Financial Debt;
         
(ii)           the amount of all liabilities of such Person (actual or
contingent) under any conditional sale or a transfer with recourse or obligation
to repurchase, including by way of discount or factoring of book debts or
receivables;
         
(iii)          Taxes (including deferred taxes);
         
(iv)          trade accounts incurred and payable in the ordinary course of
business to trade creditors within one hundred eighty (180) days of the date
they are incurred and which are not overdue (including letters of credit



 
-36-

--------------------------------------------------------------------------------

 
 

                    or similar instruments issued for the account of such Person
with respect to such trade accounts);          
(v)           accrued expenses, including wages and other amounts due to
employees and other services providers;
         
(vi)          the amount of all liabilities of such Person howsoever arising to
redeem any of its shares; and
         
(vii)         to the extent (if any) not included in the definition of Financial
Debt, the amount of all liabilities of any person to the extent such Person
guarantees them or otherwise obligates itself to pay them;
     
“LIBOR”
 
the British Bankers’ Association (“BBA”) interbank offered rates for deposits in
the Loan Currency which appear on the relevant page of the Reuters Service
(currently page LIBOR01) or, if not available, on the relevant pages of any
other service (such as Bloomberg Financial Markets Service) that displays such
BBA rates; provided that if BBA for any reason ceases (whether permanently or
temporarily) to publish interbank offered rates for deposits in the Loan
Currency, “LIBOR” shall mean the rate determined pursuant to Section 2.03 (d)
(Interest);
     
“Loan”
 
has the meaning set out in Section 2.01 (The Loan);
     
“Loan Party”
 
the Borrower, the Guarantor or SPML Land;
     
“Loan Currency”
 
Dollars;
     
“Long-term Debt”
 
Financial Debt whose final maturity falls due more than one year after the date
it is incurred (including the current maturities thereof);
     
“Market Disruption Event”
 
before the close of business in London on the Interest Determination Date for
the relevant Interest Period, the cost to IFC or Participants whose
Participations in the Loan represent in the aggregate 30% or more of the
outstanding principal amount of the Loan (as notified to IFC by such
Participants), of funding the Loan or such Participations (as applicable) would
be in excess of LIBOR;
     
“Material Adverse Effect”
 
with respect to any Loan Party (but in the case of SPML Land, only in respect of
clauses (i), (iv) (v) and (vi) below), a material adverse effect on:



 
-37-

--------------------------------------------------------------------------------

 



   
(i)            such Person, its assets or properties;
         
(ii)           such Person’s business prospects or financial condition;
         
(iii)          the carrying on of such Person’s business or operations;
         
(iv)          the ability of such Person to comply with its obligations under
this Agreement, or under any other Transaction Document or Project Document to
which it is a party;
         
(v)           the rights, interests or remedies of IFC under or in connection
with any of the Transaction Documents; or
         
(vi)          the Security or IFC’s Lien on the Security or the priority of such
Lien;
     
“NAPOCOR”
 
National Power Corporation, a government owned corporation, created by virtue of
Republic Act No. 6395 of the Philippines;
     
“Net Income”
 
for any Financial Year, the excess (if any) of gross income over total expenses
(provided that income taxes shall be treated as part of total expenses)
appearing in the audited financial statements for such Financial Year;
     
“Non-Cash Items”
 
for any Financial Year, the net aggregate amount (which may be a positive or
negative number) of all non-cash “income” (as a negative item) and non-cash
“expense” (as a positive item) items which (under accrual accounting) were added
or subtracted in calculating Net Income during that Financial Year; “Non-Cash
Items” including equity earnings in Subsidiaries, asset revaluations,
depreciation, amortization, deferred taxes and provisions for severance pay of
staff and workers;
     
“Obstructive Practice”
 
(i) deliberately destroying, falsifying, altering or concealing of evidence
material to the investigation or making of false statements to investigators, in
order to materially impede a World Bank Group investigation into allegations of
a Corrupt Practice, Fraudulent Practice, Coercive Practice or Collusive
Practice, and/or threatening, harassing or intimidating any party to prevent it
from disclosing its knowledge of matters relevant to the investigation or from
pursuing the investigation, or (ii) acts intended to materially impede the
exercise of IFC’s access to contractually required information



 
-38-

--------------------------------------------------------------------------------

 
 

    in connection with a World Bank Group investigation into allegations of a
Corrupt Practice, Fraudulent Practice, Coercive Practice or Collusive Practice;
     
“Operations”
 
the operations, activities and facilities of any Person and its Subsidiaries
(including the design, construction, operation, maintenance, management and
monitoring thereof, as applicable);
     
“Participant”
 
any Person who acquires a Participation in the Loan;
     
“Participation”
 
a participating interest in the Loan, or as the context requires, in any
Disbursement (for the avoidance of doubt, a Participant is not a direct lender
to the Borrower but only has a contractual relationship with IFC with respect to
its participating interest in the Loan or any Disbursement);
     
“Peak Debt Service Coverage Ratio”
 
the ratio obtained by dividing:
         
(i)            the aggregate, for the Financial Year most recently ended prior
to the relevant date of calculation for which audited financial statements are
available, of the Borrower's (A) Net Income, (B) Non-Cash Items and (C) the
amount of all payments that were due during that Financial Year on account of
interest and other charges on Financial Debt (to the extent deducted from Net
Income);
         
by
         
(ii)           the aggregate of (A) the highest aggregate amount, in any
Financial Year after the Financial Year described in clause (i) above until the
final scheduled maturity of the Loan, of all scheduled payments (including
balloon payments) falling due on account of principal of Long-term Debt and
interest and other charges on all Financial Debt and (B) without double counting
any payment already counted in the preceding sub-clause (A), any payment
required to be made to any debt service account in such Financial Year under the
terms of any agreement providing for Financial Debt;
         
where, for the purposes of clause (ii) above:
         
(x)           subject to sub-clause (y), for the computation of interest payable
during any period for which the applicable rate is not yet determined, that
interest shall be computed at the rate in effect at the time of the



 
-39-

--------------------------------------------------------------------------------

 
 

                    relevant date of calculation; and          
(y)           interest on Short-term Debt in such Financial Year shall be
computed by reference to the aggregate amount of interest thereon paid during
the Financial Year in which the relevant date of calculation falls up to the end
of the period covered by the latest quarterly financial statements prepared by
the Borrower multiplied by a factor of 4, 2 or 4/3 depending on whether the
computation is made by reference to the financial statements for the first
quarter, the first two quarters or the first three quarters, respectively;
     
“Performance Standards”
 
IFC’s Performance Standards on Social & Environmental Sustainability, dated
April 30, 2006, copies of which have been delivered to and receipt of which has
been acknowledged by the Borrower;
     
“Potential Event of Default”
 
any event or circumstance which would, with notice, lapse of time, the making of
a determination or any combination thereof, become an Event of Default;
     
“Power Agreement with Napocor”
 
the National Power Corporation-Manila Electric Company Power Supply Contract for
the power requirements of the Borrower and any agreements and supplements
related thereto as approved by the Energy Regulatory Commission of the
Philippines;
     
“Prohibited Activity”
 
an activity specified in Annex F;
     
“Project Documents”
 
(i)             Solar Cell and Module Contract Manufacturing Agreement, dated
January 1, 2004 between SPML and SPTL;
         
(ii)            Solar Cell and Module Contract Manufacturing Agreement, dated
January 1, 2005 between SPTL and SunPower Systems Sarl;
         
(iii)           Supply Agreement, dated July 21, 2008 between SPML and SunPower
Systems Sarl;
         
(iv)           Amended and Restated Agreement to Share Costs and Risks of
Intangibles Development dated January 5, 2009 among SunPower Corporation,
SunPower Corporation, Systems and SunPower Technology, Ltd.;
         
(v)            Power Agreement with Napocor;

 
 
-40-

--------------------------------------------------------------------------------

 
 

   
(vi)           Registration Agreement dated August 13, 2003 between Philippine
Economic Zone Authority and SunPower Philippines Manufacturing Ltd. (Branch
Office);
         
(vii)          Supplemental Agreement dated October 11, 2006 between Philippine
Economic Zone Authority and SunPower Philippines Manufacturing Ltd. (Branch
Office); and
         
(viii)         Supplemental Agreement dated May 30, 2007 Philippine Economic
Zone Authority and SunPower Philippines Manufacturing Ltd. (Branch Office).
     
“Prospective Debt Service Coverage Ratio”
 
with respect to the Borrower or the Guarantor, the ratio obtained by dividing:
         
(i)            the aggregate, for the Financial Year most recently ended prior
to the relevant date of calculation for which audited financial statements are
available, of such Person’s (A) Net Income, (B) Non-Cash Items and (C) the
amount of all payments that were due during that Financial Year on account of
interest and other charges on Financial Debt (to the extent deducted from Net
Income);
         
by
         
(ii)           the aggregate of (A) all scheduled payments (including balloon
payments) that fall due during the Financial Year in which the relevant date of
calculation falls on account of principal of Long-term Debt and interest and
other charges on all Financial Debt and (B) without double counting any payment
already counted in the preceding sub-clause (A), any payment made or required to
be made to any debt service account under the terms of any agreement providing
for Financial Debt;
         
where, for the purposes of clause (ii) above:
         
(x)            subject to sub-clause (y) below, for the computation of interest
payable during any period for which the applicable rate is not yet determined,
that interest shall be computed at the rate in effect at the time of the
relevant date of calculation; and
         
(y)           interest on Short-term Debt payable in the Financial Year in which
the relevant date of calculation falls shall be computed by reference to the
aggregate

 
 
-41-

--------------------------------------------------------------------------------

 
 

   
amount of interest thereon paid during that Financial Year up to the end of the
period covered by the latest quarterly financial statements prepared by the
Borrower multiplied by a factor of 4, 2 or 4/3 depending on whether the
computation is made by reference to the financial statements for the first
quarter, the first two quarters or the first three quarters, respectively;

 
“S&EA”
 
the social and environmental assessment prepared by the Borrower in respect of
its and its Subsidiaries’ Operations in accordance with the Performance
Standards;
     
“S&E Management System”
 
the Borrower’s social and environmental management system enabling it to
identify, assess and manage risks relating to its and its Subsidiaries’
Operations on an ongoing basis;
     
“Sanctionable Practice”
 
any Corrupt Practice, Fraudulent Practice, Coercive Practice, Collusive
Practice, or Obstructive Practice, as those terms are defined herein and
interpreted in accordance with the Anti-Corruption Guidelines attached to this
Agreement as Annex B;
     
“Securities Laws”
 
(i) the Securities Act of 1933,  (ii) the Securities Exchange Act of 1934, (iii)
the Sarbanes-Oxley Act of 2002 and (iv) the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the U.S. Securities and Exchange Commission or the Public Company Accounting
Oversight Board, as each of the foregoing may be amended and in effect on any
applicable date hereunder;
     
“Security”
 
the security created by or pursuant to the Security Documents to secure all
amounts owing by the Borrower to IFC under this Agreement and the Security
Documents;
     
“Security Documents”
 
the documents providing for the Security consisting of:
         
(i)             the Debt Service Reserve Account Agreement;
         
(ii)            the Mortgage Agreement; and
         
(iii)           any other agreement or document which IFC and the Borrower agree
is a “Security Document”;
     
“Share Retention Agreement”
 
the agreement entitled “Share Retention Agreement” entered or to be entered into
among the Borrower, the Guarantor and



 
-42-

--------------------------------------------------------------------------------

 
 

    IFC;      
“Shell Bank”
 
a bank incorporated in a jurisdiction in which it has no physical presence and
which is not an Affiliate of a regulated (i) bank or (ii) financing group;
     
“Short-term Debt”
 
all Financial Debt other than Long-term Debt;
     
“SPML Land Action Plan”
 
the action plan relating to the corporate restructuring of SPML Land as set
forth in Annex I hereto;
     
“Spread”
 
three per cent (3%) per annum;
     
“Subordinated Promissory Note”
 
the Revolving Promissory Note entered or to be entered into between the
Borrower, as subordinated debtor, and the Guarantor, as subordinated creditor;
     
“Subordination Agreement”
 
the agreement entitled “Subordination Agreement” entered or to be entered into
among the Borrower, the Guarantor and IFC;
     
“Subsidiary”
 
with respect to any Person, an Affiliate over 50% of whose capital is owned,
directly or indirectly by such Person; and
     
“World Bank”
 
the International Bank for Reconstruction and Development, an international
organization established by Articles of Agreement among its member countries.



 
-43-

--------------------------------------------------------------------------------

 


ANNEX B


SANCTIONABLE PRACTICES




ANTI-CORRUPTION GUIDELINES FOR
IFC TRANSACTIONS


The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practices”, “Fraudulent Practices”, “Coercive Practices”, “Collusive Practices”
and “Obstructive Practices” in the context of IFC operations.


1.
Corrupt Practices



A “Corrupt Practice” is the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party.


Interpretation


 
A.
Corrupt practices are understood as kickbacks and bribery.  The conduct in
question must involve the use of improper means (such as bribery) to violate or
derogate a duty owed by the recipient in order for the payor to obtain an undue
advantage or to avoid an obligation.  Antitrust, securities and other violations
of law that are not of this nature are excluded from the definition of corrupt
practices.



 
B.
It is acknowledged that foreign investment agreements, concessions and other
types of contracts commonly require investors to make contributions for bona
fide social development purposes or to provide funding for infrastructure
unrelated to the project.  Similarly, investors are often required or expected
to make contributions to bona fide local charities.  These practices are not
viewed as Corrupt Practices for purposes of these definitions, so long as they
are permitted under local law and fully disclosed in the payor’s books and
records.  Similarly, an investor will not be held liable for corrupt or
fraudulent practices committed by entities that administer bona fide social
development funds or charitable contributions.



 
C.
In the context of conduct between private parties, the offering, giving,
receiving or soliciting of corporate hospitality and gifts that are customary by
internationally-accepted industry standards shall not constitute corrupt
practices unless the action violates applicable law.



 
D.
Payment by private sector persons of the reasonable travel and entertainment
expenses of public officials that are consistent with existing practice under
relevant law and international conventions will not be viewed as Corrupt
Practices.



 
-44-

--------------------------------------------------------------------------------

 


 
E.
The World Bank Group does not condone facilitation payments.  For the purposes
of implementation, the interpretation of “Corrupt Practices” relating to
facilitation payments will take into account relevant law and international
conventions pertaining to corruption.



2.
Fraudulent Practices



A “Fraudulent Practice” is any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial benefit or to avoid an obligation.


Interpretation


 
A.
An action, omission, or misrepresentation will be regarded as made recklessly if
it is made with reckless indifference as to whether it is true or false.  Mere
inaccuracy in such information, committed through simple negligence, is not
enough to constitute a “Fraudulent Practice” for purposes of this Agreement.



 
B.
Fraudulent Practices are intended to cover actions or omissions that are
directed to or against a World Bank Group entity.  It also covers Fraudulent
Practices directed to or against a World Bank Group member country in connection
with the award or implementation of a government contract or concession in a
project financed by the World Bank Group.  Frauds on other third parties are not
condoned but are not specifically sanctioned in IFC, MIGA, or PRG
operations.  Similarly, other illegal behavior is not condoned, but will not be
considered as a Fraudulent Practice for purposes of this Agreement.



3.
Coercive Practices



A “Coercive Practice” is impairing or harming, or threatening to impair or harm,
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party.


Interpretation


 
A.
Coercive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.



 
B.
Coercive Practices are threatened or actual illegal actions such as personal
injury or abduction, damage to property, or injury to legally recognizable
interests, in order to obtain an undue advantage or to avoid an obligation.  It
is not intended to cover hard bargaining, the exercise of legal or contractual
remedies or litigation.



 
-45-

--------------------------------------------------------------------------------

 


4.
Collusive Practices



A “Collusive Practice” is an arrangement between two or more parties designed to
achieve an improper purpose, including to influence improperly the actions of
another party.


Interpretation


Collusive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.


5.
Obstructive Practices



An “Obstructive Practice” is (i) deliberately destroying, falsifying, altering
or concealing of evidence material to the investigation or making of false
statements to investigators, in order to materially impede a World Bank Group
investigation into allegations of a corrupt, fraudulent, coercive or collusive
practice, and/or threatening, harassing or intimidating any party to prevent it
from disclosing its knowledge of matters relevant to the investigation or from
pursuing the investigation, or (ii) acts intended to materially impede the
exercise of IFC’s access to contractually required information in connection
with a World Bank Group investigation into allegations of a corrupt, fraudulent,
coercive or collusive practice  .


Interpretation


Any action legally or otherwise properly taken by a party to maintain or
preserve its regulatory, legal or constitutional rights such as the
attorney-client privilege, regardless of whether such action had the effect of
impeding an investigation, does not constitute an Obstructive Practice.


General Interpretation


A person should not be liable for actions taken by unrelated third parties
unless the first party participated in the prohibited act in question.


 
-46-

--------------------------------------------------------------------------------

 


ANNEX C




AUTHORIZATIONS


(See Section 4.01 (g) of the Loan Agreement)


 
1.
Securities and Exchange Commission (SEC) Certificate of Registration of the
Articles of Incorporation and By-Laws of the Borrower, as amended



 
2.
SEC Certificate of Registration of the Articles of Incorporation and By-Laws of
SPML Land, as amended



 
3.
Philippine Economic Zone Authority (PEZA) Registration Agreements and
Certificates of Registration, with amendments and supplements as applicable, for
all production lines of the Borrower



 
4.
Bureau of Internal Revenue Registration of the Borrower, and all tax
registrations, certificates of exemption, and authorizations, including
importation licenses and clearances



 
5.
Business Permits issued by the Philippine Local Government Units where the
operations of the Borrower are located



 
6.
Certificates of Title to the Premises (as defined in Part 3 of the Mortgage Loan
Agreement) and all Real Assets (as defined in Part 3 of the Mortgage Loan
Agreement) ,as applicable, issued by the Register of Deeds where such properties
are located



 
7.
Certificates of Tax Declaration of Real Property over the Real Assets not
otherwise covered by a Certificate of Title issued by the local government units
where such properties are located



 
8.
Borrower’s Board authorization and approval of the Transaction Documents



 
9.
SPML Land’s Board authorization and approval of the Mortgage (to the extent of
the mortgage of its land and building in Batangas)



 
10.
SPML Land’s Shareholder Approval of the Mortgage (to the extent that the
mortgaged assets constitute all or substantially all of its assets)



 
11.
SunPower Corporation’s Board authorization and approval of the Transaction
Documents (to the extent applicable to it)



 
12.
Certificate of Good Standing of the Borrower issued by the SEC and the Registrar
of Companies in the Cayman Islands



 
13.
Certificate of Good Standing of the Guarantor issued by the Secretary of State
of the State of Delaware



 
-47-

--------------------------------------------------------------------------------

 


 
14.
Written consent from SPML Land for the Borrower to assign by way of security its
leasehold rights to the buildings in Batangas



 
15.
Written waiver, consent, or confirmation from the Philippine Economic Zone
Authority (PEZA) that the first lien constituted upon the Borrower’s real
properties or personal properties existing or located inside the Special
Economic Zones to answer for any outstanding obligations due and payable to the
PEZA has been either waived or is not applicable to the Borrower or any of its
assets



 
16.
A written authorization from PEZA acknowledging the Mortgage (as forming part of
the Transaction Documents) and consenting to any transfer of the mortgaged
equipment to the winning bidder in the event of a foreclosure sale under the
Mortgage



 
17.
Written consent of each of Union Bank, N.A. and Wells Fargo Bank, National
Association, approving and consenting to the Transaction Documents



 
18.
Entry into the Register of Mortgages and Charges of the Borrower in respect of
the mortgages and charges created under the Transaction Documents.



 
-48-

--------------------------------------------------------------------------------

 


ANNEX D




INSURANCE REQUIREMENTS


1.
CONSTRUCTION



 
a)
Construction All Risks, based on full contract value and including:



 
i)
Strike, Riots and Civil Commotion

 
ii)
Debris Removal

 
iii)
Extra Expenses

 
iv)
Extended Maintenance Period

 
v)
Third Party Liability



 
b)
Marine Cargo (including war) in respect of all critical shipments.



2.
OPERATIONAL PHASE



 
a)
Fire and named perils or Property All Risk, based on new replacement cost of
assets (provided that with respect to earthquake coverage for the Philippines
operations (i) a PML study be undertaken and completed no later than six months
after the date of this Agreement by a competent surveyor engaged by the Borrower
and acceptable to IFC; and (ii) after such study, the Borrower and IFC in
consultation with each other both agree that such coverage is available on
commercially reasonable terms. Only to the extent both IFC and the Borrower,
each in their sole discretion, agree such earthquake cover is available on
commercially reasonable terms will there be an obligation on the Borrower to
include earthquake cover in its Property All Risk coverage.



 
b)
Machinery Breakdown



 
c)
Business Interruption



 
d)
Third Party Liability, including Products Liability



3.
AT ALL TIMES



All insurance required by applicable laws and regulations


 
-49-

--------------------------------------------------------------------------------

 


ANNEX E




FORM OF ANNUAL MONITORING REPORT


[See next page]


 
-50-

--------------------------------------------------------------------------------

 


International Finance Corporation




ENVIRONMENTAL AND SOCIAL PERFORMANCE
ANNUAL MONITORING REPORT (AMR)

Image 1 [image1.jpg]

 
Philippines




SunPower


Philippines
27807




Reporting Period: (0/year) through (month/year)




AMR COMPLETION DATE: (day/month/year)




Image 2 [image2.jpg]

 
Environment and Social Development Department
2121 Pennsylvania Avenue, NW
Washington, DC 20433 USA
www.ifc.org/enviro


 
 

--------------------------------------------------------------------------------

 
 
INTRODUCTION



The Annual Monitoring Report

--------------------------------------------------------------------------------



IFC’s Investment Agreement requires SunPower to prepare a comprehensive Annual
Monitoring Report (AMR) for SunPower facilities and operations in the
Philippines.  This document comprises IFC’s and SunPower’s agreed format for
environmental and social performance reporting.  The AMR informs the Environment
and Social Development Department about the environmental and social state of
the investment.


Preparation Instructions

--------------------------------------------------------------------------------



The following points should assist you in completing this form.  Please be
descriptive in your responses and attach additional information as needed.


 
·
IFC’s Loan Agreement requires designated SunPower personnel to complete and
submit annual environmental and social monitoring reports in compliance with the
schedule stipulated in the Loan agreement.

 
·
SunPower must report qualitative and quantitative project performance data each
year of the investment for the environmental and social monitoring parameters
included in this report format.

 
·
The main purpose of completing this form is to provide the following
information:



 
1.
Environmental and Social Management

 
2.
Occupational Health and Safety (OHS) Performance

 
3.
Significant Environmental and Social Events

 
4.
General Information and Feedback

 
5.
Sustainability of Project and Associated Operations

 
6.
Compliance with World Bank Group and local environmental requirements as
specified in the Loan Agreement

 
7.
Compliance with World Bank Group and local social requirements as specified in
the Loan Agreement

 
8.
Data Interpretation and Corrective Measures



Specialist Contact Information

--------------------------------------------------------------------------------



If you have any questions regarding the AMR or wish to discuss completion of the
AMR please contact the following Investment Officer or Portfolio Manager.




Investment
Name: Faheen Allibhoy
 
Portfolio
Name: Colin Warren
Officer
   
Manager
   
Telephone Number:  +1 (202) 458-4961
   
Telephone Number: +852-2509-8146
           
Facsimile Number:   +1 (202) 974-4392
   
Email: cwarren@ifc.org
           
Email:  fallibhoy@ifc.org
     



 
- 52 -

--------------------------------------------------------------------------------

 
 
1 ENVIRONMENTAL AND SOCIAL MANAGEMENT



1.1 AMR Preparer

--------------------------------------------------------------------------------

To be completed by SunPower authorized representative
Name and Title:
 
Phone:
 
Fax:
 
Email:
 
SunPower Information
SunPower office physical address:
 
SunPower web page address:
 



I certify that the data contained in this AMR completely and accurately
represents SunPower operations during this reporting period.  I further certify
that analytical data summaries1 incorporated in Section 6 are based upon data
collected and analyzed in a manner consistent with the IFC EHS Guidelines.



   
SunPower Employee Name
Signature




   
Name of Third Party Organization and
Signature
Representative Certifying This Document
 



1.2 Environmental Responsibility Chart

--------------------------------------------------------------------------------



Please name the individuals in the company who hold responsibility for
environmental and social performance (e.g. Environment Manager, Occupational
Health and Safety Manager, Community Relations Manager) and give their contact
information (Name, Address, Telephone Number, Fax Number, E-mail Address).


1.3 Summary of Current Operations

--------------------------------------------------------------------------------



Describe any significant changes since the last report in the company or in
day-to-day operations that may affect environmental and social
performance.  Describe any management initiatives (e.g. ISO 14001, ISO 9001,
OHSAS 18001, or equivalent Quality, Environmental and Occupational Health and
Safety certifications).  Provide summary reports for each country where SunPower
has operations, which should include:

_____________________________
1 Raw analytical data upon which summaries are based should not be submitted
with this AMR but must be preserved by Arabesque and presented to IFC upon
demand.


 
- 53 -

--------------------------------------------------------------------------------

 
 
2 OCCUPATIONAL HEALTH AND SAFETY PERFORMANCE (OHS)



SunPower personnel are required to monitor, record, and report occupational
health and safety incidents and workplace conditions throughout the reporting
period.


2.1 Host Country Compliance

--------------------------------------------------------------------------------



Please list any reports submitted to Host Country authorities, e.g. on OHS, fire
and safety inspections, compliance monitoring, emergency exercises, as well as
comments received and corrective actions taken.  Host Country authority
monitoring and inspections with subsequent actions taken shall also be
summarized and reported.  Provide summary reports for each country where
SunPower has operations.


If any of the information requested in the AMR is contained in reports sent to
Host Country authorities, please submit the applicable section of the report.


2.2 Workplace Monitoring

--------------------------------------------------------------------------------



Please prepare an Occupational Health and Safety Monitoring Report.  Workplace
monitoring must take place while SunPower facilities are in operation.  Please
complete a workplace table for each monitoring station in your operations.


2.3 Incident Statistics Monitoring

--------------------------------------------------------------------------------



Please report on incidents during the reporting year for SunPower.  Contractor
employees are required to adhere to comparable occupational health and safety
standards.  If SunPower uses contractor employees, please also report any
contractor employee incidents.  Provide summary reports for each country where
SunPower has operations.  Expand or shrink the tables as needed.


1.
Total Amounts

 
This reporting period
Reporting period- 1 year ago
Reporting period- 2 years ago
Report TOTAL numbers for each parameter
SunPower employees
Contractor employees
SunPower employees
Contractor employees
SunPower employees
Contractor employees
Employees
           
Man-hours worked
           
Fatalities
           
Non-fatal injuries2
           
Lost workdays3
           
Vehicle collisions4
           
Incidence5
           


_____________________________
2 Incapacity to work for at least one full workday beyond the day on which the
accident or illness occurred.
3 Lost workdays are the number of workdays (consecutive or not) beyond the date
of injury or onset of illness that the employee was away from work or limited to
restricted work activity because of an occupational injury or illness.
4 Vehicle Collision: When a vehicle (device used to transport people or things)
collides (comes together with violent force) with another vehicle or inanimate
or animate object(s) and results in injury (other than the need for First Aid)
or death.
5 Calculate incidence using the following equation: incidence= total lost
workdays/ 100,000 man-hours worked.
Use the total lost workdays to calculate the incidence for this reporting
period, reporting periods 1 year ago and 2 years ago, as required above.


 
- 54 -

--------------------------------------------------------------------------------

 


2. Fatality details for this reporting period
SunPower employees or contractor employees?
Time of death after accident (e.g. immediate, within a month, within a year)
Cause of fatality
Corrective measures to prevent reoccurrence
               





3. Non-fatal injuries details for this reporting period
SunPower employees or contractor employees?
Total workdays lost
Description of injury
Cause of accident
Corrective measures to prevent reoccurrence
                             





4. Vehicle collision details for this reporting period
SunPower employees or contractor employees?
Cause of collision
Corrective measures to prevent reoccurrence
                 



 
- 55 -

--------------------------------------------------------------------------------

 


5.
Training6 for this reporting period

SunPower employees or contractor employees?
Description of training
Number of employees that attended
           


_____________________________
6 SunPower personnel should be trained in environmental, health and safety
matters including accident prevention, safe lifting practices, the use of
Material Safety Data Sheets (MSDS), safe chemical handling practices, proper
control and maintenance of equipment and facilities, emergency response,
personal protective equipment (PEP), emergency response, etc.


 
- 56 -

--------------------------------------------------------------------------------

 


2.4 Life and Fire Safety

--------------------------------------------------------------------------------



Please complete the following table for SunPower’s operations.  Provide summary
reports for each country where SunPower has operations.


SunPower Fire Safety Verification Activities
Mandatory Frequency
Date(s) Performed
Observed Deficiencies7
Corrective Actions and Schedule For Implementation8
 
 
Fire Drills
 
 
 
 
Minimum: three (3)/year
 
 
     
Inspect and certify fire detection and suppression electrical and mechanical
systems.
 
 
Minimum:  one (1)/year
 
 
     
Inspect, refill/recharge portable fire extinguisher
Minimum: two (2) inspections/ year
     





2.5 Significant OHS Events

--------------------------------------------------------------------------------



If applicable, please explain any significant Occupational Health and Safety
events not covered in the above OHS tables.  The report could include proposed
revision of the OHS Management System (if applicable), revised quantitative
objectives, action plans for technical improvements, and planned training
activities.  Provide summary reports for each country where SunPower has
operations.

_____________________________
7 Attach additional sheets as needed to fully describe observed deficiencies.
8 Attach additional sheets as needed to fully describe corrective actions and
implementation.


 
- 57 -

--------------------------------------------------------------------------------

 
 
3 SIGNIFICANT ENVIRONMENTAL AND SOCIAL EVENTS



SunPower personnel are required to report all environmental and social events9
that may have caused damage; caused health problems; attracted the attention of
outside parties; affected project labor or adjacent populations; affected
cultural property; or created SunPower and/or SunPower liabilities.


Attach photographs, plot plans, newspaper articles and all relevant supporting
information that IFC will need to be completely familiar with the incident and
associated environmental and social issues.


Please report on the following topics, expanding or collapsing the table where
needed.




Date of event
Event description
Affected people/environment
Reports sent to IFC and/or local regulatory agencies
Corrective actions (including cost and time schedule for implementation)
                             


_____________________________
9 Examples of significant incidents follow.  Chemical and/or hydrocarbon
materials spills; fire, explosion or unplanned releases; industrial injuries;
fatalities including transportation; ecological damage/destruction; local
population disruption; disruption of emissions or effluent treatment;
legal/administrative notice of violation; penalties, fines, or increase in
pollution charges; negative media attention; chance cultural finds; labor unrest
or disputes.


 
- 58 -

--------------------------------------------------------------------------------

 
 
4 GENERAL INFORMATION AND FEEDBACK



Provide any additional information including the following:


1.
Describe print or broadcast media attention given to SunPower during this
reporting period related to Environmental, Social or Health and Safety
performance of the company.



2.
Describe interactions with non-governmental organizations (NGOs) or public
scrutiny of SunPower.



3.
Describe any SunPower public relations efforts in the context of communicating
environmental and social aspects to external interested parties (e.g.
establishment of a web page, hiring of community liaison officer, etc.).

 
 
5 SUSTAINABILITY OF PROJECT AND ASSOCIATED OPERATIONS



IFC has developed a framework to help assess the development impacts of our
investments.  Many of our projects take on initiatives, develop processes, or
install equipment that exceeds IFC’s environmental and social
requirements.  This framework permits us to rate project performance in various
areas.  Over the past year, has Project Sponsor made changes to operations or
participated in any efforts that have impacted Project Sponsor’s organization in
the following areas?


 
q
Implemented an environmental and social management system (if not already
established)

 
q
Published an environment/sustainability or a corporate social responsibility
report (please send copy or provide web link)

 
q
Established formal and regular consultation with local community and other
stakeholders

 
q
Decreased use of resources, increased emission controls, or increased by-product
recycling

 
q
Marketing of products or services that are specifically environmentally friendly

 
q
Worked to improve local supplier relationships or provided technical assistance
to suppliers

 
q
Programs to benefit the local community

 
q
Employee programs - training, health, safety



If so, please offer details so we can assess your performance beyond our
compliance criteria.


 
- 59 -

--------------------------------------------------------------------------------

 
 
6 REPORTS TO ILLUSTRATE COMPLIANCE WITH ESAP, IFC PERFORMANCE STANDARDS AND IFC
EHS GUIDELINES AND HOST COUNTRY REGULATIONS



 
§
Emissions Monitoring – Emission Control, Monitoring and Reporting requirements
will be established after completion of the study as per agreed Environment and
Social Action Plan (ESAP).  At a minimum SunPower is required to report on
compliance with applicable Philippine regulatory requirements and applicable IFC
guideline standards shown in Tables 1 and 2 shown below.



Image 3 [image3.jpg]




 
§
Solid and Hazardous Waste Management – Monitor generation and disposal of solid
and hazardous waste from each of SunPower’s operating facilities in relation to
host country requirements and IFC/WBG environmental guidelines and report the
results of each.  Include summaries listing vendors used, quantities, cost and
location of disposal.  For areas of non-compliance, indicate corrective actions
to be taken.



 
- 60 -

--------------------------------------------------------------------------------

 


 
§
Community Engagement – Provide brief descriptions of any public consultation and
disclosure activities with local communities and other stakeholders conducted
(including that done in coordination with government authorities) at various
facilities over the reporting period.  Report on any SunPower programs intended
to benefit the local communities.



 
§
Status report on implementation of the Environmental and Social Action Plan
(ESAP)



 
- 61 -

--------------------------------------------------------------------------------

 


ANNEX F




PROHIBITED ACTIVITIES


•
Production or activities involving harmful or exploitative forms of force labor
and/or harmful child labor.



•
Production or trade in any product or activity deemed illegal under host country
laws or regulations or international conventions and agreements.



•
Production or trade in weapons and munitions.



•
Production or trade in alcoholic beverages (excluding beer and wine).



•
Production or trade in tobacco.



•
Gambling, casinos and equivalent enterprises.



•
Trade in wildlife or wildlife products regulated under Convention on
International Trade in Endangered Species of Wild Fauna and Flora.



•
Production or trade in radioactive materials.



•
Production or trade in or use of unbonded asbestos fibers.



•
Commercial logging operations or the purchase of logging equipment for use in
primary tropical moist forest (prohibited by the Forestry policy).



•
Production or trade in products containing PCBs.



•
Production or trade in pharmaceuticals subject to international phase outs or
bans.



•
Production or trade in pesticides/herbicides subject to international phase out.



•
Production or trade in ozone depleting substances subject to international phase
out.



•
Drift net fishing in the marine environment using nets in excess of 2.5 km in
length.



•
Knowingly provide or permit to be provided any product or services (or any text,
pictures, graphics, sound, video, or other data in connection with any services)
that:



 
(i)
infringe on any third party’s copyright, patent, trademark, trade secret or
other proprietary rights or rights or publicity of privacy;



 
- 62 -

--------------------------------------------------------------------------------

 


ANNEX F




 
(ii)
violate any law, statute, ordinance or regulation (including, without
limitation, the laws and regulations governing export control);



 
(iii)
are defamatory, trade libelous, unlawfully threatening or harassing;



 
(iv)
are obscene or pornographic or contain child pornography;



 
(v)
violate any laws regarding competition, privacy, anti-discrimination or false
advertising; or



 
(vi)
contain any viruses, Trojan horses, worms, time-bombs, cancel bots or other
computer routines that are intended to damage, detrimentally interfere with,
surreptitiously intercept or expropriate any system, data or personal
information



 
- 63 -

--------------------------------------------------------------------------------

 


ANNEX G




EXISTING LIENS




- Chattel mortgage dated September 26, 2008 granted by the Borrower to NorSun
AS.


 
- 64 -

--------------------------------------------------------------------------------

 


ANNEX H


ACTION PLAN

 
Action
Deliverable
Implementation Date
Labor and Working Conditions
1.
Review of Compliance of Workplace Safety
     
Review (a) solid and hazardous materials and waste management practices
(training, handling, storage and emergency procedures) at its operations, and
(b) workplace air quality against relevant standards such as those established
by OSHA for exposure to industrial chemicals and vapor, and implement remedial
action as necessary.  Specific milestones are:
Documentary Evidence
 
Review Report and Recommendation w/schedule for implementation
   
(i)           Initiate review by qualified professional and complete in 30 days
 
(i)            COD10
 
(ii)          Action plan for implementation of any remedial measures.
 
(ii)           LS11+ 30 days
Pollution Prevention and Abatement
2.
Emission Standards
     
Consistent with IFC Environmental Health and Safety Guidelines, establish
emission standards for (a) all liquid effluents (process wastewater, stormwater,
utilities, etc. and (b) air emissions.  Specific requirements are:
Documentary Evidence
   
(i)            Retain consultant to establish / confirm applicability of
existing regulatory standards for (a) emissions to air and (b) discharge to
surface water – based on assimilative capacity of ambient environment from
cumulative impact.  Terms of Reference for consultant to be established in
consultation with IFC.
 
(i) Cumulative Impact Assessment (CIA) from LLDA12 confirming use of CIA for
establishment of permit parameters/levels for emissions.
 
Or
(i)            COD
(ii)           LS+180 days
 
(ii)           Agree with IFC on implementation schedule and resource allocation
for any remedial measures that may be required.
   


_____________________________
10 COD – Condition of Disbursement
 
11 LS – Loan Signature
 
12 Laguna Lake Development Authority


 
- 65 -

--------------------------------------------------------------------------------

 
 
3.
GHG Emissions
     
SunPower will monitor and quantify GHG emissions annually in accordance with
internationally recognized methodologies.  Specifically, SunPower will:
(i)            Evaluate technically and financially feasible and cost-effective
options to reduce or offset project-related GHG emissions during the design and
operation of the project.
 
(ii)           Develop an implementation plan based on assessment.
(i) Contract with consultant
 
Alternatives Assessment Report and Schedule
(i) and (ii) LS+180 days



 
- 66 -

--------------------------------------------------------------------------------

 


ANNEX I




SPML Land Action Plan



Action
Deadline
A.   Organize the retirement fund which qualifies as a Philippine national
Within 4 weeks of the date of the Mortgage Loan Agreement
 
 
B.    Obtain tax-exempt status for the retirement fund
Within 3 months of the date of the Mortgage Loan Agreement
 
 
C.    Revise capital and ownership structure of SPML Land to achieve the
following:
 
(i)    increase equity capitalization level based on a total debt-to-equity
ratio of 4:1.
 
(ii)   increase Filipino stake in the equity capitalization, not only in terms
of number of shares but also in par value of shares, based on a
Filipino-to-foreigner-shareholder ratio of 60:40.
 
The revised capital and ownership structure specified in this Item C is subject
to acceptance by IFC and shall include delivery to IFC of (1) the resolutions of
SMPL Land’s Board of Directors and shareholders approving such restructuring and
(2) approval by the Philippine Securities and Exchange Commision of the
amendment to the Articles of Incorporation of SPML Land.
 
Within 5 months of the date of the Mortgage Loan Agreement
 
 
D.   Transfer Filipino shares to and in the name of the retirement fund
 
 
Within 5 months of the date of the Mortgage Loan Agreement
 
 



 
- 67 -

--------------------------------------------------------------------------------

 


SCHEDULE 1
Page 1 of 2




FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY


[LETTERHEAD OF THE BORROWER]


[Date]


International Finance Corporation
2121 Pennsylvania Ave., N.W.
Washington, D.C. 20433
United States of America
Attention:  Director, Global Manufacturing & Services Group


Ladies and Gentlemen:


Certificate of Incumbency and Authority


With reference to the Loan Agreement between us, dated May 6th, 2010 (the “Loan
Agreement”), I the undersigned [Chairman/ Director] of SunPower Philippines
Manufacturing Ltd. (the “Borrower”) duly authorized to do so, hereby certify
that the following are the names, offices and true specimen signatures of the
persons [each] [any two] of whom are and will continue to be (until you receive
authorized written notice from the Borrower that they, or any of them, no longer
continue to be) authorized:


(a)           to sign on behalf of the Borrower the request for the disbursement
of funds provided for in the Loan Agreement and such other certificates,
requests and documents required or permitted to be made thereunder on behalf of
the Borrower; and


(b)           to take, in the name of the Borrower, any other action required or
permitted to be taken, done, signed or executed under the Loan Agreement or any
other agreement to which IFC and the Borrower may be parties:


Name*
 
Office
 
Specimen Signature
                             



You may assume that any such person continues to be so authorized until you
receive written notice from an Authorized Representative of the Borrower that
they, or any of them, is no longer so authorized.

_____________________________
*   As many, or as few, names may be included as the Borrower shall desire.


 
- 68 -

--------------------------------------------------------------------------------

 


SCHEDULE 1
Page 2 of 2





 
Yours truly,
         
SUNPOWER PHILIPPINES MANUFACTURING LTD.
         
By
       
[Chairman / Director]
 



 
- 69 -

--------------------------------------------------------------------------------

 


SCHEDULE 2
Page 1 of 2




FORM OF REQUEST FOR DISBURSEMENT


[LETTERHEAD OF THE BORROWER]


[Date]


International Finance Corporation
2121 Pennsylvania Ave., N.W.
Washington, D.C. 20433
United States of America


Ladies and Gentlemen:


Re:  Investment No. 27807
Request for Loan Disbursement No. [__]


1.              Please refer to the Loan Agreement dated May 6, 2010 (the “Loan
Agreement”) between SunPower Philippines Manufacturing Ltd. (the “Borrower”) and
International Finance Corporation (“IFC”).  All terms defined in the Loan
Agreement shall bear the same meanings herein.


2.              The Borrower hereby requests the disbursement on _________ (or
as soon as practicable thereafter) of the amount of _____under the Loan (the
“Disbursement”) in accordance with the provisions of Section 2.02 of the Loan
Agreement.


You are requested to pay such amount to the account in [New York] of SunPower
Philippines Manufacturing Ltd. with [Name of correspondent Bank], Account No.
____________ at [Name and Address of Bank] [for further credit to the Borrower’s
Account No. ________ at [Name and address of Bank] in [city and country].


3.              For the purposes of Section 2.16 of the Loan Agreement, the
Borrower hereby certifies as follows:


(a)            no Event of Default or Potential Event of Default has occurred
and is continuing;


(b)            the proceeds of the Disbursement are at the date of this request
needed by the Borrower in connection with its capital expenditures and/or
working capital requirements in the Philippines;


(c)            since the date of the Loan Agreement, nothing has occurred which
has or could reasonably be expected to have a Material Adverse Effect;


 
- 70 -

--------------------------------------------------------------------------------

 


SCHEDULE 2
Page 2 of 2


(d)            the representations and warranties made in Article III of the
Loan Agreement and in the other Transaction Documents are true and correct in
all material respects on and as of the date of this request and will be true and
correct in all material respects on and as of the date of the Disbursement with
the same effect as if such representations and warranties had been made on and
as of each such date;


(e)            the proceeds of the Disbursement are not in reimbursement of, or
to be used for, expenditures in the territories of any country which is not a
member of the World Bank or for goods produced in or services supplied from any
such country;


(f)             after giving effect to the Disbursement, the Borrower will not
be in violation of:


 
(i)
its organizational documents;



 
(ii)
any provision contained in any document to which the Borrower is a party
(including the Loan Agreement) or by which the Borrower is bound; or



 
(iii)
any law, rule, regulation, Authorization or agreement or other document binding
on the Borrower directly or indirectly, limiting or otherwise restricting the
Borrower’s borrowing power or authority or its ability to borrow.



The above certifications are effective as of the date of this request for
Disbursement and shall continue to be effective as of the date of the
Disbursement.  If any of these certifications is no longer valid as of or prior
to the date of the requested Disbursement, the Borrower will immediately notify
IFC and will repay the amount disbursed upon demand by IFC if Disbursement is
made prior to the receipt of such notice.



 
Yours faithfully,
                 
SUNPOWER PHILIPPINES MANUFACTURING LTD.
         
By
       
Authorized Representative
 





Copy to:
Director, Department of Financial Operations

International Finance Corporation


 
- 71 -

--------------------------------------------------------------------------------

 


SCHEDULE 3
Page 1 of 1




FORM OF DISBURSEMENT RECEIPT


[LETTERHEAD OF THE BORROWER]




[Date]


International Finance Corporation
2121 Pennsylvania Ave., N.W.
Washington, D.C. 20433
United States of America
Attention:  Director, Department of Financial Operations


Ladies and Gentlemen:


Re:  Investment No. 27807
Disbursement Receipt No. [__]


We, SunPower Philippines Manufacturing Ltd., hereby acknowledge receipt, on the
date hereof, of the sum of  __________ (_____) disbursed to us by International
Finance Corporation (“IFC”) under the Loan of _____(__) provided for in the Loan
Agreement dated May 6, 2010 signed between our company and IFC.



 
Yours faithfully,
                 
SUNPOWER PHILIPPINES MANUFACTURING LTD.
         
By
       
Authorized Representative
 



 
- 72 -

--------------------------------------------------------------------------------

 


SCHEDULE 4
Page 1 of 1




FORM OF LETTER TO BORROWER’S AUDITORS


[LETTERHEAD OF THE BORROWER]




[Date]


[Auditors]
[Address]


Dear Sirs:


We hereby authorize and request you to give to International Finance Corporation
(“IFC”) of 2121 Pennsylvania Ave., N.W. Washington, D.C. 20433, United States of
America, all such information as IFC may reasonably request with regard to (i)
the financial statements (both audited and unaudited), accounts and operations
of the undersigned company, and (ii) any management letter and other
communications from you to our company or its management, all of which we have
agreed to supply under the terms of the Loan Agreement between the undersigned
Company and IFC dated May 6, 2010 (the “Loan Agreement”).  For your information,
we enclose a copy of the Loan Agreement.


For our records, please ensure that you send us (i) a copy of all written
communications you receive from IFC immediately upon receipt thereof and (ii) a
copy of all communications made by you to IFC immediately upon the issue
thereof.



 
Yours faithfully,
                 
SUNPOWER PHILIPPINES MANUFACTURING LTD.
         
By
       
Authorized Representative
 





Enclosure


cc:
International Finance Corporation

2121 Pennsylvania Ave., N.W.
Washington, D.C. 20433
United States of America
Attention:  Director, Global Manufacturing & Services Group


 
- 73 -

--------------------------------------------------------------------------------

 


SCHEDULE 5
Page 1 of 1


INFORMATION TO BE INCLUDED IN ANNUAL REVIEW OF OPERATIONS


(See Section 4.03 (c) (iii) of the Loan Agreement)


(1)
Sponsors and Shareholdings.  Information on significant changes in share
ownership of Borrower, the reasons for such changes, and the identity of major
new shareholders.



(2)
Country Conditions and Government Policy.  Report on any material changes in
local conditions, including government policy changes, that directly affect the
Borrower (e.g. changes in government economic strategy, taxation, foreign
exchange availability, price controls, and other areas of regulations.)



(3)
Management and Technology.  Information on significant changes in (i) the
Borrower’s senior management or organizational structure, and (ii) technology
used by the Borrower, including technical assistance arrangements.



(4)
Corporate Strategy.  Description of any changes to the Borrower’s corporate or
operational strategy, including changes in products, degree of integration, and
business emphasis.



(5)
Markets.  Brief analysis of changes in Borrower’s market conditions (both
domestic and export), with emphasis on changes in market share and degree of
competition.



(6)
Operating Performance.  Discussion of major factors affecting the year’s
financial results (sales by value and volume, operating and financial costs,
profit margins, capacity utilization, capital expenditure, etc.).



(7)
Financial Condition.  Key financial ratios for previous year, compared with
ratios covenanted in the Loan Agreement.



 
- 74 -

--------------------------------------------------------------------------------

 


SCHEDULE 6
Page 1 of 3


FORM OF SERVICE OF PROCESS LETTER


[Letterhead of Agent for Service of Process]


(See Section 2.16 (a) of the Loan Agreement)




[Date]




International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C.  20433
United States of America


Attention:  _______________




Dear Sirs:


Reference is made to (i) Section 6.04(c) of the Loan Agreement dated May 6, 2010
(the “Loan Agreement”) between SunPower Philippines Manufacturing Ltd. (the
“Borrower”) and International Finance Corporation (“IFC”), which constitutes
Part 2 of the Mortgage Loan Agreement dated May 6, 2010 among the Borrower, SPML
Land, Inc. and IFC, (ii) Section 7.05(c) of the Guarantee Agreement dated May 6,
2010 (the “Guarantee Agreement”) between SunPower Corporation (the “Guarantor”)
and IFC, (iii) Section 4.10(c) of the Share Retention Agreement dated May 6,
2010 (the “Share Retention Agreement”) among the Borrower, the Guarantor and
IFC, (iv) Section 17(c) of the Subordination Agreement dated May 6, 2010 (the
“Subordination Agreement”) among the Borrower, the Guarantor and IFC and (v)
Section 7.7(c) of the Debt Service Reserve Account Agreement dated May [__],
2010 among the Borrower, IFC and Wells Fargo Bank, National Association (all of
the forgoing, as each may be amended, supplemented or otherwise modified from
time to time, the “New York Law Agreements”).  Unless otherwise defined herein,
capitalized terms used herein shall have the meaning specified in the Loan
Agreement.


 
- 75 -

--------------------------------------------------------------------------------

 


SCHEDULE 6
Page 2 of 3


Pursuant to each of the New York Law Agreements, the Borrower or the Guarantor,
as applicable, has irrevocably designated and appointed the undersigned, C T
Corporation System with offices currently located at 111 Eighth Avenue, New
York, New York 10011, as its authorized agent to receive for and on its behalf
service of process in any legal action or proceeding with respect to each of the
New York Law Agreements in any federal or state court located in the City and
State of New York.


The undersigned hereby informs you that it has irrevocably accepted that
appointment as process agent as set forth in each of the New York Law
Agreements, in each case from the date hereof until [________, 20__] and agrees
with you that the undersigned (i) shall inform the Guarantor promptly in writing
of any change of its address in New York, (ii) shall perform its obligations as
such process agent in accordance with the relevant provisions of each New York
Law Agreement, and (iii) shall forward promptly to the Borrower or the
Guarantor, as applicable, any legal process received by the undersigned in its
capacity as process agent.  The Guarantor hereby agrees that it shall promptly
notify IFC in writing of any change of address received from the undersigned
referred to in clause (i) above.


The undersigned acknowledge receiving $[      ] as payment of our charges for
this [    ] year appointment.  Unless we are notified to the contrary, our
services will terminate on [state the date through which we have been
paid].  Our services are limited to the receipt and forwarding of service of
process


 
- 76 -

--------------------------------------------------------------------------------

 


SCHEDULE 6
Page 3 of 3


As process agent, the undersigned and its successor or successors agree to
discharge the above-mentioned obligations.


Very truly yours,



     
C T Corporation System
                   
By:
         
Name:
       
Title:
                         
Acknowledged and Agreed:
                               
SunPower Corporation
                               
By:
         
Name:
       
Title:
       



 
- 77 -

--------------------------------------------------------------------------------

 


PART 3




MORTGAGE AGREEMENT


This Mortgage Agreement (“Mortgage Agreement”) is made by and among:


SunPower Philippines Manufacturing Ltd., a foreign corporation duly licensed to
do business under the laws of the Philippines with office address at 100 Trade
Avenue, Phase 4, Special Economic Zone, Laguna Technopark, Biñan Laguna
(“SPML”);


SPML Land, Inc., a corporation organized and existing under the laws of the
Philippines with principal address at 100 East Main Ave., LTI  Biñan Laguna
(“SPML Land” or, together with SPML, the “Mortgagors”, or, individually, each
the “Mortgagor”); and


International Finance Corporation, an international organization established by
the Articles of Agreement among its member countries including the Republic of
Philippines ("IFC" or the “Mortgagee”).


WITNESSETH:


WHEREAS, SPML desires to avail of a loan from IFC under the Loan Agreement for
the purpose of financing SPML’s capital expenditures or working capital
requirements, in each case, in the Philippines;


WHEREAS, for valuable consideration received from SPML, SPML Land has agreed to
act as accommodation mortgagor by mortgaging certain of its properties
identified below in favor of the Mortgagee to secure the loan granted by the
Mortgagee to SPML; and


WHEREAS, in consideration of IFC entering into the Loan Agreement and to induce
it to grant the Loan thereunder, SPML and SPML Land have agreed to enter into
this Mortgage Agreement and be bound by all covenants and obligations provided
for herein.


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS AND RULES OF INTERPRETATION




Section 1.01.   Certain Defined Terms.  Unless otherwise defined herein, all
capitalized terms used in this Mortgage Agreement (including the recitals
hereto) constituting Part 3 of this Mortgage Loan Agreement that are defined in
the Loan Agreement constituting Part 2 of this Mortgage Loan Agreement shall
have the respective meanings assigned to them in the Loan


 
- 78 -

--------------------------------------------------------------------------------

 


Agreement, or that are defined in the General Agreement constituting Part 1 of
this Mortgage Loan Agreement shall have the respective meanings assigned to them
in the General Agreement .
 
Section 1.02.   Additional Definitions.  In addition to the terms defined
pursuant to Section 1.01 (Certain Defined Terms), whenever used in this Mortgage
Agreement, and unless the context otherwise requires, the following terms have
the following meanings:


“Action”
means any litigation, claim, demand, action, suit, allegation, arbitration,
inquiry, investigation, discovery, audit, assessment, or proceeding by or before
any Governmental Authority;



“Applicable Law”
means any applicable statute, law, ordinance, regulation, rule, code, order,
requirement, or rule of law of a Governmental Authority or other Authority;



“Assets”
means the Real Assets and the Chattel owned and to be owned by any of the
Mortgagors;



“Authorization”
means any license or approval (howsoever evidenced), registration, filing or
exemption from, by or with any Governmental Authority or other Authority, and
all corporate, creditors’ and shareholders’ approvals or consents;



“Chattels”
means all the Present Chattel listed in Annex “B” (Description of Present
Chattel) and all the Future Chattel as may be listed in Annex “B-1” (Description
of Future Chattel);



“Chattel Mortgage”
means the mortgage or mortgages created and to be created by the Mortgagor over
the Chattel pursuant to this Mortgage Agreement;



“Event of Default”
means an Event of Default as defined under the Loan Agreement and any of the
events of default enumerated under Section 6.05 (Events of Default);



“Financing Documents”
means any Transaction Document other than the Project Documents;



“Future Chattels”
means such Chattel at any time hereafter owned or acquired by Mortgagors,
wherever located, and all products thereof, whether in the possession of
Mortgagor, any warehousemen, any bailee or any other Person, or in process of
delivery, and whether located at Mortgagors’ places of business or elsewhere,
including all improvements, replacements, substitutions, increases, additions,
accessories, and accretions thereto, all such goods after they have been severed
and removed from any of said real property, whether or not covered by a separate
list or supplemental mortgage



 
- 79 -

--------------------------------------------------------------------------------

 
 
and whether or not separately registered, and all additional properties or
collateral hereafter mortgaged or deemed mortgaged under the terms hereof other
than those classified as Present Chattels and as may be included in Annex “B-1”
(Description of Future Chattel);
 
“Future Real Assets”
means the Real Assets, including those listed in Annex “A-1” (Description of
Future Real Assets), other than those classified as Present Real Assets;



“Governmental Authority”
means the Philippine government, or any political subdivision or department of
such government or political subdivision, or any Philippine regulatory,
self-regulatory, or administrative authority, agency, instrumentality,
department, bureau, board, or commission, or any Philippine court, tribunal, or
judicial or arbitral body, or any arbitral tribunal, whether Philippine or
otherwise.



“Insurance Contracts”
means any and all agreements between any of the Mortgagors and any Person, the
latter as insurer, whereby the insurer undertakes, for a consideration, to
indemnify any of the Mortgagors (or Mortgagee, as the Mortgagor’s designated
loss-payee) against loss, damage or liability in respect of the Premises, or the
Assets, or the ownership or operation thereof, arising from an unknown or
contingent event;



“Lease Rights”
means the rights of SPML under the Contract of Lease between SPML and SPML Land
dated August 2006 (Doc. No. 90, Page No. 18, Book No. IX, Series of 2006 dated 5
September 2006 of Notary Public Basilio B. Pooten for Sta. Rosa, Laguna),
including any and all renewals and extensions thereof, covering the lease by
SPML of the Premises from SPML Land;



“Loan Parties”
means SPML, SPML Land, and SunPower Corporation;



“Mortgage”
means the Real Estate Mortgage and the Chattel Mortgage, together with the
rights, benefits and remedies of the Mortgagee inherent therein or provided for
herein;



“Mortgage Supplements”
means Mortgage Supplements in the form of Exhibit “A” (Form of Mortgage
Supplement) hereof to be executed by the Mortgagor(s) and the Mortgagee, each of
which shall be a “Mortgage Supplement” and numbered consecutively;



“Mortgagors”
means SMPL and SPML Land, and “Mortgagor” means either of them, as the context
requires;



 
- 80 -

--------------------------------------------------------------------------------

 


“Obligations”
means any payment, performance, or other obligation of any Loan Party of any
kind, including, without limitation, any liability of any Loan Party on any
claim, whether or not the right of any creditor to payment in respect of such
claim is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, disputed, undisputed, legal, equitable, secured, or unsecured, and
whether or not such claim is discharged, stayed, or otherwise affected by any
proceeding referred to in Section 5.02(f) of the Loan Agreement; provided that,
without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Financing Documents include (a) the obligation to pay
principal, interest, commissions, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities, and other amounts payable by any of the Loan Parties
under any such Financing Documents and (b) the obligation of the Loan Parties to
reimburse any amount in respect of any of the foregoing that IFC, in its sole
discretion, may elect to pay or advance on behalf of the Loan Parties;



“Order”
means any order, writ, judgment, injunction, decree, stipulation, determination,
or award entered by or with any Governmental Authority or other Authority;



“Premises”
means (i) the parcel of land covered by Transfer Certificate of Title No.
T-117960 located at Municipality of Tanauan, Province of Batangas with an area
of 60,000 square meters and the building upon such parcel covered by Tax
Declaration of Real Property No. 047-01263 (Property Identification No.
024-29-047-12-0010B1), (ii) the parcel of land covered by Transfer Certificate
of Title No. T-132528 and Tax Declaration of Real Property No. 047-01260
(Property Identification No. 024-29-047-12-0011) located at the Municipality of
Tanauan, Province of Batangas with an area of 20,000 square meters, and (iii)
the parcel of land covered by Transfer Certificate of Title No. T-132527 and Tax
Declaration No. 047-01261 (Property Identification No. 024-29-047-12-0047)
located at the Municipality of Tanauan, Province of Batangas with an area of
6,456 square meters each of (i), (ii), and (iii) being registered in the name of
SPML Land;



“Present Chattels”
means the Chattels that exist and are owned by any of the Mortgagors at the time
of the execution of this Mortgage Agreement, including those listed on Annex “B”
(Description of Present Chattel);



“Present Real Assets”
means the Real Assets that exist and are owned by any of the Mortgagors at the
time of the execution of this Mortgage Agreement, including those listed on
Annex “A” (Description of 



 
- 81 -

--------------------------------------------------------------------------------

 
 
Present Real Assets);
 
“Property”
means any right or interest in or to property of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible, and regardless of
whether owned or in existence at the date of the execution of the Loan
Agreement, or thereafter acquired or created;



“Real Assets”
means all the Present Real Assets listed in Annex “A” (Description of Present
Real Assets) and all the Future Real Assets listed in Annex “A-1” (Description
of Future Real Assets);



“Real Estate Mortgage”
means the mortgage created and to be created by the Mortgagors over the Real
Assets pursuant to this Mortgage Agreement; and



“Termination Date”
means the date upon which all of the following shall have occurred: (i) all
Obligations shall have been irrevocable and unconditional paid in full, (ii) the
Loan shall have been fully disbursed or any undisbursed portion of the Loan
shall have been cancelled in accordance with the Loan Agreement, and (iii) the
Loan Agreement shall have been terminated in accordance with its terms.



Section 1.03.  Rules of Interpretation.  In this Mortgage Agreement, unless the
context otherwise requires, the rules of interpretation set forth in the General
Agreement or in the Loan Agreement shall govern mutatis mutandis, as if this
Mortgage  Agreement were the “Agreement” referred to therein.


Section 1.04.  Conflict.  For purposes of this Mortgage Agreement, unless
otherwise expressly stipulated herein, in case of conflict between the defined
terms in this Mortgage Agreement and the defined terms in the General Agreement
or Loan Agreement, the defined terms in this Mortgage Agreement shall prevail.




ARTICLE II
REAL ESTATE MORTGAGE




Section 2.01.  Creation of the Real Estate Mortgage.


 
(a)
As security for the timely payment, discharge, observance, and performance by
the Loan Parties of all of the Obligations to the extent set forth in Section
2.01(d) (Creation of the Real Estate Mortgage), each of the Mortgagors, to the
extent of its respective right, title and interest in and to the Real
Assets, hereby:



 
(i)
creates, establishes, and constitutes a first ranking Real Estate Mortgage in
favor of the Mortgagee on the Present Real Assets;



 
- 82 -

--------------------------------------------------------------------------------

 


 
(ii)
agrees to and does create, establish, and constitute a first ranking Real Estate
Mortgage in favor of the Mortgagee on the Future Real Assets, subject to the
same terms and conditions of this Mortgage Agreement as are applicable to the
Real Estate Mortgage on the Real Assets, upon their coming into existence and/or
the acquisition by either of the Mortgagors of ownership of such Future Real
Assets, and



 
(iii)
agrees that, without prejudice to the obligation of the Mortgagor to execute and
register the Mortgage Supplements, a first ranking Real Estate Mortgage on the
Future Real Assets shall be created, established, and constituted upon the
execution of the corresponding Mortgage Supplement under Section 2.03 (Execution
and Registration of Mortgage Supplements), in respect of each such Future Real
Asset over which a first ranking Real Estate Mortgage is not created under the
immediately preceding sub-clause (ii), subject to the same terms and conditions
of this Mortgage Agreement as are applicable to the Real Estate Mortgage on the
Present Real Assets.



 
(b)
For the avoidance of doubt, in addition to the inclusion of SPML’s Lease Rights
to the Premises in the enumeration of Present Real Assets in Annex A
(Registration and Execution of Mortgage Supplements) covered by the Real Estate
Mortgage, SPML hereby cedes, transfers, and conveys, through an assignment by
way of security, all its rights, title, and interests over the Lease Rights in
favor of the Mortgagee. Furthermore, SPML Land hereby (i) consents to the
registration of the Real Estate Mortgage over such Lease Rights on any title to
the Premises that SPML Land may have, including Transfer Certificate No.
T-117960 (formerly Transfer Certificate No. T-103232) and Declaration of Real
Property No. 047-01263 (Property Identification No. 024-29-047-12-0010B1), and
(ii) undertakes to cooperate with SPML and/or IFC to effect such registration
and perform all other acts necessary to perfect and otherwise make effective the
assignment by way of security and Real Estate Mortgage over such Lease Rights.



 
(c)
The Real Estate Mortgage constituted herein shall extend to the Mortgagors’
interests from time to time in any of the Real Assets which are not fully paid
for by the Mortgagors at the time of their coming into existence and/or upon the
acquisition by the Mortgagors of ownership thereof, and shall include all
Property of every nature and description taken in exchange, substitution, or
replacement of the Real Assets, which shall be subject to the Lien of such
mortgage in the same manner and to the same extent as if now existing and
included in the Real Estate Mortgage on the  Real Asset.



 
(d)
The Real Estate Mortgage is and shall be constituted in favor of the Mortgagee
and shall stand as security for the Obligations to the extent of the principal
amount of up to US$75,000,000.00 plus interests, fees, charges, and such other
amounts that may be due under the Transaction Documents.



 
- 83 -

--------------------------------------------------------------------------------

 


Section 2.02.  Registration of Real Estate Mortgage. Prior to the first
Disbursement of the Loan, the Mortgagors shall, at their own cost and expense,


 
(a)
cause the Real Estate Mortgage on the Present Real Assets to be registered with
the appropriate Governmental Authority with jurisdiction over the place where
such Present Real Assets are located,



 
(b)
perform such other acts, deeds, registrations, deposits, and formalities
necessary or advisable to give full effect to, ensure the validity, perfection,
and first ranking priority of, and render enforceable against the Mortgagors and
all third parties, such Real Estate Mortgage and this Mortgage Agreement,



 
(c)
furnish the Mortgagee with evidence, reasonably satisfactory to the Mortgagee,
that such registrations and all acts, deeds, deposits, and formalities, as
required under the preceding subsections (a) and (b) of this Section 2.02
(Registration of Real Estate Mortgage) have been made and performed. For the
avoidance of doubt, the documents referred to in Part 1 of Annex “C” (Sufficient
Evidence of Registration) hereof shall be considered as reasonably satisfactory
evidence that the Mortgagors have complied with their obligations under this
Section 2.02 (Registration of Real Estate Mortgage), and,



 
(d)
where any machinery, equipment, or other property which may be considered a
movable is covered by the Real Estate Mortgage, make all necessary notices to,
and secure all necessary consents from, the appropriate Government Authority or
other Authority, including the  First Philippine Industrial Park Special
Economic Zone, to ensure that any transfer of the Present Real Assets out of the
Premises, including a transfer following a foreclosure on the Real Estate
Mortgage, shall not be prevented or delayed or otherwise frustrated by any
Governmental Authority or other Authority; provided, that in the event of any
transfer out of the Premises, the Mortgagors hereby undertake to pay all the
necessary Taxes and duties due upon the Present Real Assets that may arise by
virtue of such transfer out of the Premises.



Section 2.03.  Execution and Registration of Mortgage Supplements. The
Mortgagors shall execute and deliver each Mortgage Supplement within 10 Business
Days upon the acquisition of any Future Real Assets and shall, within 10
Business Days of the execution of each Mortgage Supplement,


 
(a)
cause the registration of such Mortgage Supplement with the appropriate Registry
with jurisdiction over the place where the property covered by  such Mortgage
Supplement is located,



 
(b)
perform such other acts, deeds, registrations, deposits, and formalities
necessary or advisable to give full effect to, ensure the validity, perfection,
and first ranking priority of, and render enforceable against the Mortgagor and
all third parties



 
- 84 -

--------------------------------------------------------------------------------

 
 
such Real Estate Mortgage,
 
 
(c)
furnish the Mortgagee with evidence reasonably satisfactory to the Mortgagee
that such registration and all acts, deeds, deposits, and formalities, as
required under the preceding subsections (a) and (b) of  this Section 2.03
(Execution and Registration of Mortgage Supplements), have been made and
performed, and



 
(d)
where any machinery, equipment, or other property which may be considered a
movable is covered by the Real Estate Mortgage, make all necessary notices to,
and secure all necessary consents from, the appropriate Government Authority or
other Authority, including the  First Philippine Industrial Park Special
Economic Zone, to ensure that any transfer of the Future Real Assets out of the
Premises, including a transfer following a foreclosure on the Real Estate
Mortgage, shall not be prevented or delayed or otherwise frustrated by any
Governmental Authority or other Authority; provided, that in the event of any
transfer out of the Premises, the Mortgagors hereby undertake to pay all the
necessary Taxes and duties due upon the Future Real Assets that may arise by
virtue of such transfer out of the Premises.



For the avoidance of doubt, the documents referred to in Part 3 of Annex “C”
(Sufficient Evidence of Registration) shall be considered as reasonably
satisfactory evidence that the Mortgagors have complied with their obligations
under this Section 2.03 (Execution and Registration of Mortgage Supplements).




ARTICLE III
CHATTEL MORTGAGE


Section 3.01.  Creation of the Chattel Mortgage.


 
(a)
As security for the timely payment, discharge, observance, and performance by
Loan Parties of all of the Obligations to the extent set forth in Section
3.01(c) (Creation of the Chattel Mortgage), each of the Mortgagors, to the
extent of its right, title, and interest in and to the Chattel, hereby:



 
(i)
creates, establishes, and constitutes a first ranking Chattel Mortgage in favor
of the Mortgagee on the Present Chattel;



 
(ii)
agrees to and does create, establish, and constitute a first ranking Chattel
Mortgage in favor of the Mortgagee on the Future Chattel, subject to the same
terms and conditions of this Mortgage Agreement as are applicable to the Chattel
Mortgage on the Present Chattel, upon their coming into existence and/or the
acquisition by either of the Mortgagors of ownership of such Future Chattel, and



 
(iii)
agrees that, without prejudice to the obligation of the Mortgagors



 
- 85 -

--------------------------------------------------------------------------------

 
 
to execute and register the Mortgage Supplements, a first ranking Chattel
Mortgage on the Future Chattel shall be created, established, and constituted
upon the execution of the corresponding Mortgage Supplement under Section 3.03
(Execution and Registration of Mortgage Supplements) in respect of each such
Future Chattel over which a first ranking Chattel Mortgage is not created under
the immediately preceding sub-clause (ii), subject to the same terms and
conditions of this Mortgage Agreement as are applicable to the Chattel Mortgage
on the Present Chattel.
 
 
(b)
The Chattel Mortgage shall extend to any of the Mortgagors’ interests from time
to time in any of the Chattel which are not fully paid for by such Mortgagor at
the time of their coming into existence and/or upon the acquisition by the
Mortgagor of ownership thereof.



 
(c)
The Chattel Mortgage is and shall be constituted in favor and for the benefit of
the Mortgagee and shall stand as security for the Obligations to the extent of
the principal amount of up to US$65,000,000.00 plus interests, fees, charges,
and such other amounts that may be due under the Transaction Documents.



Section 3.02.  Registration of Chattel Mortgage.  Prior to the first
Disbursement of the Loan, the Mortgagors shall, at their own cost and expense,


 
(a)
cause the Chattel Mortgage on the Present Chattels to be registered with the
appropriate Governmental Authority with jurisdiction over the place where such
Present Chattels are located and the principal place of business of the relevant
Mortgagor,



 
(b)
perform such other acts, deeds, registrations, deposits, and formalities
necessary or advisable to give full effect to, ensure the validity, perfection,
and first ranking priority of, and render enforceable against the Mortgagor and
all third parties, such Chattel Mortgage and this Mortgage Agreement,



 
(c)
furnish the Mortgagee with evidence, reasonably satisfactory to the Mortgagee,
that such registrations and all acts, deeds, deposits, and formalities, as
required under the preceding subsections (a) and (b) of this Section 3.02
(Registration of Chattel Mortgage), have been made and performed.  For the
avoidance of doubt, the documents referred to in Part 2 of Annex “C” (Sufficient
Evidence of Registration) hereof shall be considered as reasonably satisfactory
evidence that the Mortgagors have complied with their obligations under this
Section 3.02 (Registration of Chattel Mortgage), and



 
(d)
make all necessary notices to, and secure all necessary consents from, the
appropriate Government Authority or other Authority, including the First
Philippine Industrial Park Special Economic Zone, to ensure that any transfer of
the Present Chattels out of the Premises, including a transfer following a
foreclosure on the Chattel Mortgage, shall not be prevented or delayed or



 
- 86 -

--------------------------------------------------------------------------------

 
 
otherwise frustrated by any Governmental Authority or other Authority; provided,
that in the event of any transfer out of the Premises, the Mortgagors hereby
undertake to pay all the necessary Taxes and duties due upon the Present
Chattels that may arise by virtue of such transfer out of the Premises.
 
Section 3.03.  Execution and Registration of Mortgage Supplements. The
Mortgagors shall execute and deliver each Mortgage Supplement within 15 days
upon the acquisition of any any Future Chattel, and, within 15 days of the
execution of each Mortgage Supplement,


 
(a)
cause the registration of such Mortgage Supplement with the appropriate Registry
with jurisdiction over the place where the Chattel covered by  such Mortgage
Supplement is located and the principal place of business of the Mortgagor
concerned,



 
(b)
perform such other acts, deeds, registrations, deposits, and formalities
necessary or advisable to give full effect to, ensure the validity, perfection,
and first ranking priority of, and render enforceable against the Mortgagor and
all third parties, such Chattel Mortgage,



 
(c)
furnish the Mortgagee with evidence reasonably satisfactory to the Mortgagee
that such registration and all acts, deeds, deposits, and formalities, as
required under the preceding subsections (a) and (b) of  this Section 3.03
(Execution and Registration of Mortgage Supplements), have been made and
performed, and



 
(d)
make all necessary notices to, and secure all necessary consents from, the
appropriate Government Authority or other Authority, including the First
Philippine Industrial Park Special Economic Zone, to ensure that any transfer of
the Future Chattels out of the Premises, including a transfer following a
foreclosure on the Chattel Mortgage, shall not be prevented or delayed or
otherwise frustrated by any Governmental Authority or other Authority; provided,
that in the event of any transfer out of the Premises, the Mortgagors hereby
undertake to pay all the necessary Taxes and duties due upon the Future Chattels
that may arise by virtue of such transfer out of the Premises.



For the avoidance of doubt, the documents referred to in Part 3 of Annex “C”
(Sufficient Evidence of Registration) shall be considered as reasonably
satisfactory evidence that the Mortgagors have complied with their obligations
under this Section 3.03 (Execution and Registration of Mortgage Supplements).


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Section 4.01. Representations and Warranties of the Mortgagors. Without limiting
the generality of the representations and warranties of SPML under the Loan
Agreement and the Financing Documents, each of the Mortgagors further represents
and warrants as of the date hereof and during the lifetime of this Mortgage
Agreement that:


 
- 87 -

--------------------------------------------------------------------------------

 


 
(a)
Legal Binding Force.



 
(i)
This Mortgage Agreement and all Mortgage Supplements, when duly registered
pursuant to Articles II and III, shall constitute the legal, valid, and binding
obligations of the Mortgagors, enforceable in accordance with their respective
terms, and shall create a valid, perfected, and enforceable first lien and
mortgage of first rank on the Assets in favor of IFC.



 
(ii)
There is no provision in the Mortgagors’ articles of incorporation, by-laws, or
other constitutive documents, and no provision of any Authorization or any other
agreement or instrument to which either of the Mortgagors are parties or by
which either of the Mortgagors or any of their property, including all the Real
Assets and Chattels, may be bound, and no statute, rule, regulation, judgment,
decree, or order of any court or agency applicable to Mortgagors which would be
contravened by the execution and delivery of the Mortgage Agreement, or by the
performance of any provision, any covenant, or the terms and conditions of this
Mortgage Agreement.



 
(b)
Corporate Existence. Each of the Mortgagors is duly incorporated, validly
existing, and in good standing, has their principal office at the addresses
indicated in this Mortgage Agreement, and is registered and/or qualified to do
business in every jurisdiction where such registration or qualification is
necessary.



 
(c)
Corporate Power. Each of the Mortgagors has the power to enter into and perform
this Mortgage Agreement and has taken or will take all necessary actions to
authorize the execution and delivery of this Mortgage Agreement and the
performance of the terms and conditions hereof, including having secured or
securing the consent of its stockholders if required under its charter; each of
the Mortgagors has full legal right, power, and authority to carry on its
present businesses and Operations, own properties and assets, incur the
obligations provided for in this Mortgage Agreement, and execute, deliver,
perform, and observe the terms and conditions of this Mortgage Agreement; and
this Mortgage Agreement has been duly executed by each of the Mortgagors.



 
(d)
Corporate Authorization.  All corporate actions taken by each of the Mortgagors
have been duly authorized, and each of the Mortgagors has not taken any action
that in any respect conflict with, constitute a default under, or result in a
violation of any provision of their respective articles of incorporation,
by-laws, or other constitutive documents.  Each of the Mortgagors has taken all
appropriate and necessary corporate and legal actions to authorize the
execution, delivery, and performance of this Mortgage Agreement.



 
(e)
Consents and Registrations. Except for the registration with the appropriate
Governmental Authority of the Mortgage over the Present Real Assets and the
Present Chattel after the execution of this Mortgage Agreement and the



 
- 88 -

--------------------------------------------------------------------------------

 
 
registration with the appropriate Governmental Authority of the  Mortgage over
the Future Real Assets and the Future Chattel after the execution of the
Mortgage Supplements and the payment of documentary stamp taxes due on the
Mortgage Agreement and the Mortgage Supplements, no other Authorization,
including any consent, approval, license, authorization, or validation of, or
filing, recording, or registration with, or exemption by, any Governmental
Authority or other Authority is required to authorize the execution, delivery,
and performance of this Mortgage Agreement, or for the legality, validity,
binding effect, enforceability against the Mortgagors, and the admissibility
into evidence of this Mortgage Agreement;
 
 
(f)
No Conflict.  The execution, delivery, and performance of this Mortgage
Agreement by the Mortgagor does not and will not (i) violate, conflict with, or
result in the breach of any provision of each of the Mortgagor’s articles of
incorporation, by-laws, or other constitutive documents; (ii) violate any
indenture, agreement, mortgage, contract, or other undertaking or instrument to
which either of the Mortgagors is a party or which is binding upon the either of
the Mortgagors or any of their respective properties or assets, nor result in
the creation or imposition of any security interest, Lien, charge, or
encumbrance on any of the assets or properties of either of the Mortgagors
pursuant to the provisions of any such indenture, agreement, mortgage, contract,
or other undertaking or instrument; (iii) give rise to any preemptive or similar
right on behalf of any Person; (iv) conflict with or violate any law or Order
applicable to either of the Mortgagors or any of their respective assets, real
property, or businesses; or (v) conflict with, result in any breach of,
constitute a default (or event which, with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation, or cancellation of, or result in the creation of any Lien on, any of
the shares of either of the Mortgagors or on any of their respective assets,
real property, or rights pursuant to any note, bond, mortgage, or indenture,
contract, agreement, lease, sublease, license, permit, franchise, or other
instrument or arrangement to which either of the Mortgagors is a party or by
which the Mortgagor or any such assets, real property, or rights are bound or
affected.



 
(g)
Ownership of Assets. Each of the Mortgagors (i) is the legal and beneficial
owner of, has good, legal, valid, indefeasible title to (free and clear of all
Liens), has marketable rights, interest, and/or title to, and has full power and
authority to transfer, convey, mortgage, and give a security interest of first
rank in, the Present Real Assets and the Present Chattel owned by it; and (ii)
will be the legal and beneficial owner of, will have good, legal, valid,
indefeasible title to (free and clear of all Liens), and will have full power
and authority to transfer, convey, mortgage, and give a security interest of
first rank in, the Future Real Assets and the Future Chattel at the time of such
Mortgagor’s acquisition thereof;



 
- 89 -

--------------------------------------------------------------------------------

 


 
(h)
Real Assets.  (i) Each of the Mortgagors has good fee simple or title of lease
to all of their, respective real property, including the Premises. Each parcel
of such real property is zoned properly for such Mortgagor to conduct its
business as currently conducted, as evidenced by validly issued Authorizations
required for operations.  In the case of any parcel of real property under
construction or in the process of alteration, the respective Mortgagor has all
requisite Approvals for such construction or alteration, as the case may be, and
such Authorizations have been validly issued or obtained and are current.  (ii)
Each parcel of real property owned or leased by the Mortgagors, including the
Premises, is owned or leased free and clear of all Liens, not subject to any
Order to be sold, and not being condemned, expropriated, or otherwise taken by
any Governmental Authority with or without payment of compensation therefore and
no such condemnation, expropriation, or taking has been proposed.  (iii) All
leases relating to the real property of the Mortgagors, including the Premises,
and all amendments and modifications to such leases are in full force and effect
and have not been modified or amended, and there exists no default under any
such leases by the Mortgagors, nor any event which with notice or lapse of time
or both would constitute a default thereunder by the Mortgagors. As of the
execution of this Agreement, for all leases that have lapsed or been terminated,
the Mortgagors have entered into new leases at terms no less favorable to the
Mortgagors than prevailing market terms.  (iv) The Mortgagors have the full
right to exercise any renewal options running to it contained in the leases and
subleases pertaining to the real property, including the Premises, on the terms
and conditions contained therein, and upon due exercise would be entitled to
enjoy the use of such real property for the full term of such renewal options,
subject to the terms and conditions pertaining thereto.



 
(i)
Priority of Mortgages.  Subject to the registrations stated in Section 2.02
(Registration of Real Estate Mortgage) and Section 3.02 (Registration of Chattel
Mortgage), the Mortgage constitutes a Lien of first rank in favor of the
Mortgagee in and to the Assets, enforceable as such against the Mortgagors,
their creditors, and all third parties, prior and superior to all other Liens,
except for liens that are mandatorily preferred under the laws of the
Philippines.



 
(j)
No Default. No event has occurred and is continuing or would result from the
making of the Mortgage Agreement which constitutes an Event of Default or which,
with notice or lapse of time or any other condition or any combination of the
foregoing, would become such an Event of Default under this Mortgage Agreement
or any other agreement.



 
(k)
No Litigation.   (i) There are no Actions by or against either of the Mortgagors
or affecting any of the Assets, assets, real property, rights, businesses, or
other properties (tangible or intangible) of either of the Mortgagors pending
before any Governmental Authority, other Authority, or tax authority.   (ii)
There are no Actions involving any other Person that threaten to and there are
no circumstances existing which make it likely that an Action will be brought by
or before any Governmental Authority, or other Authority, or other Person
against either of the



 
- 90 -

--------------------------------------------------------------------------------

 
 
Mortgagors or affecting any of the Assets, real property, rights, businesses,
Operations, or other properties (tangible or intangible) of the
Mortgagors.  (iii) There are no Actions by or against the Mortgagor or that
threaten to delay or prevent, or obtain damages or other relief with respect to,
the performance of this Mortgage Agreement.   (iv) Neither of the Mortgagors are
subject to any Order and there are no Orders threatened to be imposed on the
either of the Mortgagors.
 
 
(l)
No Immunity. Neither of the Mortgagors nor any of their respective properties or
assets or the Assets enjoy any right of immunity from suit, jurisdiction of any
competent court, attachment prior to judgment, attachment in aid of execution,
execution of judgment, or set-off in respect of the Mortgagor’s obligations
under this Mortgage Agreement.



 
(m)
No Prohibition.  Neither of the Mortgagors are restricted or prohibited in any
way from the payment, deduction, or withholding of any income Tax, withholding
Tax, or any other Tax arising out of this Mortgage Agreement and required by any
Governmental Authority or other Authority to be paid, withheld, or deducted; and
neither of the Mortgagors are restricted or prohibited from performing their
other obligations with respect to such Taxes under this Mortgage Agreement.



 
(n)
Environmental Matters. To their knowledge, the Mortgagors are not in violation
of any Applicable Laws regarding the environment and no condition exists with
respect to the Mortgagors or their property that, with notice or the passage of
time, or both, has resulted or is reasonably likely to result in a material
claim, loss, or liability under any Applicable Laws regarding the
environment.  The Mortgagors have not received any notice from any Person that
the either of the Mortgagors or the operation or condition of any property
leased or operated by the Mortgagors are or were in material violation of or
otherwise are alleged to have liability under any Applicable Laws regarding the
environment, including responsibility (or potential responsibility) for the
cleanup or other remediation of any pollutants, contaminants, or hazardous or
toxic wastes, substances, or materials at, on, beneath, or originating from, any
of their property.



 
(o)
Solvency. The Mortgagors are not subject to liquidation, dissolution, work-out,
composition, reorganization, or bankruptcy proceedings, are not generally unable
to pay their debts as they become due, have not made a general assignment for
the benefit of their creditors, and have not taken any action in furtherance of,
or have not indicated their consent to or acquiescence in, any of the foregoing.



 
(p)
Certain Payments. None of the Mortgagors, any director of the Mortgagors, or any
agent of the Mortgagors have unlawfully or illegally offered or made any payment
to a government official or an official of a company owned or controlled by a
government to obtain or retain a business or obtain any advantage for the
Mortgagors.



 
- 91 -

--------------------------------------------------------------------------------

 


 
(q)
Disclosure.  None of the documents, certificates, or written statements that
have been furnished to the Mortgagee by or on behalf of the Mortgagors in
connection with this Mortgage Agreement and the transactions contemplated by
this Mortgage Agreement, including the representations and warranties in this
Section 4.01 (Representations and Warranties of the Mortgagors), contain any
untrue statement of a fact or omit to state a fact necessary in order to make
the statements contained herein not misleading, in light of the circumstances
then existing, and all copies of such documents so furnished are and will be
true, complete, and correct copies.  To the best knowledge of the Mortgagors
after due inquiry, there is no fact that has specific application to any of the
Mortgagors (other than general economic or industry conditions) other than as
set forth in this Mortgage Agreement, the Loan Agreement, or the other Financing
Documents.



Section 4.02. Continuing Representations. The representations and warranties
contained in Section 4.01 (Representations and Warranties of the Mortgagor)
shall survive the execution of this Mortgage Agreement.


ARTICLE V


COVENANTS AND UNDERTAKINGS OF THE MORTGAGORS


Section 5.01. Compliance with the Loan Agreement. Each of the Mortgagors
undertakes and agrees with the Mortgagee that, throughout the continuance of
this Mortgage Agreement and until the Termination Date, and unless the Mortgagee
otherwise agrees in writing, the Mortgagors shall comply with all of its duties,
obligations, covenants, and undertakings as set forth in the Loan Agreement and
the Financing Documents, all of which are incorporated by reference herein as if
fully set forth herein, in accordance with the terms thereof.


Section 5.02.  Execution and Registration in General.  The Mortgagors shall,
from time to time and at their own cost and expense, execute, deliver, and
register such renewals, amendments, supplements, addendums, and instruments,
reasonably satisfactory to the Mortgagee, as may be required by the Mortgagee,
for the purpose of:


 
(a)
perfecting, confirming, and/or maintaining the validity, first priority, and
enforceability of the Mortgage;



 
(b)
mortgaging (with first ranking priority) to the Mortgagee for its benefit, any
Property of every nature and description taken in exchange, substitution, or
replacement of the Assets in accordance with Article II (Real Estate Mortgage)
and Article III (Chattel Mortgage) in the same manner and to the same extent as
if now existing and included in the Mortgage on the Assets; and



 
(c)
otherwise effectuating the purposes and intent of this Mortgage Agreement.



All expenses in the execution, notarization, recording, registration, and
cancellation thereof, such as documentary stamp taxes and registration fees,
shall be defrayed by the Mortgagors. If the Mortgagors shall fail to comply with
the foregoing, the Mortgagee may, in its sole discretion and


 
- 92 -

--------------------------------------------------------------------------------

 
 
without any obligation to do so, upon prior notification to the Mortgagors,
advance expenses of execution, notarization, registration, and cancellation of
contracts or instruments, and all sums so advanced shall be reimbursed by the
Mortgagors on demand with interest at the rate of 12%  per annum from date of
disbursement to date of reimbursement, and until so reimbursed, shall form part
of the Obligations secured hereby.
 
Section 5.03.  Affirmative Covenants.  Unless the Mortgagee shall otherwise
agree in writing and so long as the Termination Date has not occurred:


 
(a)
Defense of Title and Possession.  The Mortgagors shall, at their own expense,
warrant and defend their title to, interest in, and/or possession of the Assets
against the claims and demands of all Persons whomsoever, except the claims of
the Mortgagee pursuant to this Mortgage Agreement. The Mortgagors shall
promptly, and in any case within three Business Days after they or their
officers obtain knowledge of any litigation or governmental or other proceedings
which could materially and adversely affect the Assets, furnish the Mortgagee a
notice of such litigation or proceedings, giving full details thereof and
containing a description of the action that either of the Mortgagors has taken
or proposes to take with respect thereto.  In the event the Mortgagee becomes
involved in any litigation relating to or connected with any or all of the
Assets, all expenses of the Mortgagee in such litigation, including attorney's
fees, shall be for the account of the Mortgagor who shall pay for them upon
demand. In the event that the Mortgagee intends to initiate litigation relating
to or connected with any or all of the Assets against third parties other than
any of the Mortgagors, the Mortgagee shall, before initiating any such
litigation, exert reasonable efforts to consult with the relevant Mortgagor.  If
the Mortgagor fails to pay the abovementioned litigation expenses, the Mortgagee
may, in its sole discretion and without any obligation to do so, advance the
same, and all sums so advanced shall be reimbursed by the Mortgagor on demand
with interest at the rate of 12% per annum from date of disbursement to date of
reimbursement, and until so reimbursed, shall form part of the Obligations
secured hereby.



 
(b)
Repair and Maintenance. The Mortgagors shall at all times keep the Assets in
good condition, and shall promptly make or cause to be made repairs,
restorations, replacements, or, in general, do or cause to be done all such acts
and things as may be required or necessary for the care, preservation, and
maintenance of the Assets. If any of the Mortgagors fail to do so, the Mortgagee
may, in its discretion and without any obligation to do so, upon prior notice to
the relevant Mortgagor, keep the Assets in good repair and condition, and all
expenses which the Mortgagee may incur in connection therewith shall be
reimbursed by the Mortgagors on demand, plus interest thereon at the rate of 12%
per annum, and such amounts shall form part of the Obligations secured hereby.



 
(c)
Appraisal.  SPML shall submit financial statements as provided in the Loan
Agreement and the Mortgagors shall, if required by the Mortgagee, at the
Mortgagors own cost and expense, cause the Assets to be appraised by an



 
- 93 -

--------------------------------------------------------------------------------

 
 
independent appraiser acceptable to the Mortgagee annually, for the first three
years from the first Disbursement, and every two years, thereafter for the
remainder of the term of the Loan, commencing one year after the signing of this
Mortgage Agreement, and promptly after every such appraisal provide the
Mortgagee with a copy of the appraisal report.
 
 
(d)
Defense of Lien. At all times, and at their own expense, the Mortgagors shall do
everything  necessary in the judgment of the Mortgagee to:



 
(i)
maintain in full force and effect and protect and preserve the Lien over the
Assets, including the priority thereof, in favor of the Mortgagee created
pursuant under this Mortgage Agreement;



 
(ii)
promptly inform the Mortgagee in writing of any material loss or damage
affecting the Assets, together with details of the extent of such loss and
damage, and of any event which is likely to materially reduce its value;



 
(iii)
promptly notify the Mortgagee of any levy, assessment, imposition, or charge on,
or the filing of any Liens on, the Assets, or of any event which may lead to the
loss, forfeiture, or sale of the Assets.



 
(e)
Inspections. The Mortgagors shall provide the Mortgagee with any information
pertaining to this Mortgage Agreement as may be requested by the Mortgagee, and
shall, upon thee Mortgagee’s request and with reasonable prior notice to the
Mortgagors, permit, at the Mortgagors’ own cost and expense, the officers or
designated representatives of the Mortgagee and CAO, at such times during
regular business hours, and to such extent as the Mortgagee may request, to
visit and inspect the Premises and to inspect and examine the records of the
Mortgagors relating to the Assets, and promptly furnish the Mortgagee such
information relating to the Assets as the Mortgagee may, from time to time,
request; provided that (A) no such reasonable prior notice shall be necessary if
an Event of Default or Potential Event of Default is continuing or if special
circumstances so require, and (B) in the case of the CAO, such access shall be
for purpose of carrying out CAO’s role.



 
(f)
Taxes, Duties, Fees. The Mortgagors shall pay and discharge on time:



 
(i)
all Taxes (including stamp taxes, value-added taxes, transfer taxes),
assessments, governmental charges, fees, expenses, or other charges payable on,
or in connection with, the execution, issue, delivery, registration, or
notarization, or for the legality, validity, or enforceability, of this Mortgage
Agreement and any other documents related thereto, and provide the Mortgagee
with copies of the official receipts for such payments;



 
- 94 -

--------------------------------------------------------------------------------

 


 
(ii)
all Taxes, assessments and governmental charges levied or assessed, and
non-governmental fees, dues, charges or levies imposed, on the Assets, and
provide the Mortgagee with copies of the official receipts for such payments;
and



 
(iii)
all Taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or upon any properties belonging to it; provided that
each such Mortgagor shall not be required to pay any such Tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with the Accounting Principles;



The Mortgagors shall, upon request of the Mortgagee, surrender to the Mortgagee
copies of the official receipts for all payments made pursuant to subparagraphs
(i), (ii) or (iii) of this Section 5.03(f) (Affirmative Covenants). Should the
Mortgagor fail to pay such Taxes, assessments, and charges enumerated under
subparagraphs (i), (ii) or (iii) of Section 5.03(f) (Affirmative Covenants), the
Mortgagee may, in its discretion and without any obligation to do so, upon prior
notice to the relevant Mortgagor, pay such Taxes, assessments, and charges. All
payments made by the Mortgagee in connection therewith shall be reimbursed by
the Mortgagors on demand, plus interest thereon at the rate of 12% per annum,
and such amounts shall form part of the Obligations secured hereby.  In
advancing money as herein authorized for the purpose of paying Taxes,
assessments, or governmental charges, the Mortgagee shall not be obligated to
inquire into the validity of such Taxes, assessments, or charges before making
payment and nothing herein contained shall be construed as requiring the
Mortgagee to advance or expend money for any of the purposes abovementioned.


 
(g)
Insurance.   The Mortgagors shall insure or cause to be insured at all times and
at their own expense the Assets covered by or to be included in this Mortgage
Agreement, to the Assets’ full insurable value, with responsible and reputable
insurers acceptable to the Mortgagee, covering such risks as are usually carried
by companies engaged in similar business (including insurance against fire,
lightning, and earthquakes) or by companies owning similar properties in the
area in which the Mortgagor operates and maintain such insurance in force until
the Obligations shall have been paid in full.  The Mortgagors shall endorse and
assign in favor of the Mortgagee the corresponding insurance policy or policies
under a "Simple Loss Payable Clause". In case the risk or risks insured against
shall occur, the Mortgagee shall have the right and authority to demand and
accept payment on such insurance policy or policies and to apply the proceeds
thereof to the payment of the Obligations; provided, that the loss or
destruction of the Assets or any part thereof shall not release the Mortgagor
from its liabilities hereunder.   The Mortgagors shall make an annual report on
the status and amounts of such insurance, and shall furnish the Mortgagee
satisfactory evidence of payment of premiums for such insurance. Should the
Mortgagor fail to procure insurance or to maintain such insurance in force
during the existence of this Mortgage



 
- 95 -

--------------------------------------------------------------------------------

 
 
Agreement, the Mortgagee may, in its discretion and without any obligation to do
so, after prior notice to the Mortgagor, procure and maintain said insurance,
and any premiums paid for such insurance shall be promptly reimbursed by the
Mortgagor with interest at the rate of 12% per annum from date of disbursement
to date of reimbursement, and shall, until so reimbursed, form part of the
Obligations secured hereby.
 
 
(h)
Additional Security in Case of Damage. If at any time during the existence of
this Mortgage Agreement and so long as the Obligations or any part thereof are
outstanding and unpaid, any Assets shall be lost, damaged, or suffer an
appreciable depreciation in value, then the Mortgagee shall have the right to
require the Mortgagor to give, within 10 Business Days from demand, additional
security acceptable to the Mortgagee in accordance with the requirements set
forth in Section 4.01(o) of the Loan Agreement.



 
(i)
Expropriation. Should the Assets or any part thereof be condemned, seized, or
otherwise appropriated or expropriated by the Philippine Government, any
department, branch, subdivision, or instrumentality thereof, or by any province,
city, municipality, or barangay, or by any Person duly authorized by law to
acquire property by eminent domain, all moneys paid or payable on account or in
consideration of such condemnation, seizure, appropriation, or expropriation of
such Assets and/or any piece or pieces of real property or personal property
given in exchange for the Assets so condemned, seized, appropriated, or
expropriated shall be delivered to the Mortgagee from whomsoever they may be
properly due and payable. The Mortgagors hereby agree that, in the event any
such funds or properties should come into their possession, they shall deliver
the same to the Mortgagee immediately. The Mortgagors further covenant and bind
themselves not to agree to any purchase price or exchange in consideration of
the property so condemned, seized, appropriated, or expropriated without the
previous written consent of the Mortgagee.



 
(j)
SPML Land Action Plan.  SPML Land shall adopt and implement each action item set
forth in the SPML Land Action Plan attached as Annex I of the Loan Agreement and
deliver to IFC documentary evidence of the completion of such action within the
applicable deadline set forth therein.



 
(k)
Compliance with Law.  SPML Land shall comply in all material respects with all
Applicable Law, statutes, regulations and orders of, and all applicable
restrictions imposed by, all Authorities in respect of its Operations and the
ownership of its property (including Applicable Law, statutes, regulations,
orders and restrictions relating to environmental standards and controls).



Section 5.04.  Negative Covenants.   Unless the Mortgagee shall otherwise agree
in writing and as long as the Termination Date has not occurred:


 
- 96 -

--------------------------------------------------------------------------------

 


 
(a)
Sale or Disposition of Assets. The Mortgagors shall not sell, assign, transfer,
alienate, encumber, lease, or otherwise dispose of or create any security
interest on any of the Assets without consultation with and consent of the
Mortgagee, to the extent permissible under Applicable Law.  In the event that
the Mortgagee consents to, and any Mortgagor proceeds with, such sale,
assignment, alienation, encumbrance, lease, or otherwise, the Mortgagors shall
assign or create a security interest over all the proceeds of any sale,
assignment, transfer, alienation, lease, or disposition of the Assets or any
unit therein to the Mortgagee as security for the Obligations;



 
(b)
Transfer of Assets. The Mortgagors shall at no time remove or transfer any of
the Assets from the premises where such Assets were installed, situated, or used
at the time of the establishment of the Lien pursuant to this Mortgage
Agreement, or from the place where such Assets shall be installed, situated, or
used, as the case may be, at the time of the purchase or acquisition thereof by
the relevant Mortgagor.



 
(c)
Alteration or Demolition of Assets. The Mortgagors shall not, without the
Mortgagee’s prior written consent, make any major or material alteration upon or
demolish any Assets nor do or permit to be done upon the Assets anything that
may impair the value thereof or the security intended to be established by
virtue of this Mortgage Agreement;



 
(d)
Liens on the Assets. The Mortgagors shall not create, incur, assume, or permit
to exist any Lien, other than the Mortgage, on or with respect to the Assets;



 
(e)
Use of the Assets. The Mortgagors shall not use or permit to be used the Assets
other than for the intended purpose thereof and shall not use, maintain,
operate, or occupy, or allow the use, maintenance, operation, or occupancy of
any part of the Assets for any purpose which may be dangerous, unless
safeguarded as required by law; violates any legal requirement; may constitute a
public or private nuisance that could reasonably be expected to result in a
Material Adverse Effect; or may render void, voidable, or cancelable, or
increase the premium of, any insurance then in force with respect to the Asset
or any part thereof.



ARTICLE VI
RIGHTS AND REMEDIES OF THE MORTGAGEE


Section 6.01.   Right to Act for the Mortgagor. Each of the Mortgagors hereby
irrevocably appoints the Mortgagee as its attorney-in-fact, with right of
substitution, for the purpose of carrying out the provisions of this Mortgage
Agreement and taking any action and executing any instruments which the
Mortgagee may deem necessary or advisable, to create and perfect, and preserve
the validity, perfection, and priority of the Liens in favor of the Mortgagee


 
- 97 -

--------------------------------------------------------------------------------

 
 
under this Mortgage Agreement, including without limitation registering the
Mortgage.  The Mortgagee shall, in the exercise of its rights and remedies
hereunder, have the right, but not the obligation, to advance such sums of money
as are necessary to give full effect to the provisions of this Section 6.01
(Rights to Act for the Mortgagor), and interest shall accrue on any such sums so
advanced by the Mortgagee from the time so advanced until fully paid by the
Mortgagor at the default rate prescribed under the Loan Agreement.
 
Section 6.02.   Rights in Eminent Domain. In the event that any Governmental
Authority or any Person duly authorized by law to acquire property by eminent
domain shall expropriate, condemn, confiscate, seize, or requisition the title
to or use of any of the Assets, then (i) all sums of money paid and payable to
any of the Mortgagors on account or in consideration of any such expropriation,
condemnation, confiscation, seizure, or requisition of the Assets owned by any
Mortgagor, or any part thereof, shall be delivered to the Mortgagee for
application against the Obligations in accordance with the Financing Documents,
and (ii) all rights and benefits accruing to any of the Mortgagors, or any
movable or immovable assets given in exchange for the Assets so expropriated,
condemned, confiscated, seized, or requisitioned, to the extent permitted by
Applicable Law, shall be deemed part of the Assets and covered by the
Mortgage.   Except as aforesaid, this Section shall be without prejudice to any
other rights and remedies that the Mortgagee may have hereunder, under any
Financing Documents, or under any Applicable Law.  Each of the Mortgagors hereby
agrees and undertakes not to agree to any settlement or any compensation
whatsoever in lieu of expropriation, condemnation, seizure, or requisition of
any of the Assets, without the prior written consent of the Mortgagee. If, for
any reason and notwithstanding the provisions of this Section, any such monies,
rights, benefits, and/or assets are directly received by any Mortgagor, such
Mortgagor shall hold or cause the same to be held for the Mortgagee, in trust,
as security for the payment of the Obligations and, promptly thereafter, and
without prejudice to any other rights and remedies that the Mortgagee may have
hereunder, under any Financing Documents or under any Applicable Law, deliver
the same or cause the same to be delivered to the Mortgagee and, in the case of
monies, for application against the Obligations in accordance with the Financing
Documents.


Section 6.03.   Unauthorized Sale and other Disposition of Assets.  To the
extent permitted by Applicable Law, if notwithstanding the provisions of Section
5.04 (Negative Covenants) or of any other provision of any Financing Documents
prohibiting or restricting the same, any of the Assets shall be sold, assigned,
transferred, alienated, leased, or in any other manner disposed of otherwise
than in accordance with the terms hereof or with the prior written consent of
the Mortgagee, any third party who may have acquired title to or possession of
any such Assets shall be deemed not to have acquired the same in good faith, and
the Mortgagee shall be entitled to exercise such rights and remedies as may be
available to it by Applicable Law under the circumstances to recover possession
of such Assets.  The foregoing shall be without prejudice to any other rights
and remedies of the Mortgagee under the Financing Documents.  For all intents
and purposes, the Mortgage shall continue in full force and effect under the
terms and conditions hereof as long as the Loan Agreement has not been
terminated pursuant to the terms thereof, notwithstanding any unauthorized sale,
assignment, transfer, alienation, lease, or other disposition of any Assets.


Section 6.04.   Unauthorized Liens.  If, notwithstanding the provisions of
Section 5.04


 
- 98 -

--------------------------------------------------------------------------------

 
 
(Negative Covenants) hereof, any of the Mortgagors shall create or permit to
exist any Lien, other than the Mortgage, on any of the Assets in favor of any
third party without the prior written consent of the Mortgagee, the same shall,
without prejudice to any rights and remedies that the Mortgagee may have
hereunder, under any Financing Documents, or under Applicable Law, be and remain
junior in rank to the Mortgage hereby created until termination of the Loan
Agreement pursuant to the terms thereof, notwithstanding any extension of the
term or amendment and modification of any of the terms, provisions, and
conditions hereof and notwithstanding any additional mortgages or other Liens at
any time created as security for the same amounts hereby secured or any other
amounts at a later date advanced by IFC to SPML, all of which shall be and at
all times remain a first ranking and senior security in relation to such Lien
created by any Mortgagor in favor of such third party.
 
Section 6.05.   Events of Default.  In addition to the Events of Default
enumerated under the Loan Agreement, the following shall be considered an Event
of Default:


 
(a)
Covenant Default. Any Mortgagor defaults in the due performance of, observance
of, or compliance with any covenant contained in this Mortgage Agreement, and
such default remains unremedied for a period of 30 days from receipt by the
relevant Mortgagor of notice from the Mortgagee or from the time any of the
Mortgagors have knowledge of such default, whichever is earlier;



 
(b)
Representation Default. Any statement, representation, or warranty made by any
Mortgagor in this Mortgage Agreement or in any certificate, opinion, or document
issued pursuant to or in connection with this Mortgage Agreement, proves to be
incorrect, untrue, or misleading as of the time it was made or deemed to have
been made;



 
(c)
Security Default.  The Liens created pursuant to this Mortgage Agreement are not
or cease to be in full force and effect, or cease to be an adequate full
security for IFC for any reason whatsoever;



 
(d)
Indenture Defaults. The Mortgage cannot be registered for any reason whatsoever;
and the priority of the Lien or security interest granted by the Mortgage is
impaired or the Mortgage ceases to be a first direct lien and mortgage of the
first rank upon the Assets;



 
(e)
License Default. Any Authorization, registration, or Authorization now or after
the execution of this Agreement necessary to enable the Mortgagors to comply
with their obligations under this Mortgage Agreement are  modified, cancelled,
withdrawn, or withheld and such modification, withdrawal or withholding is not
cancelled or otherwise remedied within 30 days from its occurrence or
imposition; and



 
- 99 -

--------------------------------------------------------------------------------

 


 
(f)
Expropriation Default.  Any act, deed, or judicial or administrative proceeding
in the nature of an expropriation, sequestration, confiscation, nationalization,
intervention, acquisition, seizure, or condemnation of or with respect to the
Assets, or any substantial portion thereof, is undertaken or instituted by any
Governmental Authority and such act, deed, or proceeding continues undismissed
or unstayed for a period of more than 60 days.



Section 6.06. Foreclosure.  If an Event of Default shall occur and be
continuing, the Mortgagee shall have the right to immediately commence
proceedings to foreclose either of the Real Estate Mortgage or the Chattel
Mortgage or both, upon advance written notice to the Mortgagor, and such
foreclosure may be carried out, at the option of the Mortgagee, either
judicially or extra-judicially, in accordance with Applicable Law.


 
(a)
Judicial Foreclosure. In case the Mortgagee opts for judicial foreclosure, the
Mortgagors hereby consent to the appointment of the Mortgagee as receiver,
without bond, to take charge and possession of the Assets at once.



 
(b)
Extra-Judicial Foreclosure. In case the Mortgagee opts for extrajudicial
foreclosure, in addition to the remedies herein provided, the Mortgagee is
hereby appointed attorney-in-fact of the Mortgagor, with full power and
authority to take actual possession of the Assets, to sell or dispose of the
same, to lease the same and collect rents therefor, to execute such bills of
sale or other instruments, to make and pay for repairs or improvements thereon,
and to perform any other act which the Mortgagee may deem convenient for the
proper administration thereof.



 
(c)
Delivery of Possession of Assets.  Promptly upon receipt of notification that
foreclosure proceedings have been commenced by the Mortgagee, the Mortgagor
shall turn over possession of the Assets being foreclosed upon to the Mortgagee
or as the Mortgagee shall otherwise direct; provided, that if any Mortgagor
shall fail to turn over possession of any of such Assets as required hereunder,
the Mortgagee shall be entitled and authorized to the extent permitted by
Applicable Law to repossess the same by whichever means the Mortgagee shall
determine, and to enter for that purpose the premises where such Assets may be
located and transport them, at the expense of the Mortgagors, to the place
otherwise determined by the Mortgagee for turning over possession thereof.



 
(d)
Waiver of Benefits in General.  Each of the Mortgagors agrees, to the full
extent that it may lawfully so agree, that neither it nor anyone claiming
through or under it, will set up, claim or seek to take advantage of any
appraisal, valuation, stay, extension, period, redemption, or any other benefit
under any Applicable Law in the locality where the Assets are situated, in order
to prevent, hinder, or delay the enforcement or foreclosure of the Mortgage
pursuant to this Mortgage Agreement, or the absolute  sale of the Assets or any
part thereof, or the final and absolute transfer or possession thereof,
immediately after such sale, to the purchasers of any such Assets; and the
Mortgagor, for itself and all who may at any time claim through or under it,
hereby waives, to the fullest extent that it and



 
- 100 -

--------------------------------------------------------------------------------

 
 
they may lawfully do so, the benefit of all such Applicable Laws.
 
 
(e)
Foreclosure Sale.  In the event that the either of the Real Estate Mortgage or
the Chattel Mortgage shall be foreclosed, whether judicially or
extra-judicially, any sheriff conducting the sale at public auction, or where a
direct sale is permitted by law, the Mortgagee or its duly appointed
representative shall, at its option and in a commercially reasonable manner,
sell the Assets individually, in groups, or as a whole lot.



Section 6.07. Application of Proceeds. All moneys realized by the Mortgagee in
the exercise of its rights, powers, and remedies under this Section 6.06
(Foreclosure) hereof shall be applied as payment to IFC for: (i) reimbursement
of all expenses and costs of litigation or foreclosure, including attorney's
fees and expenses incurred in receivership, collection, maintenance,
improvement, and other acts of administration and/or sale of the Assets; and
(ii) all Obligations of the Loan Parties under the Loan Agreement and Financing
Documents. Only after the payment of the foregoing shall the balance of the
moneys, if any, be given to the Mortgagors or whomsoever may be lawfully
entitled thereto.


It is understood that the Assets stand only as partial security for the payment
of the Obligations, and should the sums realized by the Mortgagee in the
judicial or extrajudicial foreclosure of the Assets and/or, in the exercise of
its rights, powers, and remedies hereunder, be not sufficient to pay and
discharge said obligations, the Mortgagors shall pay the deficiency to the
Mortgagee within 15 days after the sale of the Assets, and upon failure of the
Mortgagors to pay, the Mortgagee may immediately institute any action or pursue
any other legal remedy for the collection thereof.


Section 6.08. Authority to Disclose. The Mortgagors hereby authorize the
Mortgagee to disclose to any Governmental Authority including but not limited to
the Bureau of Internal Revenue or to any other Authority, any and all matters
relating to the Mortgagors, the Obligations, the Assets, the Loan Agreement, and
this Mortgage Agreement for the purpose of transferring title over the Assets to
the IFC or any other Person entitled to a transfer of such title in its favor
after the foreclosure authorized hereunder and if perforce by the provisions
hereof and of applicable laws, rules, and regulations the Mortgagor has ceased
to have the right to own the Assets.


Section 6.09.  Waiver of Right and/or Equity of Redemption.  The Mortgagors
hereby waive and relinquish, to the extent permitted by Applicable Law, all
rights, present and future, that they may have by law or otherwise to redeem any
of the Assets that may have been sold, whether in a judicial or extra-judicial
foreclosure, and whether the sale took place at public auction or was a direct
sale; and the Mortgagee is hereby expressly authorized and empowered to execute
and deliver, on behalf of the Mortgagor, such deeds of conveyance as may be
necessary or proper for the purpose of vesting in the purchaser in such sale
full, complete, and absolute title to the Assets, free from any and all claims
and rights of the Mortgagors.


Section 6.10.  Non-Revocation and Ratification.  Such powers herein granted
shall not be revoked during the life of this Mortgage Agreement, and all acts
taken by the Mortgagee by virtue of said powers are hereby ratified.


 
- 101 -

--------------------------------------------------------------------------------

 


ARTICLE VII
POWER OF ATTORNEY


Section 7.01. Appointment and Authority of Attorney-in-fact. Each of the
Mortgagors, with respect to its Assets, hereby irrevocably and to the fullest
extent permitted by Applicable Law, appoints the Mortgagee as its
attorney-in-fact, with right of substitution, so that the Mortgagee or any other
Person empowered and duly authorized by the Mortgagee shall, upon the occurrence
and during the continuance of an Event of Default, be authorized, without need
of further authorization from the Mortgagor, and in preservation and/or for the
enforcement of the rights of the Mortgagee hereunder:


 
(a)
Sale of Assets. To effect the sale of any of the Assets owned by the Mortgagor
in one or more transactions, and, to the extent permitted by Applicable Law, in
such other manner as may reasonably be determined by such attorney-in-fact,
including the direct sale without public auction of any such Assets at such
price, and upon such terms as may be determined by such attorney-in-fact;



 
(b)
Entry of Premises.  To lawfully enter upon any premises where the Assets or any
of them may be located without the need for a court order or other form of
authority otherwise than upon the authority granted herein;



 
(c)
Possession of Assets.  To take and retain actual possession and control of any
such Assets as receivers without bond or otherwise, and transport any of them to
any location as determined by such attorney-in-fact;



 
(d)
Repairs and Improvements.  To make any reasonable repairs, additions, and
improvements on and to the Assets owned by any Mortgagor at the expense of the
Mortgagor as such attorney-in-fact shall deem proper or necessary;



 
(e)
Administration of Assets.  To perform acts of administration over any or all of
the Assets;



 
(f)
Conclusion of Agreements. To conclude any agreement and collect any monies under
such agreements or otherwise due to the Mortgagor in respect of, or generated
through the usage of, any of the Assets;



 
(g)
Exercise of Rights. To exercise any of the rights of either of the Mortgagors
arising under or in connection with this Mortgage Agreement and the Mortgage,
and to designate or delegate to another Person in substitution of such
attorney-in-fact, the exercise of such rights of the Mortgagor, and under such
terms as such attorney-in-fact shall deem proper or necessary;



 
(h)
Collection of Monies. To collect, claim, and receive all monies in accordance
with this Mortgage Agreement and avail of all benefits that accrue, and that may



 
- 102 -

--------------------------------------------------------------------------------

 
 
become due and payable to either of the Mortgagors under this Mortgage Agreement
and the Mortgage;
 
 
(i)
Institution of Suits.  To institute or defend, and maintain such suits and
proceedings as such attorney-in-fact shall deem expedient to prevent any
impairment of the Assets or to preserve and protect the interest therein of the
Mortgagee;



 
(j)
Execution of Deed of Sale.  To execute and deliver such deeds of conveyance or
sale as may be necessary or proper for the purpose of conveying full title and
ownership, free from any claims and rights of any Mortgagor, to the Assets,
after foreclosure thereof; and



 
(k)
Other Acts.  In general, to sign such agreements and documents and perform such
acts and things required, necessary or, in the opinion of such attorney-in-fact,
advisable, to fully enforce the rights of the Mortgagee under this Mortgage
Agreement and the Mortgage.



Section 7.02.   Ratification of Attorney's Acts. Each of the Mortgagors agrees
to and hereby ratifies any and all acts and things performed or done, or to be
performed and done, by the Mortgagee or any of its representatives in each case,
whether as the Mortgagors’ attorney-in-fact or otherwise, in the exercise of any
or all powers granted to the Mortgagee hereunder.


Section 7.03.  Power of Attorney Coupled with Interest.  This special power of
attorney shall be deemed coupled with an interest and cannot be revoked by
either of the Mortgagors until the Termination Date.  Upon the occurrence of an
Event of Default and for so long as such Event of Default is continuing, the
Mortgagors shall abstain from exercising any rights under any of the Financing
Documents which shall be inconsistent with the exercise of the rights and
functions herein granted to the Mortgagee as the Mortgagors’ attorney-in-fact,
provided, however, that nothing herein shall prevent the Mortgagors, prior to
the exercise by the Mortgagee of any such rights, powers, remedies, and
functions in accordance with this Mortgage Agreement, from undertaking the
Mortgagors’ operations in the ordinary course of its business to the extent not
prohibited or restricted by the Financing Documents.  To the extent that any of
the Mortgagors shall receive any monies in respect of any of the Assets,
notwithstanding the provisions of this Section 7.03 (Power of Attorney Coupled
with Interest), it shall be deemed to have received such funds for the account
of the Mortgagee and shall hold the same in trust and promptly pay the same to
the Mortgagee.


Section 7.04.  Expenses of Attorney-in-Fact.  All costs, expenses, charges, and
fees paid or incurred, or to be paid or incurred, by the Mortgagee and/or its
representatives, successors, and assignees in the exercise of any of the powers
herein granted shall be for the account of the Mortgagors, and the Mortgagors
undertake, promptly on demand, to reimburse the Mortgagee and/or its
representatives, successors, and assignees, as the case may be, for any monies
paid by any of them with interest at the default rate prescribed in the Loan
Agreement, from the date the same shall have been incurred until actually paid.


 
- 103 -

--------------------------------------------------------------------------------

 


ARTICLE VIII
TERMINATION/RELEASE OF MORTGAGE


Section 8.01. Termination/Release.  Subject to Section 9.04 (Rescission of
Payment), upon the occurrence of the Termination Date, the Mortgage shall
automatically terminate and the Mortgagee, at the written request of any of the
Mortgagors, will promptly:


 
(a)
execute and deliver to the Mortgagors the proper instrument (in substantially
the form in Exhibit “B” (Form of Release of Mortgage)) acknowledging the
termination of this  Mortgage Agreement; and



 
(b)
duly assign, transfer, and deliver to the Mortgagors (without recourse and
without any representation or warranty), free from interests of the Mortgagee or
any Lien granted hereunder, such of the Assets as may be in possession or
subject to the interests of the Mortgagee and has not theretofore been sold or
otherwise applied or released pursuant to this Mortgage Agreement, together with
(i) such notices to third parties as may be necessary to countermand any notices
previously sent to them pursuant hereto, and (ii) such other documentation as
shall be reasonably requested by the Mortgagors to effect or confirm the
termination and release of the Liens granted hereunder on the Assets.



Notwithstanding the foregoing, all indemnities of the Mortgagors herein shall
survive such release and any termination of this Mortgage Agreement. All Taxes,
fees, and other costs and expenses imposed in connection with such release and
termination shall be for the account of the Mortgagor, and the payment thereof
shall form part of the Obligations.




ARTICLE IX
MISCELLANEOUS PROVISIONS


Section 9.01 Mortgagors Solidary Undertaking. Each Mortgagor agrees to bind
itself solidarily for all obligations of each Mortgagor under this Mortgage
Agreement; all representations, warranties, covenants, and other statements made
by each Mortgagor pursuant to this Mortgage Agreement; and all other obligations
undertaken by each Mortgagor pursuant to this Mortgage Agreement.


Section 9.02.  Effectivity; Continuing Security.   The Mortgagors hereby duly
note and agree that the Liens hereby created in favor of the Mortgagee in the
form of the Real Estate Mortgage and the Chattel Mortgage in accordance with the
provisions of this Mortgage Agreement shall be a continuing security and shall
remain in full force and effect until the Termination Date.  Accordingly, the
validity and enforceability of the Mortgage shall not be affected or impaired
by:


 
(a)
any extension of time, forbearance, or concession given to any of the
Mortgagors;



 
- 104 -

--------------------------------------------------------------------------------

 


 
(b)
any assertion of, or failure to assert, or delay in asserting, any right, power,
or remedy against any of the Mortgagors, or in respect of any other security for
any of the Obligations;



 
(c)
any modification, amendment, waiver, or amplification of the provisions of the
Loan Agreement, the Financing Documents, or this Mortgage Agreement or of any
other agreements between either of the Mortgagors, on one hand, and IFC, on the
other hand;



 
(d)
any failure of any Mortgagor to comply with any requirement of any Applicable
Law;



 
(e)
the dissolution, liquidation, reorganization, or any other alteration of the
legal structure of any of the Mortgagors;



 
(f)
any purported or actual assignment of the Loan by IFC to any other Person; or



 
(g)
any other circumstance (other than complete, unconditional, and irrevocable
payment and performance by the Mortgagors of all the Obligations) which might
otherwise constitute a legal or equitable discharge of a security.



Section 9.03. Partial Security. It is hereby agreed that the Liens created in
accordance with the provisions of this Mortgage Agreement shall be construed as
a partial security for the Obligations, and is in addition to any other Lien
that IFC may, now or in the future, obtain to secure the
Obligations.  Accordingly, in the event that the monies at any time realized by
the Mortgagee in the judicial or extra-judicial foreclosure of the Real Estate
Mortgage on any of the Real Assets or the Chattel Mortgage on any of the Chattel
and/or in the exercise of any of its rights and powers hereunder shall not be
sufficient to pay and discharge all the Obligations to IFC, any remaining unpaid
balance thereof shall remain due and payable on demand by IFC, until fully paid
and all rights, powers, and remedies of IFC in respect thereof are hereby
reserved.


Section 9.04. Rescission of Payment. This Mortgage Agreement shall continue to
be effective or be reinstated, as the case may be, if at any time payment of the
Obligations, or a part thereof, is rescinded or must otherwise be restored or
returned by the Mortgagee, upon the insolvency, bankruptcy, or reorganization of
either of the Mortgagors or otherwise, all as though such payment had not been
made.


Section 9.05. Conversion to Required Currency.  To the extent that the amounts
due and payable to the Mortgagee hereunder are in a currency or currencies other
than Dollars, such currency or currencies shall for the purposes hereof be
converted into Dollars at the then prevailing rate or rates for purchase of
Dollars, at the Mortgagors’ own cost and expense.


Section 9.06.  Rights and Remedies Cumulative.  The rights, powers and remedies
of the Mortgagee provided for in this Mortgage Agreement are not exclusive of,
but are in addition to, any other rights and remedies that the Mortgagee may
have under Applicable Law, the Loan


 
- 105 -

--------------------------------------------------------------------------------

 
 
Agreement, or any Financing Documents.  In addition, such rights, powers, and
remedies of the Mortgagee hereunder are granted for the exclusive benefit of the
Mortgagee, and it is the Mortgagee’s prerogative to exercise any of such rights,
powers, and remedies in its absolute discretion, but it shall have no obligation
to do so; nor shall the Mortgagee be liable to the any of the Mortgagors or any
other Person for any action taken or not taken by it pursuant to this Mortgage
Agreement. One or more exercises of the powers and rights herein granted shall
not extinguish or exhaust such powers until the Assets and all other property
now or hereafter subject hereto or to any instrument now or hereafter
evidencing, securing, or relating to the Obligations, are sold or the
Termination Date occurs.  If the Obligations are now or hereafter further
secured by any real estate mortgage, chattel mortgages, pledges, contracts of
guaranty, assignments or other security, the Mortgagee may exhaust the remedies
granted under any of the said security instruments, either concurrently or
independently, and in such order as the Mortgagee, in the exercise of its
absolute discretion, may determine.
 
Section 9.07. No Waiver.   No course of dealing and no delay in exercising, or
omission to exercise, any right, power, or remedy accruing to the Mortgagee or
its attorney-in-fact upon any default or other circumstance under the Real
Estate Mortgage and/or the Chattel Mortgage and/or this Mortgage Agreement shall
impair any such right, power, or remedy or be construed to be a waiver thereof
or an acquiescence therein; nor shall the action of the Mortgagee or its
attorney-in-fact in respect of such default or circumstance, or any acquiescence
by it thereto, affect or impair any right, power, or remedy of the Mortgagee or
its attorney-in-fact in respect of any other default or circumstance, whether
similar or not.


Section 9.08. Amendments with respect to the Loan.  The Mortgagors shall remain
obligated hereunder, and the Assets shall remain subject to the Lien created
hereunder, notwithstanding that, without any reservation of rights against any
of the Mortgagors, the Loan Agreement, the Financing Documents, and any other
documents executed and delivered in connection therewith may be amended,
supplemented, or terminated, in whole or in part from time to time, and any
guarantee or other collateral security at any time held by the Mortgagee for the
payment of the Obligations may be sold, exchanged, waived, surrendered, or
released.  The Mortgagee shall not have any obligation to the Mortgagors to
protect, secure, or perfect any other Lien at any time held by it as security
for the Obligations or any property subject thereto.


Section 9.09. Severability.  If any provision, term, or condition of this
Mortgage Agreement or the application thereof to any Person or circumstance
shall for any reason be held invalid or unenforceable, then, without prejudice
to the provisions of Section 9.06 (Rights and Remedies Cumulative) and Section
9.07 (No Waiver) hereof, the same shall not adversely affect or impair the
validity and enforceability of the other provisions, terms, and conditions
hereof nor the application of any such provisions, terms, and conditions to any
other Person or in any other circumstance.


Section 9.10. Notice.  Any notice, request, or other communication to be given
or made under this Mortgage Agreement shall be given in accordance with the Loan
Agreement. For the purposes of notices, requests, or other communications to
SPML Land, its details are as follows or at such other address as SPML Land has
from time to time designated by notice to the SPML and IFC:


 
- 106 -

--------------------------------------------------------------------------------

 


SPML Land, Inc.
100 East Main Ave., LTI Biñan, Laguna
Attn: Suzanne Mondonedo


Section 9.11. Benefit of Mortgage Agreement.  This Mortgage Agreement shall be
binding upon and inure to the benefit of each party hereto, its successors,
assigns, and transferees; provided, however, that the Mortgagors may not assign
or otherwise transfer all or any of their respective rights and obligations
under this Mortgage Agreement without the prior written consent of the
Mortgagee.  The Mortgagee may, at any time in conjunction with the assignment
and transfer of any part of the Loan, transfer by way of assignment or novation,
if not automatically occurring by operation of law, all or any part of its
rights, benefits, or obligations under the Real Estate Mortgage or the Chattel
Mortgage, and/or this Mortgage Agreement, without the Mortgagors being in any
way discharged from their obligations hereunder and without this Mortgage
Agreement or the Mortgage created hereunder being deemed cancelled or
terminated.


Section 9.12. Without Obligations on the Assets.  Notwithstanding anything
contained herein, the Mortgage is only intended as security for the Obligations
and the Mortgagee shall not be obligated to perform or discharge, nor does the
Mortgagee undertake to perform or discharge, any obligation, duty, or liability
of the Mortgagors under or relating to any of the Assets.


Section 9.13. Governing Law.  This Mortgage Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
be governed by the laws of the Philippines.


Section 9.14. Applicability of the Loan Agreement.   In amplification of, and
notwithstanding any other provisions of this Mortgage Agreement, nothing herein
shall be deemed to restrict or curtail rights, powers, privileges, exculpations,
protections, and indemnities of or in favor of IFC, as are provided for or
referred to in the Loan Agreement.


Section 9.15. Venue of Actions. Each of the Mortgagors hereby submits to the
exclusive jurisdiction of the proper court of the City of Makati for all actions
of proceedings arising out of or in connection with this Mortgage Agreement with
each of the Mortgagors waiving for this purpose any other venue provided by
Applicable Law.


[This space deliberately left blank.]


 
- 107 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the duly authorized signatories of the following parties
have executed this Part 3 of this Mortgage Loan Agreement on May 6, 2010, in
Taguig City, Philippines:





 
SunPower Philippines Manufacturing Ltd.
 
By:
/s/ Gregory D. Reichow
 
Name:
GREGORY D. REICHOW
 
Position:  
Attorney-in-Fact
       
SPML Land, Inc.
 
By:
/s/ Telesforo P. Alfelor
 
Name:
TELESFORO P. ALFELOR
 
Position:
President
       
International Finance Corporation
 
By:
/s/ Jesse O. Ang
 
Name:
JESSE O. ANG
 
Position:
Resident Representative





Signed in the presence of




/s/ Alain Charles J. Veloso
/s/ signature unintelligible



 
- 108 -

--------------------------------------------------------------------------------

 


AFFIDAVIT OF GOOD FAITH




We swear that the Chattel Mortgage embodied in Part 3 of this Mortgage Loan
Agreement is made for the purpose of securing the obligations specified therein,
and for no other purpose, and that the same are just and valid obligations not
entered into for the purpose of fraud.





 
SunPower Philippines Manufacturing Ltd.
 
By:
/s/ Gregory D. Reichow
       
Name:
GREGORY D. REICHOW
 
Position:  
Attorney-in-Fact
       
SPML Land, Inc.
 
By:
/s/ Telesforo P. Alfelor
       
Name:
TELESFORO P. ALFELOR
 
Position:
President
       
International Finance Corporation
 
By:
/s/ Jesse O. Ang
       
Name:
JESSE O. ANG
 
Position:
Resident Representative





Signed in the presence of


/s/ Alain Charles J. Veloso
/s/ signature unintelligible



 
- 109 -

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT AND CERTIFICATION OF OATH




REPUBLIC OF THE PHILIPPINES
)



TAGUIG CITY
) S.S.



BEFORE ME, a Notary Public for and in the above jurisdiction this 6th day of
May, 2010 personally appeared the following individual/s, representing the
respective corporation/s indicated below his/their names:




Name
 
 
Community Tax Certificate
No. & Passport No.
 
Issued at/on
 
SunPower Philippines Manufacturing Ltd.
 
represented by:
                 
SPML Land, Inc.
 
represented by:
                 
International Finance Corporation
 
represented by:
       





personally known to me or identified by me through competent evidence of
identity to be the same person[s] who presented to me and signed in my presence
this Part 3 of this Mortgage Loan Agreement consisting of ____ pages, including
the Affidavit of Good Faith and this Acknowledgment Page, all of which were
signed by them and their instrumental witnesses, and they represented that they
executed this Agreement as their free and voluntary act and that they are duly
authorized to sign for the corporations they respectively represent.


This Part 3 of this Mortgage Loan Agreement including the pages of this
Acknowledgment, the Affidavit of Good Faith, and the Mortgage Agreement’s
annexes and exhibits is signed by the parties hereto and their instrumental
witnesses on the signature page and on the left margin of the other pages
hereof.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal
this 6th day of May, 2010 at Taguig City, Philippines.


Doc No.
Page No.
Book No.
Series of 2010


 
- 110 -

--------------------------------------------------------------------------------

 


ANNEX “A-1”




DESCRIPTION OF PRESENT REAL ASSETS


The following shall constitute the Present Real Assets:


1.
The Premises, which consist of SPML Land’s real property consisting of a parcel
of land covered by Transfer Certificate of Title No. T-117960 (formerly
T-103232) located at the Municipality of Tanauan, Province of Batangas with an
area of 60,000 square meters, and the building upon such parcel of land covered
by Declaration of Real Property No. 047-01263 (Property Identification No.
024-29-047-12-0010B1).



2.
A parcel of land covered by Transfer Certificate of Title No. T-132528 and Tax
Declaration of Real Property No. 047-01260 (Property Identification No.
024-29-047-12-0011) located at the Municipality of Tanauan, Province of Batangas
with an area of 20,000 square meters.



3.
A parcel of land covered by Transfer Certificate of Title No. T-132527 and Tax
Declaration No. 047-01261 (Property Identification No. 024-29-047-12-0047)
located at the Municipality of Tanauan, Province of Batangas with an area of
6,456 square meters.



4.
The Lease Rights of SPML over the Premises under the Contract of Lease between
SPML and SPML Land dated August 2006 (Doc. No. 90, Page No. 18, Book No. IX,
Series of 2006 dated 5 September 2006 of Notary Public Basilio B. Pooten for
Sta., Rosa, Laguna).



5.
The Mortgagors’ rights to possess or otherwise use the Premises, including any
easements or rights of way pertaining thereto, pursuant to any other document or
agreement granting such right to the Mortgagors.



6.
All machinery, equipment, and other assets owned by either of the Mortgagors and
located in the Premises attached to the Present Real Assets in such a way so as
to become immovable by incorporation or by destination.



[Nothing Follows]


 
- 111 -

--------------------------------------------------------------------------------

 


ANNEX “A-1”




DESCRIPTION OF FUTURE REAL ASSETS


The following shall constitute the Future Real Assets:


1.
The Lease Rights of SPML arising from any renewal or extension of the Contract
of Lease between SPML and SPML Land dated August 2006 (Doc. No. 90, Page No. 18,
Book No. IX, Series of 2006 dated 5 September 2006 of Notary Public Basilio B.
Pooten for Sta., Rosa, Laguna).



2.
The Lease Rights of SPML over the Premises covered by any contract replacing the
Contract of Lease between SPML and SPML Land dated August 2006 (Doc. No. 90,
Page No. 18, Book No. IX, Series of 2006 dated 5 September 2006 of Notary Public
Basilio B. Pooten for Sta., Rosa, Laguna) that may be entered into between SPML
and SPML Land regarding the lease granted by SPML Land to SPML.



3.
Improvements owned by any of the Mortgagors which may be made on the Real Assets
after the date of this Mortgage Agreement.



4.
Property owned by any Mortgagor of every nature and description taken in
exchange, substitution, or replacement of the Real Assets after the date of this
Mortgage Agreement.



5.
All rights, benefits, loss proceeds, indemnities, insurance payments, and other
payments received by or due to any of the Mortgagors in lieu of, or inherent to,
or in connection with, the Real Assets.



6.
All machinery, equipment, and other assets owned or acquired by either of the
Mortgagors and located in, on, or upon the Real Assets (regardless of whether
initially covered by the Chattel Mortgage) which are at any time in the future
attached to such property so as to become immovable by incorporation or by
destination by reason of their attachment to the Real Assets.



7.
All of the Mortgagors’ rights, title, and interests in, to and under insurance
contracts, to the extent that such rights, title, and interests constitute Real
Assets.



[Nothing Follows]


 
- 112 -

--------------------------------------------------------------------------------

 


ANNEX “B”




DESCRIPTION OF PRESENT CHATTELS


The following shall constitute the Present Chattels:


 
 
Oracle
 
 
Acquisition
Asset
 
Description
Date
Number
Class
Printer 1
25-Oct-07
437
Mfg. Eqt
Metal Anneal
25-Oct-07
438
Mfg. Eqt
Automation 2
25-Oct-07
439
Mfg. Eqt
Etch Tool #2
25-Oct-07
440
Mfg. Eqt
Etch Tool #3
25-Oct-07
441
Mfg. Eqt
Sputter Tool
25-Oct-07
442
Mfg. Eqt
Wafer Transfer System
25-Oct-07
443
Mfg. Eqt
Automated Tester
25-Oct-07
444
Mfg. Eqt
Direct Feeder
25-Oct-07
445
Mfg. Eqt
Back Side Tool
28-Mar-08
446
Mfg. Eqt
Back Side Automation
28-Mar-08
447
Mfg. Eqt
Inspection System 1
28-Mar-08
448
Mfg. Eqt
Inspection System 2
28-Mar-08
449
Mfg. Eqt
Inspection System 3
28-Mar-08
450
Mfg. Eqt
Printer 3
28-Mar-08
451
Mfg. Eqt
Printer 2
28-Mar-08
452
Mfg. Eqt
Printer 1
25-Mar-09
2022
Mfg. Eqt
Printer 1
23-Jul-09
5631
Mfg. Eqt
Etch Tool #1
28-Mar-08
453
Mfg. Eqt
Deposition Tool # 1
28-Mar-08
454
Mfg. Eqt
Deposition Tool # 2
28-Mar-08
455
Mfg. Eqt
Etch Tool #2
28-Mar-08
456
Mfg. Eqt
Etch Tool #4
28-Mar-08
457
Mfg. Eqt
Etch Tool #3
28-Mar-08
458
Mfg. Eqt
Diffusion Banks
28-Mar-08
459
Mfg. Eqt
Elevator System
28-Mar-08
460
Mfg. Eqt
Frontside Tool
28-Mar-08
461
Mfg. Eqt
Printer 2
28-Mar-08
462
Mfg. Eqt
Sputter Tool
28-Mar-08
463
Mfg. Eqt
Metal Anneal
28-Mar-08
464
Mfg. Eqt
Direct Feeder
28-Mar-08
465
Mfg. Eqt
Etch Tool
28-Mar-08
466
Mfg. Eqt
Etch Tool Automation 2
28-Mar-08
467
Mfg. Eqt
Etch Tool Automation 1
28-Mar-08
468
Mfg. Eqt
Automated Tester
28-Mar-08
469
Mfg. Eqt



 
- 113 -

--------------------------------------------------------------------------------

 
 
Wafer Transfer System
28-Mar-08
470
Mfg. Eqt
Printer 1
28-Mar-08
471
Mfg. Eqt
Inspection System 1
28-Mar-08
472
Mfg. Eqt
Inspection System 2
28-Mar-08
473
Mfg. Eqt
Inspection System 3
28-Mar-08
474
Mfg. Eqt
Printer 3
28-Mar-08
475
Mfg. Eqt
Automation 2
28-Mar-08
476
Mfg. Eqt
Back Side Tool
29-Jun-08
1105
Mfg. Eqt
Back Side Automation
29-Jun-08
1106
Mfg. Eqt
Printer 3
29-Jun-08
1109
Mfg. Eqt
Inspection System 1
29-Jun-08
1123
Mfg. Eqt
Inspection System 2
29-Jun-08
1124
Mfg. Eqt
Inspection System 3
29-Jun-08
1125
Mfg. Eqt
Printer 1
24-Jan-09
4373
Mfg. Eqt
Elevator System
25-Mar-09
4705
Mfg. Eqt
Back Side Tool
29-Jun-08
1107
Mfg. Eqt
Back Side Automation
29-Jun-08
1108
Mfg. Eqt
Sputter Tool
29-Jun-08
1110
Mfg. Eqt
Deposition Tool # 1
29-Jun-08
1111
Mfg. Eqt
Deposition Tool # 2
29-Jun-08
1112
Mfg. Eqt
Diffusion Banks
29-Jun-08
1113
Mfg. Eqt
Diffusion Banks
29-Jun-08
1114
Mfg. Eqt
Elevator System
29-Jun-08
1115
Mfg. Eqt
Metal Anneal
29-Jun-08
1116
Mfg. Eqt
Wafer Transfer System
29-Jun-08
1117
Mfg. Eqt
Etch Tool #1
29-Jun-08
1118
Mfg. Eqt
Etch Tool #3
29-Jun-08
1119
Mfg. Eqt
Automated Tester
29-Jun-08
1120
Mfg. Eqt
Automation 2
29-Jun-08
1121
Mfg. Eqt
Printer 2
29-Jun-08
1122
Mfg. Eqt
Printer 3
24-Aug-08
1149
Mfg. Eqt
Inspection Systems1~3
24-Aug-08
1217
Mfg. Eqt
Deposition Tool # 1
24-Aug-08
1186
Mfg. Eqt
Deposition Tool # 2
24-Aug-08
1187
Mfg. Eqt
Etch Tool #1
24-Aug-08
1306
Mfg. Eqt
Etch Tool #3
24-Aug-08
1309
Mfg. Eqt
Etch Tool
24-Aug-08
1839
Mfg. Eqt
Direct Feeder
24-Aug-08
1903
Mfg. Eqt
Diffusion Banks
24-Aug-08
2147
Mfg. Eqt
Elevator System
24-Aug-08
2350
Mfg. Eqt
Sputter Tool
24-Aug-08
1955
Mfg. Eqt
Etch Tool #4
24-Aug-08
1282
Mfg. Eqt
Etch Tool #2
24-Aug-08
1283
Mfg. Eqt
Metal Anneal
24-Aug-08
1397
Mfg. Eqt
Printer 2
24-Aug-08
2394
Mfg. Eqt



 
- 114 -

--------------------------------------------------------------------------------

 
 
Back Side Tool
24-Aug-08
1470
Mfg. Eqt
Back Side Automation
24-Aug-08
1673
Mfg. Eqt
Automated Tester
24-Aug-08
2221
Mfg. Eqt
Printer 3
24-Aug-08
1147
Mfg. Eqt
Inspection System 1~3
24-Aug-08
1788
Mfg. Eqt
Automation
24-Aug-08
1491
Mfg. Eqt
Printer 3
28-Sep-08
3367
Mfg. Eqt
Wafer Transfer System
28-Sep-08
1471
Mfg. Eqt
Printer 3
28-Sep-08
3365
Mfg. Eqt
Etch Tool #1
28-Sep-08
2325
Mfg. Eqt
Etch Tool #3
28-Sep-08
2326
Mfg. Eqt
Sputter Tool
28-Sep-08
3504
Mfg. Eqt
Deposition Tool # 1
28-Sep-08
1615
Mfg. Eqt
Deposition Tool # 2
28-Sep-08
1665
Mfg. Eqt
Diffusion Banks
28-Sep-08
2529
Mfg. Eqt
Printer 2
28-Sep-08
2393
Mfg. Eqt
Automated Tester
28-Sep-08
2222
Mfg. Eqt
Automation
28-Sep-08
2552
Mfg. Eqt
Back Side Tool
28-Sep-08
1555
Mfg. Eqt
Printer 1
28-Sep-08
2500
Mfg. Eqt
Inspection System
28-Sep-08
3552
Mfg. Eqt
Inspection System AOI
24-Jan-09
1404
Mfg. Eqt
Etch Tool #1
26-Dec-08
2135
Mfg. Eqt
Deposition Tool # 1
26-Dec-08
2047
Mfg. Eqt
Deposition Tool # 2
26-Dec-08
2052
Mfg. Eqt
Etch Tool #3
26-Dec-08
2138
Mfg. Eqt
Frontside Tool
26-Dec-08
1496
Mfg. Eqt
Back Side Tool
26-Dec-08
3437
Mfg. Eqt
Printer 2
26-Dec-08
3557
Mfg. Eqt
Etch Tool #4
26-Dec-08
2134
Mfg. Eqt
Etch Tool #2
26-Dec-08
2137
Mfg. Eqt
Sputter Tool
26-Dec-08
2114
Mfg. Eqt
Metal Anneal
26-Dec-08
3619
Mfg. Eqt
Direct Feeder
26-Dec-08
2075
Mfg. Eqt
Etch Tool
26-Dec-08
2237
Mfg. Eqt
Printer 1
26-Dec-08
3436
Mfg. Eqt
Automated Tester
26-Dec-08
2220
Mfg. Eqt
Automated Tester
26-Dec-08
1480
Mfg. Eqt
Inspection System
26-Dec-08
3364
Mfg. Eqt
Printer 3
26-Dec-08
3561
Mfg. Eqt
Diffusion Banks
26-Dec-08
2553
Mfg. Eqt
Elevator System
26-Dec-08
4283
Mfg. Eqt
Automation
26-Dec-08
3382
Mfg. Eqt
Inspection System AOI
24-Jan-09
3863
Mfg. Eqt
Etch Tool Automation
25-Mar-09
1467
Mfg. Eqt



 
- 115 -

--------------------------------------------------------------------------------

 
 
Direct Feeder
25-Mar-09
4745
Mfg. Eqt
Wafer Transfer System
25-Mar-09
3755
Mfg. Eqt
Inspection System
23-Apr-09
5641
Mfg. Eqt
Etch Tool #1
24-Jan-09
2136
Mfg. Eqt
Deposition Tool # 1
24-Jan-09
2048
Mfg. Eqt
Deposition Tool # 2
24-Jan-09
2053
Mfg. Eqt
Etch Tool #3
24-Jan-09
2139
Mfg. Eqt
Frontside Tool
24-Jan-09
1498
Mfg. Eqt
Back Side Tool
24-Jan-09
3438
Mfg. Eqt
Printer 2
24-Jan-09
3556
Mfg. Eqt
Sputter Tool
24-Jan-09
2115
Mfg. Eqt
Metal Anneal
24-Jan-09
3624
Mfg. Eqt
Automated Tester
24-Jan-09
1479
Mfg. Eqt
Inspection System
24-Jan-09
3562
Mfg. Eqt
Diffusion Banks
24-Jan-09
3615
Mfg. Eqt
Elevator System
24-Jan-09
4284
Mfg. Eqt
Automation
24-Jan-09
3378
Mfg. Eqt
Inspection System AOI
24-Jan-09
3871
Mfg. Eqt
Etch Tool Automation
25-Mar-09
1349
Mfg. Eqt
Inspection System
23-Apr-09
5657
Mfg. Eqt
Printer 3
23-Apr-09
5636
Mfg. Eqt



[Nothing Follows]


 
- 116 -

--------------------------------------------------------------------------------

 


ANNEX “B-1”




DESCRIPTION OF FUTURE CHATTELS


The following shall constitute the Future Chattels:


1.
Property owned by any Mortgagor of every nature and description taken in
exchange, substitution, or replacement of the Chattels or otherwise acquired by
any of the Mortgagors and used and/or located in the Premises.



2.
All rights, benefits, loss proceeds, indemnities, insurance payments, and other
payments received by or due to any of the Mortgagors in lieu of, or inherent to,
or in connection with, the Chattels.



3.
All machinery, equipment, and other assets which are covered by the Real Estate
Mortgage, but are at any time in the future, for any reason, dismantled or
removed or otherwise become mobilized.



4.
All of the Mortgagors’ rights, title, and interests in, to, and under insurance
contracts, to the extent that such rights, title, and interests do not
constitute Real Assets.



[Nothing Follows]


 
- 117 -

--------------------------------------------------------------------------------

 


ANNEX “C”


SUFFICIENT EVIDENCE OF REGISTRATION


1.
Registration of Real Estate Mortgage



 
(a)
Official receipt from the appropriate Register of Deeds confirming the payment
of the registration fees



 
(b)
Computation (from the Mortgagors) of the registration fees



 
(c)
Certified copy of the title to the property/ies with the Mortgage annotated
thereon



 
(d)
(i)
Where a Real Estate Mortgage is contemplated by the relevant Mortgage Supplement
and registered property is covered by the Real Estate Mortgage, either a
certified true copy of the day book of the appropriate Register of Deeds showing
the entry of the Mortgage or a certification from the Register of Deeds that the
Mortgage has been entered in the day book



 
(ii)
Where a Real Estate Mortgage is contemplated by the relevant Mortgage Supplement
and unregistered property is covered by the Real Estate Mortgage, either a
certified true copy of the entry book for Act No. 3344 or a certification from
the Register of Deeds that the Mortgage has been entered in the entry book for
Act No. 3344



 
(e)
Original copy of the Mortgage Agreement with the Mortgage duly stamped by the
appropriate Register of Deeds confirming the registration of the Real Estate
Mortgage



 
(f)
Official Receipt of a Bureau of Internal Revenue associated agent bank for the
payment of documentary stamp taxes on the Mortgage Loan Agreement



2.
Registration of the Chattel Mortgage



 
(a)
Official receipt of the appropriate Register of Deeds confirming the payment of
the registration fees



 
(b)
Computation (from the Mortgagors) of the registration fees



 
(c)
Either a certified true copy of the registry for the Chattel Mortgages or a
certification from the Register of Deeds that the Chattel Mortgage has been
entered in the registry for Chattel Mortgages



 
- 118 -

--------------------------------------------------------------------------------

 


 
(d)
Original copy of the Mortgage Loan Agreement with the Mortgage duly stamped by
the appropriate Register of Deeds confirming the registration of the Chattel
Mortgage



 
(e)
Official Receipt of a Bureau of Internal Revenue associated agent bank for the
payment of documentary stamp taxes on the Mortgage Loan Agreement



3.
Registration of the Mortgage Supplements



 
(a)
Official receipt of the appropriate Register of Deeds confirming the payment of
the registration fees




 
(b) 
Computation (from the Mortgagors) of the registration fees



 
(c)
(i)
Where a Real Estate Mortgage is contemplated by the relevant Mortgage Supplement
and registered property is covered by the Real Estate Mortgage, either a
certified true copy of the day book of the appropriate Register of Deeds showing
the entry of the Mortgage or a certification from the Register of Deeds that the
Mortgage has been entered in the day book



 
(ii)
Where a Real Estate Mortgage is contemplated by the relevant Mortgage Supplement
and unregistered property is covered by the Real Estate Mortgage, and either a
certified true copy of the entry book for Act No. 3344 confirming registration
of the relevant Mortgage Supplement or a certification from the Register of
Deeds that the relevant Mortgage Supplement has been entered in the entry book
for Act No. 3344



 
(iii)
Where a chattel mortgage is contemplated by the relevant Mortgage Supplement,
either a certified true copy of the registry for the Chattel Mortgages or a
certification from the Register of Deeds that the Chattel Mortgage has been
entered in the registry for Chattel Mortgages



 
(d)
Original copy of the Mortgage Supplement duly stamped by the appropriate
Register of Deeds confirming its registration as a Real Estate Mortgage and/or
Chattel Mortgage



 
(e)
In the event that the amount secured under the Mortgage Agreement is increased
by virtue of the Mortgage Supplement or the term of the Loan is increased under
the Loan Agreement, an Official Receipt of a Bureau of Internal Revenue
associated agent bank for the payment of documentary stamp taxes on the Mortgage
Supplement or the Mortgage Loan Agreement



 
- 119 -

--------------------------------------------------------------------------------

 


EXHIBIT “A”




MORTGAGE  SUPPLEMENT


Mortgage Supplement No. [*]




This ● Mortgage Supplement No. ●  (the “Supplement”), is entered into by and
among SunPower Philippines Manufacturing Ltd., a foreign corporation duly
licensed to do business under the laws of the Philippines with office address at
100 Trade Avenue, Phase 4, Special Economic Zone, Laguna Technopark, Biñan
Laguna (“SPML”), SPML Land, Inc., a corporation organized and existing under the
laws of the Philippines with principal address at 100 East Main Ave., LTI Biñan
Laguna (“SPML Land” or, together with SPML, the “Mortgagors”, or, individually,
each the “Mortgagor”); and the International Finance Corporation, an
international organization established by the Articles of Agreement among its
member countries including the Republic of Philippines ("IFC" or the
“Mortgagee”).




WHEREAS, the Mortgagors and Mortgagee have executed and registered a Mortgage
Agreement dated as of ● (the “Mortgage Agreement”), to secure the Obligations of
the Mortgagors referred to in such agreement;


WHEREAS, the Mortgage Agreement provides that the Mortgagors and Mortgagee shall
execute and register Mortgage Supplements for the purposes stated therein; and


WHEREAS, in fulfillment of the continuing obligation of the Mortgagors under the
Mortgage Agreement, Loan Agreement, and Financing Documents each of the
Mortgagors desires to execute this Mortgage Supplement with the Mortgagee.


NOW, THEREFORE, the parties hereto agree as follows:


1.
Unless otherwise defined in this Mortgage Supplement, (i) capitalized terms
shall have the meanings set forth in the Loan Agreement and the Mortgage
Agreement unless the context otherwise requires, and (ii) the principles of
construction set forth in the Loan Agreement and the Mortgage Agreement shall
apply.



2.
The Mortgagors hereby confirm that (i) certain of the Assets identified and
described as [Future Real Assets and/or Future Chattel, as may be applicable,]
in the Mortgage Agreement have come into existence and/or have been acquired in
ownership by a Mortgagor as of the date hereof (those certain assets to be
herein called the “New Assets”), and (ii) the New Assets are now identified and
more fully described in Schedule A to this Mortgage Supplement.



 
- 120 -

--------------------------------------------------------------------------------

 


3.
The Mortgagors hereby acknowledge and agree (i) that the [Real Estate Mortgage
and/or the Chattel Mortgage, as may be applicable], has been granted, created,
established, and constituted on the New Assets in favor of Mortgagee and (ii)
that such [Real Estate Mortgage and/or the Chattel Mortgage, as may be
applicable,] are subject to the same provisions, terms, and conditions of the
Mortgage Agreement as are applicable to the Mortgage on the [Present Real Assets
and/or Present Chattel] thereunder, as fully and completely for all legal
intents and purposes as if owned by the relevant Mortgagor on the date of
execution of the Mortgage Agreement.



4.
The parties hereto confirm that the New Assets serve as security for payment of
the Obligations to the extent of the amount stated in [Section 2.01(d)(Creation
of Real Estate Mortgage) and/or Section 3.01(c)(Creation of Chattel Mortgage),
as may be applicable] of the Mortgage Agreement, including interests, fees, and
charges that may be due thereon.



5.
Each of the Mortgagors undertakes, at Mortgagors’ cost and expense, to register
this Mortgage Supplement with the appropriate Registry of Deeds and, where
necessary, other appropriate government agencies, in the Philippines in
accordance with the Mortgage Agreement.



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representative to execute and deliver this Supplement as of [date].





 
SunPower Philippines Manufacturing Ltd.
 
By:
     
Name:
 
Position:
     
SPML Land, Inc.
 
By:
     
Name:
 
Position:
     
International Finance Corporation
 
By:
     
Name:
 
Position:

 
Signed in the presence of


 
- 121 -

--------------------------------------------------------------------------------

 
 
_________________________
_________________________



[[AFFIDAVIT OF GOOD FAITH




We swear that the Chattel Mortgage embodied in the Mortgage Agreement, as
amended and/or supplemented by the foregoing Mortgage Supplement, is made for
the purpose of securing the obligations specified therein, and for no other
purpose, and that the same are just and valid obligations not entered into for
the purpose of fraud.





 
SunPower Philippines Manufacturing Ltd.
 
By:
       
Name:
 
Position:
       
SPML Land, Inc.
 
By:
 
Name:
 
Position:
       
International Finance Corporation
 
By:
   
Name:
   
Position:
]]



ACKNOWLEDGMENT AND CERTIFICATION OF OATH




REPUBLIC OF THE PHILIPPINES
)



●
) S.S.





BEFORE ME, a Notary Public for and in the above jurisdiction this ● day of ●
personally appeared the following individual/s, representing the respective
corporation/s indicated below his/their names:




Name
 
 
Community Tax Certificate
No. & Passport No.
 
Issued at/on
 
SunPower Philippines Manufacturing Ltd.
 
represented by:
                 
SPML Land, Inc.
 
represented by:
                 
International Finance Corporation
 
represented by:
       



 
- 122 -

--------------------------------------------------------------------------------

 


personally known to me or identified by me through competent evidence of
identity to be the same person[s] who presented to me and signed in my presence
this Mortgage Supplement No. ● consisting of ● pages, including [the Affidavit
of Good Faith and] this Acknowledgment Page, all of which were signed by them
and their instrumental witnesses, and they represented that they executed this
Agreement as their free and voluntary act and that they are duly authorized to
sign for the corporations they respectively represent.


This Mortgage Supplement No. ● relates to the Mortgage Agreement dated as of ●
among the same parties and consists of ● pages, including the pages of this
Acknowledgment[[, the Affidavit of Good Faith,]] and Schedule A attached hereto,
and is signed by the parties hereto and their instrumental witnesses on the
signature page and on the left margin of the other pages hereof.




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal
this ● day of ●, 201● at ●, Philippines.




Doc No.
Page No.
Book No.
Series of 201●




[Attach Schedule A of the Mortgage Supplement]


 
- 123 -

--------------------------------------------------------------------------------

 


EXHIBIT “B”


FORM OF RELEASE OF MORTGAGE




This Release of Mortgage is made as of ● by the International Finance
Corporation (the “Mortgagee”) in favor of SunPower Philippines Manufacturing
Ltd. and SPML Land, Inc.  (the “Mortgagors”).


WHEREAS, each of the Mortgagors and Mortgagee have executed and registered a
Mortgage Agreement (as supplemented) dated as of ● (the “Mortgage Agreement”),
to secure the Obligations of the Mortgagors referred to in such agreement;


WHEREAS, as security for the timely payment, discharge, observance, and
performance of the Obligations, the Mortgagors conveyed to Mortgagee, by way of
mortgage, Assets as defined and described in said Mortgage Agreement;


WHEREAS, Mortgagee confirms the release and discharge of the mortgage lien on
the properties described in the attached Annex “1”;




NOW, THEREFORE, for and in consideration of the foregoing premises, Mortgagee
hereby confirms the release and discharge of [the Real Estate Mortgage and/or
the Chattel Mortgage], and authorizes the respective Register of Deeds to cancel
the relevant mortgage annotation/s, in respect of the properties referred to in
the Third Whereas Clause above, provided that the Mortgage shall continue to
subsist in respect of all other Assets (as defined in the Mortgage Agreement) in
accordance with all of the terms and conditions of the Mortgage Agreement, which
shall remain in force and effect in respect of such other Assets.




IN WITNESS WHEREOF, Mortgagee has caused this instrument to be signed this ● day
of ●, 20● at ●.





 
International Finance Corporation
 
By:
     
Name:
 
Position:





[NOTARIAL ACKNOWLEDGEMENT]




[Attach Annex “1” of the Release of Mortgage]
 
 
- 124 -

--------------------------------------------------------------------------------